California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                        C                            D                   E                     F                   G                 H                 J                       K                            L                                       M
     Prod_BEGDOC# Prod_ENDDOC#    Title/Description of Document            Author              Subject                 To                 From               CC          Date Time Sent          Subject Matter                  Privilege                           Privilege Reason
                                    (for documents other than           (see also key)       (for email)         (see also key)       (see also key)   (for email, see
                                              email)                                                                                                      also key)
 1
     DOE_00000127 DOE_00000130   Action Items for Borrower         Manning, James (OUS)                    DeVos, Betsy                                                        5/4/2017 Review and processing of         AC - Attorney Client        Redacted content reflects agency's pre-decisional
                                 Defense (BD)                                                              (Secretary of ED)                                                            borrower defense claims          Privilege; DP -             staff opinions, recommendations, and advice to
                                                                                                                                                                                                                         Deliberative Process        aid in agency deliberations regarding the the
                                                                                                                                                                                                                                                     review and processing borrower defense claims
                                                                                                                                                                                                                                                     and also reflecting legal advice provided by ED
                                                                                                                                                                                                                                                     OGC and DOJ as to litigation risk
 2
     DOE_00000184 DOE_00000212   Amended Information Exchange FSA, SSA                                     FSA, SSA                 FSA, SSA                                  5/24/2013 ED-SSA data exchange             PII - Personal Privacy      Redaction for personally-identifiable handwriting
                                 Agreement Between the                                                                                                                                                                                               and signatures
                                 Department and the Social
                                 Security Administration (SSA) for
                                 Aggregate Earnings Data
 3
     DOE_00000226 DOE_00000227   Corinthian Colleges, Inc. (CCI)   ED                                      SSA                      FSA, SSA                                  9/22/2017 Borrower data for submission to PII - Personal Privacy       Redaction for personally-identifiable borrower
                                 borrower defense claimants’                                                                                                                            SSA                                                          information
 4                               data, sent by ED to SSA
     DOE_00000229 DOE_00000242   Crosswalk of CCI borrower         Juengst, Phillip (OCFO)                 Recipients were          Juengst, Phillip                         12/15/2017 Borrower defense relief          PII - Personal Privacy      Redaction for personally-identifiable borrower
                                 defense claimants and amount                                              members of various       (OCFO)                                              methodology                                                  information
                                 of calculated relief, using the                                           offices of ED that
                                 Borrower Defense Relief                                                   received document
                                 Methodology                                                               on an as-needed
 5
                                                                                                           basis
     DOE_00001307 DOE_00001342   Letter from Jim Manning to Sen. Manning, James (OUS)                      Durbin, Richard (U.S.    Manning, James                             7/7/2017 ED correspondence                PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Durbin et al                                                              Senator), et al.         (OUS)
 6
     DOE_00001343 DOE_00001343   Letter from Kathleen Smith to     Smith, Kathleen (OPE,                   Murray, Patty (U.S.      Smith, Kathleen                            8/2/2017 ED correspondence                PII - Personal Privacy      Redaction for personally-identifiable signature
                                 Sen. Murray                       Acting Asst. Secretary)                 Senator)                 (Acting Asst.
 7                                                                                                                                  Secretary)
     DOE_00001386 DOE_00001405   Letters from Jim Manning to Lisa Manning, James (OUS)                     Madigan, Lisa (IL        Manning, James                            7/14/2017 ED correspondence                PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Madigan et al (Jul. 14, 2017).pdf                                         AG), et al.              (OUS)
 8
     DOE_00001652 DOE_00001662   Recommendations to Grant          Johnson, Wayne                          Manning, James           Johnson, Wayne                           12/20/2017 Borrower defense approvals       AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student     (FSA); Minor, Robin                     (OUS)                    (FSA); Minor,                                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit (BDU) and
                                 Loan Borrowers Who Have           (FSA); Schmoke, Julian                                           Robin (FSA);                                                                         Privacy                     for personally-identifiable signatures and
                                 Asserted BD Claims Based on       (FSA)                                                            Schmoke, Julian                                                                                                  borrower information
                                 Misrepresentations Regarding                                                                       (FSA)
                                 Job Placement Rates
 9
     DOE_00001663 DOE_00001683   Recommendations to Grant          Schmoke, Julian (FSA)                   Manning, James           Schmoke, Julian                            2/5/2018 Borrower defense approvals       AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                             (OUS)                    (FSA)                                                                                Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                                                                 Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                                                         information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 50%
10
                                 P
     DOE_00001684 DOE_00001709   Recommendations to Grant          Schmoke, Julian (FSA)                   Manning, James           Schmoke, Julian                           2/12/2018 Borrower defense approvals       AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                             (OUS)                    (FSA)                                                                                Privilege; PII - Personal   by ED OGC and for personally-identifiable
                                 Loan Borrowers Who Have                                                                                                                                                                 Privacy                     signatures and borrower information
                                 Asserted BD Claims Based on
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 30%
11
                                 P
     DOE_00001710 DOE_00001743   Recommendations to Grant          Schmoke, Julian (FSA)                   Manning, James           Schmoke, Julian                           2/23/2018 Borrower defense approvals       AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                             (OUS)                    (FSA)                                                                                Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                                                                 Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                                                         information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 20%
12
                                 P




                                                                                                                                  Page 1 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                         C                          D             E              F                G          H   J                      K                             L                                      M
     DOE_00001744 DOE_00001762   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian       3/8/2018 Borrower defense approvals    AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 10%
13
                                 P
     DOE_00001763 DOE_00001798   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian        3/8/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 50%
14
                                 P
     DOE_00001799 DOE_00001810   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian       3/16/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 40%
15
                                 P
     DOE_00001811 DOE_00001898   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian       3/29/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 40%
16
                                 P
     DOE_00001899 DOE_00001928   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian        4/5/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 50%
17
                                 P
     DOE_00001929 DOE_00001964   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian       4/11/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 20%
18
                                 P
     DOE_00001965 DOE_00001984   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian       4/18/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 10%
19
                                 P
     DOE_00001985 DOE_00001992   Recommendations to Grant          Schmoke, Julian (FSA)         Manning, James     Schmoke, Julian       4/18/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                   (OUS)              (FSA)                                                        Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                         Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                 information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 40%
20
                                 P




                                                                                                                  Page 2 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                         C                            D              E            F                   G           H     J                      K                            L                                      M
     DOE_00001993 DOE_00002008   Recommendations to Grant            Schmoke, Julian (FSA)        Manning, James        Schmoke, Julian          5/3/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                    (OUS)                 (FSA)                                                          Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                               Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                       information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 100%
21
                                 P
     DOE_00002009 DOE_00002038   Recommendations to Grant            Schmoke, Julian (FSA)        Manning, James        Schmoke, Julian          5/9/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                    (OUS)                 (FSA)                                                          Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                               Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                       information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 50%
22
                                 P
     DOE_00002039 DOE_00002099   Recommendations to Grant            Schmoke, Julian (FSA)        Manning, James        Schmoke, Julian         5/16/2018 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student                                    (OUS)                 (FSA)                                                          Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have                                                                                                                               Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on                                                                                                                                                       information
                                 Misrepresentations Regarding
                                 Job Placement Rates, the
                                 Transferability of Credits, and
                                 Guaranteed Employment - 30%
23
                                 P
     DOE_00002100 DOE_00002113   Recommendations to Grant            Johnson, Wayne               Manning, James        Johnson, Wayne         12/13/2017 Borrower defense approvals   AC - Attorney Client        Redacted content reflects legal advice provided
                                 Relief to Certain CCI Student       (FSA); Minor, Robin          (OUS)                 (FSA); Minor,                                                  Privilege; PII - Personal   by ED OGC and Borrower Defense Unit and for
                                 Loan Borrowers Who Have             (FSA); Schmoke, Julian                             Robin (FSA);                                                   Privacy                     personally-identifiable signatures and borrower
                                 Asserted BD Claims Based on         (FSA)                                              Schmoke, Julian                                                                            information
                                 Misrepresentations Regarding                                                           (FSA)
                                 Job Placement Rates
24
     DOE_00002114 DOE_00002118   Recommendations to Grant            Kaye, Robert                 Mitchell, Ted (Under Kaye, Robert              1/9/2017 Borrower defense approvals   PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Relief to CCI Student Loan          (Enforcement Unit,           Secretary of ED)     (Enforcement                                                                                and borrower personally-identifiable information
                                 Borrowers Who Have Asserted         FSA) (Chief                                       Unit, FSA) (Chief
                                 BD Claims Based on                  Enforcement Officer,                              Enforcement
                                 Misrepresentations Regarding        FSA)                                              Officer, FSA)
                                 Job Placement Rates
25
     DOE_00002119 DOE_00002305   Recommendations to Grant            Kaye, Robert                 Mitchell, Ted (Under Kaye, Robert              1/9/2017 Borrower defense approvals   PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Relief to CCI Direct Student Loan   (Enforcement Unit,           Secretary of ED)     (Enforcement                                                                                and borrower personally-identifiable information
                                 Borrowers Who Have Asserted         FSA) (Chief                                       Unit, FSA) (Chief
                                 BD Claims Based on                  Enforcement Officer,                              Enforcement
                                 Misrepresentations Regarding        FSA)                                              Officer, FSA)
                                 Job Placement Rates
26
     DOE_00002306 DOE_00002312   Recommendations to Grant            Kaye, Robert                 Mitchell, Ted (Under Kaye, Robert              1/9/2017 Borrower defense approvals   PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Relief to CCI Student Loan          (Enforcement Unit,           Secretary of ED)     (Enforcement                                                                                and borrower personally-identifiable information
                                 Borrowers Who Have Asserted         FSA) (Chief                                       Unit, FSA) (Chief
                                 BD Claims Based on                  Enforcement Officer,                              Enforcement
                                 Misrepresentations Regarding        FSA)                                              Officer, FSA)
                                 Job Placement Rates
27
     DOE_00002313 DOE_00002396   Recommendations to Grant            Kaye, Robert                 Mitchell, Ted (Under Kaye, Robert              1/9/2017 Borrower defense approvals   PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Relief to CCI Direct Student Loan   (Enforcement Unit,           Secretary of ED)     (Enforcement                                                                                and borrower personally-identifiable information
                                 Borrowers Who Have Asserted         FSA) (Chief                                       Unit, FSA) (Chief
                                 BD Claims Based on                  Enforcement Officer,                              Enforcement
                                 Misrepresentations Regarding        FSA)                                              Officer, FSA)
                                 Job Placement Rates
28
     DOE_00002397 DOE_00002673   Recommendations for the             Kaye, Robert                 Mitchell, Ted (Under Kaye, Robert            10/25/2016 Borrower defense approvals   PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Granting of Relief to Direct        (Enforcement Unit,           Secretary of ED)     (Enforcement                                                                                and borrower personally-identifiable information
                                 Student Loan Debtors Who Have       FSA) (Chief                                       Unit, FSA) (Chief
                                 Asserted BD                         Enforcement Officer,                              Enforcement
29                                                                   FSA)                                              Officer FSA)
     DOE_00002674 DOE_00002829   Recommendations for the             Smith, Joseph (BD            Mitchell, Ted (Under Smith, Joseph (BD        3/16/2016 Borrower defense approvals   PII - Personal Privacy      Redaction for personally-identifiable signatures
                                 Granting of Relief to Direct        Special Master)              Secretary of ED)     Special Master)                                                                             and borrower personally-identifiable information
                                 Student Loan Debtors Who Have
30                               Asserted BD




                                                                                                                     Page 3 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                         C                              D             E              F                  G          H    J                      K                           L                                   M
     DOE_00002830 DOE_00002876   Recommendations for the              Smith, Joseph (BD            Mitchell, Ted (Under Smith, Joseph (BD       6/23/2016 Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 Granting of Relief to Direct         Special Master)              Secretary of ED)     Special Master)                                                                         and borrower personally-identifiable information
                                 Student Loan Debtors Who Have
31                               Asserted BD
     DOE_00002877 DOE_00003039   Recommendations for the              Smith, Joseph (BD            Mitchell, Ted (Under Smith, Joseph (BD       11/4/2015 Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 Granting of Relief to Direct         Special Master)              Secretary of ED)     Special Master)                                                                         and borrower personally-identifiable information
                                 Student Loan Debtors Who Have
32                               Asserted BD
     DOE_00003040 DOE_00003209   Recommendations to Deny Relief       Johnson, Wayne               Manning, James       Johnson, Wayne           1/5/2018 Borrower defense denials     PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 to Certain CCI Student Loan          (FSA); Minor, Robin          (OUS)                (FSA); Minor,                                                                           and personally-identifiable borrower information
                                 Borrowers Who Have Asserted          (FSA); Schmoke, Julian                            Robin (FSA);
                                 BD Claims Based on                   (FSA)                                             Schmoke, Julian
                                 Misrepresentations Regarding                                                           (FSA)
                                 Job Placement Rates
33
     DOE_00003210 DOE_00003228   Recommendations to Deny Relief       Johnson, Wayne               Manning, James       Johnson, Wayne           1/5/2018 Borrower defense denials     PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 to Heald College Borrowers Who       (FSA); Minor, Robin          (OUS)                (FSA); Minor,                                                                           and personally-identifiable borrower information
                                 Have Asserted BD Claims Based        (FSA); Schmoke, Julian                            Robin (FSA);
                                 on Misrepresentations Regarding      (FSA)                                             Schmoke, Julian
                                 Job Placement Rates                                                                    (FSA)

34
     DOE_00003229 DOE_00003254   Recommendations to Deny Relief Schmoke, Julian (FSA)              Manning, James       Schmoke, Julian         5/22/2018 Borrower defense denials     PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 to Certain CCI Student Loan                                       (OUS)                (FSA)                                                                                   and personally-identifiable borrower information
                                 Borrowers Who Have Asserted
                                 BD Claims Based on
                                 Misrepresentations Regarding
                                 Job Placement Rates
35
     DOE_00003255 DOE_00003271   Recommendations to Deny Relief       Johnson, Wayne               Manning, James       Johnson, Wayne          12/7/2017 Borrower defense denials     PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 to Certain CCI Student Loan          (FSA); Minor, Robin          (OUS)                (FSA); Minor,                                                                           and personally-identifiable borrower information
                                 Borrowers Who Have Asserted          (FSA); Schmoke, Julian                            Robin (FSA);
                                 BD Claims Based on                   (FSA)                                             Schmoke, Julian
                                 Misrepresentations Regarding                                                           (FSA)
                                 Job Placement Rates
36
     DOE_00003272 DOE_00003278   Recommendations to Deny Relief       Johnson, Wayne               Manning, James       Johnson, Wayne          12/7/2017 Borrower defense denials     PII - Personal Privacy   Redaction for personally-identifiable signatures
                                 to Heald College Borrowers Who       (FSA); Minor, Robin          (OUS)                (FSA); Minor,                                                                           and personally-identifiable borrower information
                                 Have Asserted BD Claims Based        (FSA); Schmoke, Julian                            Robin (FSA);
                                 on Misrepresentations Regarding      (FSA)                                             Schmoke, Julian
                                 Job Placement Rates                                                                    (FSA)

37
     DOE_00003279 DOE_00003280   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
38                               JPR BD claimant
     DOE_00003281 DOE_00003282   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
39                               JPR BD claimant
     DOE_00003283 DOE_00003284   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
40                               JPR BD claimant
     DOE_00003285 DOE_00003286   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
41                               JPR BD claimant
     DOE_00003287 DOE_00003288   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
42                               JPR BD claimant
     DOE_00003289 DOE_00003290   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
43                               JPR BD claimant
     DOE_00003291 DOE_00003292   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
44                               JPR BD claimant
     DOE_00003293 DOE_00003294   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
45                               JPR BD claimant
     DOE_00003295 DOE_00003296   Example of ED decision granting      FSA                          CCI JPR claimant     FSA                               Borrower defense approvals   PII - Personal Privacy   Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                             information
46                               JPR BD claimant




                                                                                                                      Page 4 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                        C                              D                            E                       F                   G                 H                   J                       K                            L                                    M
     DOE_00003297 DOE_00003298   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
47                               JPR BD claimant
     DOE_00003299 DOE_00003300   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
48                               JPR BD claimant
     DOE_00003301 DOE_00003302   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
49                               JPR BD claimant
     DOE_00003303 DOE_00003304   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
50                               JPR BD claimant
     DOE_00003305 DOE_00003306   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
51                               JPR BD claimant
     DOE_00003307 DOE_00003308   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
52                               JPR BD claimant
     DOE_00003309 DOE_00003310   Example of ED decision granting      FSA                                                 CCI JPR claimant     FSA                                                       Borrower defense approvals    PII - Personal Privacy    Redaction for personally-identifiable borrower
                                 federal student loan relief to CCI                                                                                                                                                                                              information
53                               JPR BD claimant
     DOE_00003311 DOE_00003312   Example of ED decision granting      Great Lakes                                         CCI JPR claimant     Great Lakes                                    3/29/2018 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI   Educational Services                                                     Educational                                                                                                       information
54                               JPR BD claimant                                                                                               Services
     DOE_00003313 DOE_00003314   Example of ED decision granting      Navient                                             CCI JPR claimant     Navient                                         8/9/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
55                               JPR BD claimant
     DOE_00003315 DOE_00003317   Example of ED decision granting      FedLoan Servicing                                   CCI JPR claimant     FedLoan Servicing                              6/10/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
56                               JPR BD claimant
     DOE_00003318 DOE_00003319   Example of ED decision granting      Great Lakes                                         CCI JPR claimant     Great Lakes                                    3/31/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI   Educational Services                                                     Educational                                                                                                       information
57                               JPR BD claimant                                                                                               Services
     DOE_00003320 DOE_00003321   Example of ED decision granting      Great Lakes                                         CCI JPR claimant     Great Lakes                                     8/3/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI   Educational Services                                                     Educational                                                                                                       information
58                               JPR BD claimant                                                                                               Services
     DOE_00003322 DOE_00003323   Example of ED decision granting      Navient                                             CCI JPR claimant     Navient                                        8/17/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
59                               JPR BD claimant
     DOE_00003324 DOE_00003325   Example of ED decision granting      Navient                                             CCI JPR claimant     Navient                                         5/4/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
60                               JPR BD claimant
     DOE_00003326 DOE_00003327   Example of ED decision granting      Navient                                             CCI JPR claimant     Navient                                         1/3/2017 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
61                               JPR BD claimant
     DOE_00003328 DOE_00003329   Example of ED decision granting      Great Lakes                                         CCI JPR claimant     Great Lakes                                    1/20/2017 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI   Educational Services                                                     Educational                                                                                                       information
62                               JPR BD claimant                                                                                               Services
     DOE_00003330 DOE_00003331   Example of ED decision granting      Navient                                             CCI JPR claimant     Navient                                      10/19/2017 Borrower defense approvals      PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
63                               JPR BD claimant
     DOE_00003332 DOE_00003333   Example of ED decision granting      Navient                                             CCI JPR claimant     Navient                                        3/24/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
64                               JPR BD claimant
     DOE_00003336 DOE_00003337   Example of ED decision granting      FedLoan Servicing                                   CCI JPR claimant     FedLoan Servicing                              6/27/2017 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
65                               JPR BD claimant
     DOE_00003338 DOE_00003343   Example of ED decision granting      Nelnet                                              CCI JPR claimant     Nelnet                                         5/11/2016 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
66                               JPR BD claimant
     DOE_00003344 DOE_00003347   Example of ED decision granting      Nelnet                                              CCI JPR claimant     Nelnet                                         6/20/2017 Borrower defense approvals     PII - Personal Privacy    Redaction for borrower personally-identifiable
                                 federal student loan relief to CCI                                                                                                                                                                                              information
67                               JPR BD claimant
     DOE_00003348 DOE_00003348                                                               Re: Updated relief options   Riemer, Jeffrey      Juengst, Phillip    Schmoke, Julian      11/8/2017 19:39 Relief analysis for borrower   DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                          (Justin) (OGC)       (OCFO)              (FSA); Nevin,                        defense methodology                                      deliberative discussion regarding relief
                                                                                                                                                                   Colleen (BDU,                                                                                 recommendations for borrower defense
                                                                                                                                                                   FSA); Minor, Robin                                                                            methodology
68                                                                                                                                                                 (FSA)




                                                                                                                                             Page 5 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                       C                            D                               E                           F                    G                  H                   J                          K                           L                                      M
     DOE_00003349 DOE_00003349                                                               Updated relief options           Schmoke, Julian        Juengst, Phillip    Minor, Robin (FSA)    11/8/2017 14:23 Relief analysis for borrower     DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (FSA);Nevin, Colleen (OCFO)                                                      defense methodology                                        deliberative discussion regarding relief
                                                                                                                              (BDU, FSA) ;Riemer,                                                                                                                         recommendations for borrower defense
                                                                                                                              Jeffrey (Justin) (OGC)                                                                                                                      methodology in attached draft spreadsheet
                                                                                                                                                                                                                                                                          prepared to facilitate discussion of the same
69
     DOE_00003350 DOE_00003350   Relief for CCI based on GE                                                                                                                                                     Program and relief data for  DP - Deliberative Process Draft document with information regarding
                                 earnings comparison Nov 8                                                                                                                                                      borrower defense methodology                           program data and relief analysis for borrower
                                 2017.xlsx                                                                                                                                                                                                                             defense methodology, prepared for pre-
                                                                                                                                                                                                                                                                       decisional deliberative discussion regarding same
70
     DOE_00003351 DOE_00003351                                                               RE: Updated relief options       Riemer, Jeffrey         Juengst, Phillip                          11/9/2017 9:14 Relief analysis for borrower     DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (Justin)                (OCFO)                                                   defense methodology                                        deliberative discussion regarding relief
                                                                                                                              (OGC);Schmoke,                                                                                                                              recommendations for borrower defense
                                                                                                                              Julian (FSA);Nevin,                                                                                                                         methodology in attached draft document
                                                                                                                              Colleen (BDU, FSA)                                                                                                                          prepared to facilitate discussion of the same
71
                                                                                                                              ;Minor Robin (FSA)
     DOE_00003352 DOE_00003352   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                      Relief analysis for borrower    DP - Deliberative Process Draft document with relief recommendations for
                                 Claims 11.9 draft.docx                                                                                                                                                         defense methodology                                       borrower defense methodology prepared for pre-
                                                                                                                                                                                                                                                                          decisional deliberative discussion regarding same
72
     DOE_00003353 DOE_00003353                                                               RE: Updated relief options       Juengst, Phillip        Schmoke, Julian                          11/9/2017 10:46 Relief analysis for borrower     DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (OCFO) ;Riemer,         (FSA)                                                    defense methodology                                        deliberative discussion regarding relief
                                                                                                                              Jeffrey (Justin)                                                                                                                            recommendations for borrower defense
                                                                                                                              (OGC);Nevin, Colleen                                                                                                                        methodology
                                                                                                                              (BDU, FSA) ;Minor,
73
                                                                                                                              Robin (FSA)
     DOE_00003354 DOE_00003354                                                               RE: CCI unique programs on BD db Schmoke, Julian         Juengst, Phillip                        10/16/2017 10:46 Program data for borrower        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              (FSA)                   (OCFO)                                                   defense relief methodology                                 deliberative discussion regarding program data
                                                                                                                                                                                                                                                                          for borrower defense relief methodology
74
     DOE_00003355 DOE_00003355                                                               RE: Question                     Curran, Frank (FSA) Juengst, Phillip       Riemer, Jeffrey      10/26/2017 13:20 Relief analysis for borrower     DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                              ;Nevin, Colleen (BDU, (OCFO)               (Justin) (OGC)                        defense relief methodology                                 decisional discussion regarding data for relief
                                                                                                                              FSA) ;Schmoke,                                                                                                                              analysis borrower defense relief methodology
                                                                                                                              Julian (FSA)
75
     DOE_00003356 DOE_00003356   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                 Methodology for CCI Claims                                                                                                                                                     methodology                                               defense relief methodology memo
76                               DRAFT 11.22.17.docx
     DOE_00003357 DOE_00003357                                                               RE: Punch List and Topics for    Nevin, Colleen (BDU, Juengst, Phillip                            12/4/2017 15:50 Borrower defense relief          AC - Attorney Client      Internal agency email with pre-decisional
                                                                                             Discussion                       FSA) ;Riemer, Jeffrey (OCFO)                                                     methodology                      Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                              (Justin)                                                                                                          Product; DP -             course of action and current progress; with
                                                                                                                              (OGC);Schmoke,                                                                                                    Deliberative Process      substantive recommendations for and edits to
                                                                                                                              Julian (FSA)                                                                                                                                borrower defense methodology, including from
                                                                                                                                                                                                                                                                          OGC attorney; and seeking comment on attached
                                                                                                                                                                                                                                                                          draft borrower defense methodology memo
77
     DOE_00003358 DOE_00003358   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         AC - Attorney Client      Draft of borrower defense relief methodology
                                 Methodology for CCI Claims                                                                                                                                                     methodology                     Privilege; DP -           memo with substantive comments from agency
                                 DRAFT 12.4.17.docx                                                                                                                                                                                             Deliberative Process      staff and reflecting OGC comments, edits, and
78                                                                                                                                                                                                                                                                        legal advice
     DOE_00003359 DOE_00003359                                                               RE: Punch List and Topics for    Juengst, Phillip        Nevin, Colleen                           12/1/2017 13:19 Borrower defense relief          AC - Attorney Client      Internal agency email with pre-decisional
                                                                                             Discussion                       (OCFO) ;Riemer,         (BDU, FSA)                                               methodology                      Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                              Jeffrey (Justin)                                                                                                  Product; DP -             course of action and current progress; with
                                                                                                                              (OGC); Schmoke,                                                                                                   Deliberative Process      substantive recommendations for and edits to
                                                                                                                              Julian (FSA)                                                                                                                                borrower defense methodology, including from
                                                                                                                                                                                                                                                                          OGC attorney; and seeking comment on attached
                                                                                                                                                                                                                                                                          draft borrower defense methodology memo and
                                                                                                                                                                                                                                                                          recommendation letter
79
     DOE_00003360 DOE_00003360   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                      Relief analysis for borrower    DP - Deliberative Process Draft document with recommendations for relief
                                 Claims 11.28.17 Final                                                                                                                                                          defense methodology                                       for borrower defense methodology, prepared for
                                 Recommendation.12.1.17.docx                                                                                                                                                                                                              pre-decisional deliberative discussion regarding
                                                                                                                                                                                                                                                                          same, with substantive comments and edits from
80                                                                                                                                                                                                                                                                        staff
     DOE_00003361 DOE_00003361   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                 Methodology for CCI Claims                                                                                                                                                     methodology                     Privilege; DP -           defense relief methodology memo with
                                 DRAFT 12.1.17.docx                                                                                                                                                                                             Deliberative Process      substantive edits and recommendations from
81                                                                                                                                                                                                                                                                        staff and OGC




                                                                                                                                                    Page 6 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



           A            B                        C                         D                                E                        F                       G        H         J                       K                               L                                      M
     DOE_00003362 DOE_00003362                                                             RE: Punch List and Topics for   Juengst, Phillip        Riemer, Jeffrey         12/8/2017 8:36 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                      (OCFO) ;Nevin,          (Justin) (OGC)                         methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                           Colleen (BDU, FSA)                                                                               Product; DP -             course of action and current progress, including
                                                                                                                           ;Schmoke, Julian                                                                                 Deliberative Process      from OGC attorney; with substantive
                                                                                                                           (FSA)                                                                                                                      recommendations for and edits to borrower
                                                                                                                                                                                                                                                      defense methodology; and seeking comment on
                                                                                                                                                                                                                                                      attached draft borrower defense methodology
                                                                                                                                                                                                                                                      memo and draft document with
82                                                                                                                                                                                                                                                    recommendations for relief
     DOE_00003363 DOE_00003363   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                   Borrower defense relief          AC - Attorney Client      Draft of borrower defense relief methodology
                                 Methodology for CCI Claims                                                                                                                                methodology                      Privilege; DP -           memo with substantive comments from agency
                                 DRAFT 12.5.17.docx                                                                                                                                                                         Deliberative Process      staff and reflecting OGC comments, edits, and
83                                                                                                                                                                                                                                                    legal advice
     DOE_00003364 DOE_00003364                                                             RE: Punch List and Topics for   Juengst, Phillip        Riemer, Jeffrey        12/5/2017 16:04 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                      (OCFO);Nevin,           (Justin) (OGC)                         methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                           Colleen (BDU, FSA)                                                                               Product; DP -             course of action and current progress, including
                                                                                                                           ;Schmoke, Julian                                                                                 Deliberative Process      from OGC attorney; with substantive
                                                                                                                           (FSA)                                                                                                                      recommendations for and edits to borrower
                                                                                                                                                                                                                                                      defense methodology; and seeking comment on
                                                                                                                                                                                                                                                      attached draft borrower defense methodology
84
                                                                                                                                                                                                                                                      memo
     DOE_00003365 DOE_00003365   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                   Borrower defense relief          AC - Attorney Client      Draft of borrower defense relief methodology
                                 Methodology for CCI Claims                                                                                                                                methodology                      Privilege; DP -           memo with substantive comments from agency
                                 DRAFT 12.5.17.docx                                                                                                                                                                         Deliberative Process      staff and reflecting OGC comments, edits, and
85                                                                                                                                                                                                                                                    legal advice
     DOE_00003366 DOE_00003366                                                             FW: Punch List and Topics for   Riemer, Jeffrey       Juengst, Phillip         12/8/2017 11:40 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                      (Justin) (OGC);Nevin, (OCFO)                                   methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                           Colleen (BDU, FSA)                                                                               Product; DP -             course of action and current progress, including
                                                                                                                           ;Schmoke, Julian                                                                                 Deliberative Process      from OGC attorney; with substantive
                                                                                                                           (FSA)                                                                                                                      recommendations for and edits to borrower
                                                                                                                                                                                                                                                      defense methodology; and seeking comment on
                                                                                                                                                                                                                                                      attached draft borrower defense methodology
86
                                                                                                                                                                                                                                                      memo
     DOE_00003367 DOE_00003367   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                   Borrower defense relief          AC - Attorney Client      Draft of borrower defense relief methodology
                                 Methodology for CCI Claims                                                                                                                                methodology                      Privilege; DP -           memo with substantive comments from agency
                                 DRAFT 12.5.17.docx                                                                                                                                                                         Deliberative Process      staff and reflecting OGC comments, edits, and
87                                                                                                                                                                                                                                                    legal advice
     DOE_00003368 DOE_00003368                                                             RE: Punch List and Topics for   Juengst, Phillip        Riemer, Jeffrey        12/13/2017 9:25 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                      (OCFO); Nevin,          (Justin) (OGC)                         methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                           Colleen (BDU, FSA);                                                                              Product; DP -             course of action and current progress, including
                                                                                                                           Schmoke, Julian                                                                                  Deliberative Process      from OGC attorney; with substantive
                                                                                                                           (FSA)                                                                                                                      recommendations for and edits to borrower
                                                                                                                                                                                                                                                      defense methodology; and seeking comment on
                                                                                                                                                                                                                                                      draft borrower defense methodology memo
88
     DOE_00003369 DOE_00003369   CCI anaylsis GE data.xlsx                                                                                                                                 Program and relief data for      DP - Deliberative Process Draft document with information regarding
                                                                                                                                                                                           borrower defense relief                                    program data and relief analysis for borrower
                                                                                                                                                                                           methodology                                                defense relief methodology prepared for pre-
                                                                                                                                                                                                                                                      decisional deliberative discussion regarding same
89
     DOE_00003370 DOE_00003370                                                             RE: BD data                     Schmoke, Julian         Juengst, Phillip        9/21/2017 9:26 Data for borrower defense relief DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                           (FSA)                   (OCFO)                                 methodology                                                deliberative discussion regarding proposed
                                                                                                                                                                                                                                                     change to data analysis for borrower defense
90                                                                                                                                                                                                                                                   relief methodology
     DOE_00003371 DOE_00003371   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                  Borrower defense relief          AC - Attorney Client      Draft of borrower defense relief methodology
                                 Methodology for CCI Claims                                                                                                                               methodology                      Privilege; DP -           memo with substantive comments from agency
                                 DRAFT 12.12.17 Edits.docx                                                                                                                                                                 Deliberative Process      staff and reflecting OGC comments, edits, and
91                                                                                                                                                                                                                                                   legal advice
     DOE_00003372 DOE_00003372                                                             RE: Punch List and Topics for   Schmoke, Julian         Juengst, Phillip       12/4/2017 14:17 Borrower defense relief          AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                      (FSA)                   (OCFO)                                 methodology                      Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                                                                           Product; DP -             course of action and current progress, including
                                                                                                                                                                                                                           Deliberative Process      from OGC attorney; with substantive
                                                                                                                                                                                                                                                     recommendations for and edits to borrower
92
                                                                                                                                                                                                                                                     defense methodology memo
     DOE_00003373 DOE_00003373   Combined CCI claims by CIP                                                                                                                               Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative spreadsheets
                                 (password).FINAL mapping with                                                                                                                            methodology                                                regarding application of borrower defense relief
                                 crosswalk 11.28.17.xlsx                                                                                                                                                                                             methodology, with program data, borrower
                                                                                                                                                                                                                                                     personally identifiable information, and relief
93                                                                                                                                                                                                                                                   analysis




                                                                                                                                                 Page 7 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                        D                                E                          F                         G                  H                    J                       K                               L                                       M
      DOE_00003374 DOE_00003374                                                          Re: Punch List and Topics for      Schmoke, Julian           Juengst, Phillip                           12/4/2017 16:44 Borrower defense relief           AC - Attorney Client       Internal agency email with pre-decisional
                                                                                         Discussion (side bar discussion)   (FSA)                     (OCFO)                                                     methodology and                   Privilege; WP - Work       deliberative discussion regarding proposed
                                                                                                                                                                                                                 implementation                    Product; DP -              course of action, current progress, and
                                                                                                                                                                                                                                                   Deliberative Process       recommendations for edits to program data for
                                                                                                                                                                                                                                                                              borrower defense relief methodology; also
94
                                                                                                                                                                                                                                                                              reflecting advice from OGC attorney
      DOE_00003375 DOE_00003375                                                          RE: Borrower Defense Relief        Curran, Frank (FSA) Riemer, Jeffrey                                   7/14/2017 9:20   Data for borrower defense relief AC - Attorney Client      Internal agency email with agenda for call on
                                                                                                                            ;Nevin, Colleen (BDU, (Justin) (OGC)                                                   methodology                      Privilege; DP -           development of borrower defense methodology
                                                                                                                            FSA) ;Juengst, Phillip                                                                                                  Deliberative Process      and reflecting pre-decisional deliberative
                                                                                                                            (OCFO)                                                                                                                                            discussion regarding course of action and
                                                                                                                                                                                                                                                                              program data for borrower defense relief
                                                                                                                                                                                                                                                                              methodology; discussion of legal analysis for
                                                                                                                                                                                                                                                                              amount of relief for borrower defense
95
                                                                                                                                                                                                                                                                                  li ti    b OGC
      DOE_00003376 DOE_00003376                                                          RE: Borrower Defense Relief        Riemer, Jeffrey           Nevin, Colleen      Juengst, Phillip       7/18/2017 11:13   Borrower defense relief          AC - Attorney Client      Internal agency email with agenda for call on
                                                                                                                            (Justin) (OGC)            (BDU, FSA)          (OCFO) ;Curran,                          methodology                      Privilege; DP -           development of borrower defense methodology
                                                                                                                                                                          Frank (FSA)                                                               Deliberative Process      and reflecting pre-decisional deliberative
                                                                                                                                                                                                                                                                              discussion regarding course of action and
                                                                                                                                                                                                                                                                              program data for borrower defense relief
                                                                                                                                                                                                                                                                              methodology; discussion of legal analysis for
                                                                                                                                                                                                                                                                              amount of relief for borrower defense
96
                                                                                                                                                                                                                                                                              applications by OGC
      DOE_00003377 DOE_00003377                                                          RE: Updated relief options         Juengst, Phillip          Monitz, Jay (FSA)                          11/13/2017 8:14   Relief analysis for borrower     DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                            (OCFO)                                                                                 defense methodology                                        deliberative discussion regarding relief
                                                                                                                                                                                                                                                                              recommendations for borrower defense
97                                                                                                                                                                                                                                                                            methodology
      DOE_00003378 DOE_00003378                                                          RE: GE data mapping for borrower Melis, Erik (FSA)           Schmoke, Julian     Nevin, Colleen           9/1/2017 9:09   Program data and SSA data        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                         defense relief                                               (FSA)               (BDU, FSA);                              match for borrower defense                                 deliberative discussion regarding
                                                                                                                                                                          Juengst, Phillip                         relief methodology                                         recommendation for borrower data for SSA data
                                                                                                                                                                          (OCFO) ; Porter,                                                                                    match and agenda for call on program data for
                                                                                                                                                                          Christopher (FSA)                                                                                   borrower defense relief methodology
                                                                                                                                                                          Bronstein, Andrew
                                                                                                                                                                          (BDU,
                                                                                                                                                                          FSA);Hammond,
                                                                                                                                                                          Cynthia (FSA)
                                                                                                                                                                          ;Eliadis, Pam (FSA)
98                                                                                                                                                                        ;Sherrer, Valerie
      DOE_00003379 DOE_00003379                                                          RE: Borrower Defense Relief        Nevin, Colleen (BDU, Riemer, Jeffrey                                 7/12/2017 12:23 Borrower defense relief           DP - Deliberative Process Internal agency email with agenda for
                                                                                                                            FSA);Juengst, Phillip (Justin) (OGC)                                                 methodology                                                 predecisional deliberative call regarding
                                                                                                                            (OCFO);Curran, Frank                                                                                                                             development of borrower defense relief
                                                                                                                            (FSA)                                                                                                                                            methodology
99
      DOE_00003380 DOE_00003380                                                          RE: CCI unique programs on BD db Juengst, Phillip            Schmoke, Julian                           10/16/2017 13:33 Relief analysis and program data DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                          (OCFO)                      (FSA)                                                      for borrower defense                                       deliberative discussion regarding relief
                                                                                                                                                                                                                 methodology                                                recommendations for borrower defense relief
100                                                                                                                                                                                                                                                                         methodology and program data
      DOE_00003381 DOE_00003381                                                          Re: Punch List and Topics for      Nevin, Colleen (BDU, Riemer, Jeffrey          Juengst, Phillip      12/13/2017 11:41 Borrower defense relief          AC - Attorney Client      Internal agency email with pre-decisional
                                                                                         Discussion                         FSA)                 (Justin) (OGC)           (OCFO) ;Schmoke,                       methodology                      Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                          Julian (FSA)                                                            Product; DP -             course of action and current progress, including
                                                                                                                                                                                                                                                  Deliberative Process      from OGC attorney; with substantive
                                                                                                                                                                                                                                                                            recommendations for and edits to borrower
101
                                                                                                                                                                                                                                                                            defense methodology memo
      DOE_00003382 DOE_00003382                                                          Some thoughts on the GE            Nevin, Colleen (BDU,      Schmoke, Julian                           12/12/2017 11:02 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                         mapping                            FSA) ;Riemer, Jeffrey     (FSA)                                                      methodology                                                deliberative discussion regarding program data
                                                                                                                            (Justin)                                                                                                                                        and relief analysis for borrower defense relief
                                                                                                                            (OGC);Juengst, Phillip                                                                                                                          methodology
102                                                                                                                         (OCFO)
      DOE_00003383 DOE_00003383                                                          File info                          Schmoke,                  Curran, Frank       Riemer, Jeffrey       10/26/2017 14:20 Borrower data for borrower        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                            Julian;Juengst, Phillip   (FSA)               (Justin) (OGC)                         relief methodology                                          deliberative discussion regarding borrower data
                                                                                                                            (OCFO) ;Nevin,                                                                                                                                   for borrower defense methodology
                                                                                                                            Colleen (BDU, FSA)
103
      DOE_00003384 DOE_00003384   Borrower Defense Relief      Juengst, Phillip (OCFO)                                                                                                                             Borrower defense relief         DP - Deliberative Process Internal agency email with pre-decisional
                                  Methodology for CCI Claims                                                                                                                                                       methodology                                               deliberative draft of borrower defense
                                  DRAFT 11.22.17_edits.docx                                                                                                                                                                                                                  methodology memo with substantive comments
104                                                                                                                                                                                                                                                                          from ED leadership




                                                                                                                                                 Page 8 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                         C                         D                                 E                       F                    G                  H                   J                          K                          L                                       M
      DOE_00003385 DOE_00003385   Legal basis for approval and     Menashi, Steven                                            Manning, James         Menashi, Steven                             12/14/2017 Legal basis for borrower defense AC - Attorney Client       Pre-decisional deliberative legal memo from OGC
                                  discharge of pending borrower    (OGC)                                                      (OUS)                  (OGC)                                                  relief for certain CCI borrowers Privilege; WP - Work       providing legal advice to OUS regarding legal
                                  defense claims for former                                                                                                                                                                                  Product; DP -              basis for borrower defense relief certain CCI
                                  Corinthian students qualifying                                                                                                                                                                             Deliberative Process       borrowers to facilitate pre-decisional deliberative
                                  for approval on the grounds of                                                                                                                                                                                                        discussions regarding borrower defense relief
                                  Job Placement Rate, Guaranteed                                                                                                                                                                                                        methodology
                                  Jobs, and Transfer of Credit
105
                                  Fi di
      DOE_00003386 DOE_00003386   Legal basis for approval and     Menashi, Steven                                            Manning, James         Menashi, Steven                             12/14/2017 Legal basis for borrower defense AC - Attorney Client       Appendix to Pre-decisional deliberative legal
                                  discharge of pending borrower    (OGC)                                                      (OUS)                  (OGC)                                                  relief for certain CCI borrowers Privilege; WP - Work       memo from OGC providing legal advice to OUS
                                  defense claims for former                                                                                                                                                                                  Product; DP -              regarding legal basis for borrower defense relief
                                  Corinthian students qualifying                                                                                                                                                                             Deliberative Process       for certain CCI borrowers to facilitate pre-
                                  for approval on the grounds of                                                                                                                                                                                                        decisional deliberative discussions regarding
                                  Job Placement Rate, Guaranteed                                                                                                                                                                                                        borrower defense relief methodology
                                  Jobs, and Transfer of Credit
                                  Findings -Appendix
106
      DOE_00003387 DOE_00003387                                                              Approval package #1              Schmoke, Julian        Nevin, Colleen    Riemer, Jeffrey      12/15/2017 17:34 Recommendations for approval AC - Attorney Client          Internal agency email from BDU attorneys with
                                                                                                                              (FSA)                  (BDU, FSA)        (Justin)                              of borrower defense claims   Privilege; DP -               attached pre-decisional deliberative drafts of
                                                                                                                                                                       (OGC);Juengst,                                                     Deliberative Process          approval recommendations for specific borrower
                                                                                                                                                                       Phillip (OCFO)                                                                                   defense claims and a template borrower decision
                                                                                                                                                                       ;Minor, Robin                                                                                    letter for ED leadership review
107
                                                                                                                                                                       (FSA)
      DOE_00003388 DOE_00003388   Recommendations to Grant         Johnson, Wayne                                             MAnning, James         Johnson, Wayne                                          Recommendations for approval AC - Attorney Client          Pre-decisional deliberative draft of approval
                                  Relief to Certain CCI Student    (FSA); Minor, Robin                                        (OUS)                  (FSA); Minor,                                           of borrower defense claims   Privilege; WP - Work          recommendation for specific borrower defense
                                  Loan Borrowers Who Have          (FSA); Schmoke, Julian                                                            Robin (FSA);                                                                         Product; DP -                 claims and a template borrower decision letter
                                  Asserted Borrower Defense        (FSA)                                                                             Schmoke, Julian                                                                      Deliberative Process          for ED leadership review; recommendation
                                  Claims Based on                                                                                                    (FSA)                                                                                                              drafted by BDU attorneys
                                  Misrepresentations Regarding
                                  Job Placement Rates
108
      DOE_00003389 DOE_00003389   Attachment A - Approved JPR      Porter, Christopher                                                                                                                       Recommendations for approval AC - Attorney Client          Pre-decisional deliberative draft of approval
                                  claims.12.15.17.pdf              (FSA)                                                                                                                                     of borrower defense claims   Privilege; WP - Work          recommendation attachment with borrower data
                                                                                                                                                                                                                                          Product; DP -                 for specific borrower defense claims and a
                                                                                                                                                                                                                                          Deliberative Process; PII -   template borrower decision letter for ED
                                                                                                                                                                                                                                          Personal Privacy              leadership review; recommendation submitted
                                                                                                                                                                                                                                                                        by BDU attorneys
109
      DOE_00003390 DOE_00003390   Attachment B - Pre-Discharge     Joyce, Erin (BDU, FSA)                                                                                                                    Recommendations for approval AC - Attorney Client          Pre-decisional deliberative draft of template
                                  100 Percent Relief                                                                                                                                                         of borrower defense claims   Privilege; WP - Work          decision letter for borrower defense applicants
                                  Letter.FINAL.docx                                                                                                                                                                                       Product; DP -                 for ED leadership review submitted by BDU
110                                                                                                                                                                                                                                       Deliberative Process          attorneys
      DOE_00003391 DOE_00003391                                                              BD - Claims with % discharge only Nevin, Colleen (BDU, Curran, Frank      Schmoke, Julian       11/22/2017 7:50 Borrower defense relief      DP - Deliberative Process     Internal agency email reflecting pre-decisional
                                                                                                                               FSA) ;Garry, Michael (FSA)              (FSA);Bronstein,                      methodology implementation                                 deliberative discussion regarding substantive
                                                                                                                               (BDU, FSA) ;Porter,                     Andrew (BDU,                                                                                     recommendations and operational issues for
                                                                                                                               Christopher (FSA)                       FSA) (FSA);LaVia,                                                                                possible implementation of borrower defense
                                                                                                                               ;Bayne, Brian (BDU,                     Mark (FSA) ;Leith,                                                                               relief methodology
                                                                                                                               FSA) ;Juengst, Phillip                  William (FSA)
                                                                                                                               (OCFO)
111
      DOE_00003392 DOE_00003392   3368.Attach_A_BD_Approval_v2. FSA                                                                                                                                          Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of borrower
112                               docx                                                                                                                                                                       methodology                                               defense decision notice
      DOE_00003393 DOE_00003393                                                              RE: Question - also......        Schmoke, Julian        Curran, Frank     Riemer, Jeffrey      10/26/2017 14:22 Borrower defense claims and     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              (FSA);Juengst, Phillip (FSA)             (Justin) (OGC)                        program data for borrower                                 and deliberative discussion of program and
                                                                                                                              (OCFO);Nevin,                                                                  defense relief methodology                                borrower defense claims data
                                                                                                                              Colleen (BDU, FSA)
113
      DOE_00003394 DOE_00003394                                                              RE: Punch List and Topics for    Juengst, Phillip       Riemer, Jeffrey                        12/12/2017 15:46 Borrower defense relief         AC - Attorney Client       Internal agency email with pre-decisional
                                                                                             Discussion                       (OCFO) ;Nevin,         (Justin) (OGC)                                          methodology                     Privilege; WP - Work       deliberative discussion regarding proposed
                                                                                                                              Colleen (BDU, FSA)                                                                                             Product; DP -              course of action and current progress, including
                                                                                                                              ;Schmoke, Julian                                                                                               Deliberative Process       from OGC attorney; with substantive
                                                                                                                              (FSA)                                                                                                                                     recommendations for and edits to attached
                                                                                                                                                                                                                                                                        borrower defense methodology memo
114
      DOE_00003395 DOE_00003395   Borrower Defense Relief          Juengst, Phillip (OCFO)                                                                                                                   Borrower defense relief         AC - Attorney Client       Pre-decisional and deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                 methodology                     Privilege; DP -            defense relief methodology memo with
                                  DRAFT 12.12.17 Edits.docx                                                                                                                                                                                  Deliberative Process       substantive legal OGC comments and edits
115




                                                                                                                                                   Page 9 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                          D                              E                             F                  G                      H                J                         K                             L                                      M
      DOE_00003396 DOE_00003396                                                            RE: Borrower Defense -             Juengst, Phillip      Schmoke, Julian                           9/7/2017 17:46 Program data for borrower         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                           Methodology discussion             (OCFO) ;Minor,        (FSA)                                                    defense relief methodology                                  deliberative discussion of program data for
                                                                                                                              Robin (FSA)                                                                                                                                borrower defense relief methodology
                                                                                                                              ;Patterson, Charles
                                                                                                                              (FSA) ;Dean, Michael
                                                                                                                              (FSA) ;Nevin, Colleen
                                                                                                                              (BDU, FSA) ;Piskator,
                                                                                                                              Gene (FSA)
                                                                                                                              ;McGinnis, Colleen
116                                                                                                                           (FSA)
      DOE_00003397 DOE_00003397                                                            % relief                           Riemer, Jeffrey       Nevin, Colleen                           11/30/2017 7:20 Relief for borrower defense     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              (Justin)              (BDU, FSA)                                               relief methodology and interest                           deliberative discussion regarding
                                                                                                                              (OGC);Schmoke,                                                                 credit                                                    recommendations for calculation of relief for
                                                                                                                              Julian (FSA);Juengst,                                                                                                                    borrower defense relief methodology and
                                                                                                                              Phillip (OCFO)                                                                                                                           application of interest credit
117
      DOE_00003398 DOE_00003398                                                            RE: Borrower Defense Relief        Nevin, Colleen (BDU, Curran, Frank         Juengst, Phillip    7/14/2017 16:17 Program data for borrower         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              FSA) ;Riemer, Jeffrey (FSA)                (OCFO)                              defense relief methodology                                  deliberative discussion of program data for
                                                                                                                              (Justin) (OGC)                                                                                                                             borrower defense relief methodology, areas for
                                                                                                                                                                                                                                                                         further examination, and agenda for call on
                                                                                                                                                                                                                                                                         development of borrower defense relief
118
                                                                                                                                                                                                                                                                         methodology
      DOE_00003399 DOE_00003399   Appendix C - EvWyo Relief     Page, Michael (BDU,                                                                                                                           Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of appendix to
                                  Percentage Based on           FSA)                                                                                                                                          methodology                                                borrower defense relief methodology memo
                                  Methodology Doc 12.13.17.docx
119
      DOE_00003400 DOE_00003400   Appendix D - Heald Relief      Joyce, Erin (BDU, FSA)                                                                                                                       Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of appendix to
                                  Percentages Based on                                                                                                                                                        methodology                                                borrower defense relief methodology memo
                                  Methodolgy Doc 12.13.17.docx
120
      DOE_00003401 DOE_00003401   Borrower Defense Relief        Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                  methodology memo                                           defense relief methodology memo
                                  DRAFT 12.12.17 Edits.cmn
121                               notes docx
      DOE_00003402 DOE_00003402                                                            RE: Borrower Defense Relief        Curran, Frank (FSA)      Riemer, Jeffrey                        7/14/2017 9:44 Program data for borrower         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              ;Nevin, Colleen (BDU,    (Justin) (OGC)                                        defense relief methodology                                  deliberative discussion regarding program data
                                                                                                                              FSA) ;Juengst, Phillip                                                                                                                     mapping for borrower defense relief
122                                                                                                                           (OCFO)                                                                                                                                     methodology
      DOE_00003403 DOE_00003403                                                            RE: Borrower Defense Relief        Curran, Frank (FSA)      Riemer, Jeffrey                       7/12/2017 13:52 Program data for borrower         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              ;Nevin, Colleen (BDU,    (Justin) (OGC)                                        defense relief methodology                                  deliberative discussion regarding program data
                                                                                                                              FSA) ;Juengst, Phillip                                                                                                                     mapping for borrower defense relief
123                                                                                                                           (OCFO)                                                                                                                                     methodology
      DOE_00003404 DOE_00003404                                                            RE: Punch List and Topics for      Juengst, Phillip         Schmoke, Julian                       12/4/2017 16:00 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion (side bar discussion)   (OCFO)                   (FSA)                                                 methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                                                                                               Product; DP -             course of action, current progress, and
                                                                                                                                                                                                                                               Deliberative Process      recommendations for edits to program data for
                                                                                                                                                                                                                                                                         borrower defense relief methodology; also
124
                                                                                                                                                                                                                                                                         reflecting advice from OGC attorney
      DOE_00003405 DOE_00003405                                                            RE: Punch List and Topics for      Juengst, Phillip         Nevin, Colleen    Schmoke, Julian     11/30/2017 7:15 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                         (OCFO)                   (BDU, FSA)        (FSA);Riemer,                       methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                         Jeffrey (Justin)                                                      Product; DP -             course of action and current progress, including
                                                                                                                                                                         (OGC)                                                                 Deliberative Process      from OGC attorney; with substantive
                                                                                                                                                                                                                                                                         recommendations for and edits to borrower
125
                                                                                                                                                                                                                                                                         defense methodology memo
      DOE_00003406 DOE_00003406                                                            RE: BD - Claims with % discharge   Schmoke, Julian       Curran, Frank        Bronstein, Andrew 11/22/2017 10:29 Processing borrower defense        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                           only                               (FSA);Leith, William (FSA)                 (BDU, FSA)                         approvals                                                    deliberative discussion regarding processing of
                                                                                                                              (FSA) ;Nevin, Colleen                      (FSA);LaVia, Mark                                                                               borrower defense claims pursuant to borrower
                                                                                                                              (BDU, FSA) ;Garry,                         (FSA)                                                                                           defense relief methodology for internal
                                                                                                                              Michael (BDU, FSA)                                                                                                                         consideration.
                                                                                                                              ;Porter, Christopher
                                                                                                                              (FSA) ;Bayne, Brian
                                                                                                                              (BDU, FSA) ;Juengst,
                                                                                                                              Phillip (OCFO)
126
      DOE_00003407 DOE_00003407                                                            RE: Punch List and Topics for      Nevin, Colleen (BDU, Riemer, Jeffrey                          11/29/2017 17:05 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                         FSA) ;Schmoke,        (Justin) (OGC)                                           methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                              Julian (FSA);Juengst,                                                                                            Product; DP -             course of action and current progress, including
                                                                                                                              Phillip (OCFO)                                                                                                   Deliberative Process      from OGC attorney; with substantive
                                                                                                                                                                                                                                                                         recommendations for and edits to borrower
127
                                                                                                                                                                                                                                                                         defense methodology memo




                                                                                                                                                 Page 10 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                          D                                E                          F                  G                    H                 J                       K                            L                                        M
      DOE_00003408 DOE_00003408                                                             RE: Punch List and Topics for    Riemer, Jeffrey       Nevin, Colleen                          11/29/2017 16:45 Borrower defense relief        AC - Attorney Client        Internal agency email with pre-decisional
                                                                                            Discussion                       (Justin)              (BDU, FSA)                                               methodology                    Privilege; WP - Work        deliberative discussion regarding proposed
                                                                                                                             (OGC);Schmoke,                                                                                                Product; DP -               course of action and current progress, including
                                                                                                                             Julian (FSA);Juengst,                                                                                         Deliberative Process        request for advice from OGC attorney; with
                                                                                                                             Phillip (OCFO)                                                                                                                            substantive recommendations for and edits to
                                                                                                                                                                                                                                                                       borrower defense methodology memo
128
      DOE_00003409 DOE_00003409                                                             RE: Borrower Defense Relief      Riemer, Jeffrey       Curran, Frank                             7/14/2017 9:55 Program data and relief for    AC - Attorney Client        Internal agency email with pre-decisional
                                                                                                                             (Justin) (OGC);Nevin, (FSA)                                                    borrower defense relief        Privilege; DP -             deliberative discussion regarding program data
                                                                                                                             Colleen (BDU, FSA)                                                             methodology                    Deliberative Process        for borrower defense methodology, including
                                                                                                                             ;Juengst, Phillip                                                                                                                         legal advice from OGC attorney
                                                                                                                             (OCFO)
129
      DOE_00003410 DOE_00003410                                                             Zenith data access               Curran, Frank (FSA)   Nevin, Colleen      Monitz, Jay (FSA)    7/31/2017 11:52 Borrower defense relief        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                                   (BDU, FSA)          ;Juengst, Phillip                    methodology                                              discussion of internal access to borrower data for
                                                                                                                                                                       (OCFO) ;Riemer,                                                                               work on borrower defense relief methodology
                                                                                                                                                                       Jeffrey (Justin)
130                                                                                                                                                                    (OGC)
      DOE_00003411 DOE_00003411                                                             Mapping --                       Nevin, Colleen (BDU, Riemer, Jeffrey      Curran, Frank        7/10/2017 10:53 Program data for borrower      DP - Deliberative Process Internal agency email with pre-decisional
                                                                                            Confidential/Deliberative--      FSA)                 (Justin) (OGC)       (FSA) ;Juengst,                      defense relief methodology                               deliberative discussion regarding outstanding
                                                                                                                                                                       Phillip (OCFO)                                                                                issues with mapping of program data for
                                                                                                                                                                                                                                                                     borrower defense relief methodology, and
                                                                                                                                                                                                                                                                     attaching draft spreadsheets with program data
                                                                                                                                                                                                                                                                     to facilitate the same
131
      DOE_00003412 DOE_00003412   BD Adjudications_v3.xlsx        Page, Michael (BDU,                                                                                                                        Program data for borrower     AC - Attorney Client        Draft, incomplete spreadsheets of CCI programs
                                                                  FSA)                                                                                                                                       defense relief methodology    Privilege; DP -             data excel spreadsheets, with substantive OGC
132                                                                                                                                                                                                                                        Deliberative Process        comments
      DOE_00003413 DOE_00003413   Copy of CCI Programs Previously Curran, Frank (FSA)                                                                                                                        Program data for borrower     AC - Attorney Client        Draft, incomplete spreadsheets of CCI programs
                                  Title IV Eligible_20170629                                                                                                                                                 defense relief methodology    Privilege; DP -             data excel spreadsheets, with substantive OGC
133                               (2).xlsx                                                                                                                                                                                                 Deliberative Process        comments
      DOE_00003414 DOE_00003414                                                             FW: Mapping BD Info to GE Data   Juengst, Phillip      Porter,                                  9/20/2017 15:25 SSA data match for borrower    DP - Deliberative Process   Internal agency email reflecting pre-decisional
                                                                                                                             (OCFO)                Christopher (FSA)                                        defense relief methodology                                 deliberative discussion regarding required fields
                                                                                                                                                                                                                                                                       for data submission to SSA
134
      DOE_00003415 DOE_00003415                                                             FW: Borrower Defense Relief      Schmoke, Julian        Nevin, Colleen                         12/15/2017 15:53 Borrower defense relief        DP - Deliberative Process Internal agency email transmitting pre-decisional
                                                                                            Methodology for CCI Claims       (FSA);Riemer, Jeffrey (BDU, FSA)                                               methodology                                              deliberative draft of borrower defense relief
                                                                                            12.15.17.final draft             (Justin)                                                                                                                                methodology memo for review and comment
                                                                                                                             (OGC);Juengst, Phillip
135                                                                                                                          (OCFO)
      DOE_00003416 DOE_00003416   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                                    Borrower defense relief       DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                 methodology                                             defense relief methodology memo with
136                               12.15.17.final draft.docx                                                                                                                                                                                                          substantive staff edits
      DOE_00003417 DOE_00003417                                                             RE: Borrower Defense Relief      Nevin, Colleen (BDU, Curran, Frank        Juengst, Phillip     7/18/2017 11:24 Program data for borrower      AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                                                             FSA);Riemer, Jeffrey (FSA)                (OCFO)                               defense relief methodology     Privilege; DP -           deliberative discussion regarding program data
                                                                                                                             (Justin) (OGC)                                                                                                Deliberative Process      for borrower defense methodology and legal
                                                                                                                                                                                                                                                                     advice from OGC attorney
137
      DOE_00003418 DOE_00003418   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                                    Borrower defense relief       AC - Attorney Client        Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                 methodology                   Privilege; DP -             defense relief methodology memo with
                                  DRAFT 11.22.17_jr and                                                                                                                                                                                    Deliberative Process        substantive OGC edits and comments reflecting
138                               jsedits docx                                                                                                                                                                                                                         legal advice
      DOE_00003419 DOE_00003419                                                             Relief                           Juengst, Phillip      Riemer, Jeffrey                           8/9/2017 17:12 GE program data for borrower   AC - Attorney Client        Internal agency email reflecting pre-decisional
                                                                                                                             (OCFO)                (Justin) (OGC)                                           defense relief methodology     Privilege; DP -             deliberation regarding use of GE program data
                                                                                                                                                                                                                                           Deliberative Process        and seeking responses to OGC questions to
                                                                                                                                                                                                                                                                       facilitate provision of legal advice
139
      DOE_00003420 DOE_00003420                                                             RE: Mapping --                   Riemer, Jeffrey       Nevin, Colleen      Curran, Frank        7/10/2017 11:04 Program data for borrower      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                            Confidential/Deliberative--      (Justin) (OGC)        (BDU, FSA)          (FSA);Juengst,                       defense relief methodology                               deliberative discussion regarding program data
                                                                                                                                                                       Phillip (OCFO)                                                                                for borrower defense relief methodology
140
      DOE_00003421 DOE_00003421                                                             Borrower Defense Relief          Riemer, Jeffrey        Nevin, Colleen                         12/13/2017 15:27 Borrower defense relief        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                            Methodology for CCI Claims       (Justin)               (BDU, FSA)                                              methodology                                              deliberation regarding implementation issues and
                                                                                            DRAFT 12.12.17 Edits.cmn notes   (OGC);Juengst, Phillip                                                                                                                  attaching draft borrower defense relief
                                                                                            (2)                              (OCFO) ;Schmoke,                                                                                                                        methodology for discussion with deliberative
141                                                                                                                          Julian                                                                                                                                  comments
      DOE_00003422 DOE_00003422   Borrower Defense Relief        Juengst, Phillip (OCFO)                                                                                                                     Borrower defense relief       AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                 methodology                   Privilege; DP -           defense methodology memo with substantive
                                  DRAFT 12.12.17 Edits.cmn notes                                                                                                                                                                           Deliberative Process      staff comments and edits and OGC comments
142                               (2) docx                                                                                                                                                                                                                           and edits with legal advice




                                                                                                                                                Page 11 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                          D                               E                           F                    G                    H                    J                       K                            L                                      M
      DOE_00003423 DOE_00003423                                                            RE: Summary                      Nevin, Colleen (BDU, Riemer, Jeffrey                               12/12/2017 15:00 Borrower defense approvals and DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                            FSA) ;Schmoke,        (Justin) (OGC)                                                denials                                                  deliberative discussion regarding course of action
                                                                                                                            Julian (FSA);Juengst,                                                                                                                        and seeking comment on attached briefing
                                                                                                                            Phillip (OCFO)                                                                                                                               document for status of borrower defense
143                                                                                                                                                                                                                                                                      approvals and denials
      DOE_00003424 DOE_00003424   Borrower Defense Update       Riemer, Jeffrey (Justin)                                                                                                                        Borrower defense approvals and DP - Deliberative Process Pre-decisional deliberative briefing document
                                  12.12.17 (Final).docx         (OGC)                                                                                                                                           denials                                                  regarding status and course of action for
                                                                                                                                                                                                                                                                         borrower defense approvals and denials
144
      DOE_00003425 DOE_00003425                                                            RE: Updated relief options       Juengst, Phillip        Riemer, Jeffrey     Minor, Robin (FSA)      11/8/2017 18:21 Relief analysis for borrower      DP - Deliberative Process Internal agency email relfecting pre-decisional
                                                                                                                            (OCFO) ;Schmoke,        (Justin) (OGC)                                              defense relief methodology                                  and deliberative discussion as to
                                                                                                                            Julian (FSA);Nevin,                                                                                                                             recommendations for relief for borrower defense
145                                                                                                                         Colleen (BDU FSA)                                                                                                                               relief methodology
      DOE_00003426 DOE_00003426                                                            RE: Punch List and Topics for    Juengst, Phillip        Riemer, Jeffrey                             12/13/2017 9:25 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                           Discussion                       (OCFO) ;Nevin,          (Justin) (OGC)                                              methodology                       Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                            Colleen (BDU, FSA)                                                                                                    Product; DP -             course of action and current progress, including
                                                                                                                            ;Schmoke, Julian                                                                                                      Deliberative Process      request for advice from OGC attorney; with
                                                                                                                            (FSA)                                                                                                                                           attached OGC legal memo regarding legal basis
                                                                                                                                                                                                                                                                            for borrower defense relief for certain CCI claims
                                                                                                                                                                                                                                                                            for pre-decisional deliberative discussion
146
      DOE_00003427 DOE_00003427   Revised Borrower Defense      Riemer, Jeffrey (Justin)                                                                                                                         Legal bases for approving and    AC - Attorney Client      Deliberative draft legal memo prepared by OGC
                                  Approval Memo_v8 Clean.docx   (OGC)                                                                                                                                            discharging CCI borrower         Privilege; WP - Work      and other Department attorneys discussing legal
                                                                                                                                                                                                                 defense claims                   Product; DP -             bases for approval and discharge of certain
                                                                                                                                                                                                                                                  Deliberative Process      pending CCI borrower defense claims
147
      DOE_00003428 DOE_00003428                                                            RE: GE Data for SSA submission   Schmoke, Julian         Melis, Erik (FSA)   Riemer, Jeffrey          10/2/2017 9:28 Data for borrower defense relief DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                                            (FSA);Porter,                               (Justin)                                methodology                                                and deliberative discussion concerning borrower
                                                                                                                            Christopher (FSA)                           (OGC);Nevin,                                                                                       data for use in partial relief methodology
                                                                                                                            ;Juengst, Phillip                           Colleen (BDU,
                                                                                                                            (OCFO)                                      FSA);Monitz, Jay
                                                                                                                                                                        (FSA) ;Bronstein,
                                                                                                                                                                        Andrew (BDU,
                                                                                                                                                                        FSA);Hwang,
                                                                                                                                                                        Alieen
                                                                                                                                                                        (FSA);Eliadis, Pam
                                                                                                                                                                        (FSA) ;Sherrer,
                                                                                                                                                                        Valerie (FSA);Leith,
                                                                                                                                                                        William (FSA)
                                                                                                                                                                        ;Oliphint, Aubrey
148                                                                                                                                                                     (FSA)
      DOE_00003429 DOE_00003429                                                            RE: Borrower Defense Relief      Riemer, Jeffrey       Curran, Frank                                 7/12/2017 14:12 Program data for borrower         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                            (Justin) (OGC);Nevin, (FSA)                                                         defense relief methodology                                  deliberative discussion concerning the mapping
                                                                                                                            Colleen (BDU, FSA)                                                                                                                              of Heald/Everest/Wyotech findings to CIP codes
                                                                                                                            ;Juengst, Phillip                                                                                                                               for internal consideration.
                                                                                                                            (OCFO)
149
      DOE_00003430 DOE_00003430                                                            RE: BD data                      Juengst, Phillip        Schmoke, Julian                             9/21/2017 11:05 Program data for borrower         DP - Deliberative Process Internal agency email with response comments
                                                                                                                            (OCFO)                  (FSA)                                                       defense relief methodology                                  reflecting pre-decisional and deliberative
                                                                                                                                                                                                                                                                            discussion concerning borrower groupings for
                                                                                                                                                                                                                                                                            internal consideration.
150
      DOE_00003431 DOE_00003431                                                            RE: Borrower Defense Relief      Curran, Frank (FSA) Riemer, Jeffrey         Juengst, Phillip        7/18/2017 11:49 Program data for borrower         DP - Deliberative Process Internal agency email and responses consisting of
                                                                                                                            ;Nevin, Colleen (BDU, (Justin) (OGC)        (OCFO)                                  defense relief methodology                                  pre-decisional and deliberative discussion about
                                                                                                                            FSA)                                                                                                                                            how to apply program data to develop borrower
                                                                                                                                                                                                                                                                            defense relief methodology
151
      DOE_00003432 DOE_00003432                                                            RE: Time to discuss mapping      Riemer, Jeffrey         Nevin, Colleen      Juengst, Phillip        8/25/2017 12:03 Borrower defense relief           DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                           today                            (Justin) (OGC)          (BDU, FSA)          (OCFO)                                  methodology                                                 deliberative discussion regarding
                                                                                                                                                                                                                                                                            recommendations, next steps, and seeking
                                                                                                                                                                                                                                                                            decisions on program data for borrower defense
152                                                                                                                                                                                                                                                                         relief methodology
      DOE_00003433 DOE_00003433                                                            RE: Updated relief options       Juengst, Phillip        Monitz, Jay (FSA)                           11/28/2017 9:14 Relief analysis for borrower      DP - Deliberative Process Internal agency email relfecting pre-decisional
                                                                                                                            (OCFO)                                                                              defense relief methodology                                  and deliberative discussion as to
                                                                                                                                                                                                                                                                            recommendations for relief for borrower defense
153                                                                                                                                                                                                                                                                         relief methodology




                                                                                                                                                  Page 12 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                        C                              D                               E                           F                    G                  H                  J                          K                             L                                     M
      DOE_00003434 DOE_00003434   CCI vs GE passing school earnings                                                                                                                                               Program and borrower data         DP - Deliberative         Draft spreadsheet with program data and
                                  comparison Oct 2017v4.xlsx                                                                                                                                                      with relief analysis for borrower Process; PII - Personal   borrower personally identifiable information and
                                                                                                                                                                                                                  defense relief methodology        Privacy                   relief recommendations for borrower defense
                                                                                                                                                                                                                                                                              methodology to facilitate pre-decisional
                                                                                                                                                                                                                                                                              deliberative discussions of same
154
      DOE_00003435 DOE_00003435                                                                  RE: Borrower Defense Relief      Riemer, Jeffrey       Curran, Frank                            7/12/2017 12:58 Program data for borrower          DP - Deliberative Process Internal agency email and attachment reflecting
                                                                                                                                  (Justin) (OGC);Nevin, (FSA)                                                    defense relief methodology.                                  pre-decisional and deliberative discussion
                                                                                                                                  Colleen (BDU, FSA)                                                                                                                          concerning the mapping of Corinthian College
                                                                                                                                  ;Juengst, Phillip                                                                                                                           findings to CIP codes for internal consideration.
                                                                                                                                  (OCFO)
155
      DOE_00003436 DOE_00003436   BDMappingsCCI_v4a_fc.xlsx           Curran, Frank (FSA)                                                                                                                         Program data for borrower         DP - Deliberative Process Spreadsheet of CCI program data prepared for
                                                                                                                                                                                                                  defense relief methodology                                  pre-decisional and deliberative discussion
                                                                                                                                                                                                                                                                              concerning the mapping of Corinthian College
                                                                                                                                                                                                                                                                              findings to CIP codes for internal consideration
156
      DOE_00003437 DOE_00003437                                                                  FW: Interest Adjustments for     Juengst, Phillip       Riemer, Jeffrey                         7/21/2017 15:34 Borrower defense methodology DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                 Borrower Defense Claims          (OCFO)                 (Justin) (OGC)                                          and implementation                                     and deliberative discussion of development of
                                                                                                                                                                                                                                                                        process for applying borrower defense relief
157                                                                                                                                                                                                                                                                     methodology
      DOE_00003438 DOE_00003438   BDIntAdjustOptions_V3.docx          Curran, Frank (FSA)                                                                                                                        Borrower defense relief      DP - Deliberative Process Pre-decisional and deliberative draft document
                                                                                                                                                                                                                 methodology and                                        containing options for agency action related to
                                                                                                                                                                                                                 implementation                                         implementation of borrower defense relief
158                                                                                                                                                                                                                                                                     methodology
      DOE_00003439 DOE_00003439                                                                  Agenda Items for Today's BD      Nevin, Colleen (BDU, Riemer, Jeffrey                           8/11/2017 10:47 Borrower defense relief      DP - Deliberative Process Internal agency email seeking comments on
                                                                                                 Meeting                          FSA) ;Minor, Robin (Justin) (OGC)                                              methodology                                            attached agenda for pre-decisional deliberative
                                                                                                                                  (FSA) ;Juengst, Phillip                                                                                                               discussion on borrower defense issues, including
                                                                                                                                  (OCFO); Menashi,                                                                                                                      borrower defense relief and progress on CCI
                                                                                                                                  Steven (OGC);                                                                                                                         program mapping to CIP codes
                                                                                                                                  Rosenfelt, Phil (OGC)
159
      DOE_00003440 DOE_00003440                                                                  Adjudicating Pending Borrower    Manning, James         Riemer, Jeffrey    Juengst, Phillip     6/30/2017 11:57 Borrower defense approvals and DP - Deliberative Process Deliberative internal agency email concerning pre-
                                                                                                 Defense Claims--DELIBERATIVE--   (OUS)                  (Justin) (OGC)     (OCFO)                               denials                                                  decisional draft of memo on adjudicating
160                                                                                                                                                                                                                                                                       borrower defense claims.
      DOE_00003441 DOE_00003441   Adjudicating Pending Borrower       Riemer, Jeffrey (Justin)                                                                                                                   Borrower defense approvals and DP - Deliberative Process Pre-decisional and deliberative draft memo
                                  Defense Claims (Draft for 6.30      (OGC)                                                                                                                                      denials                                                  discussing proposal for adjudicating pending
161                               Mtg.).docx                                                                                                                                                                                                                              borrower defense claims.
      DOE_00003442 DOE_00003442                                                                  RE: Updated relief options       Schmoke, Julian         Riemer, Jeffrey                        11/9/2017 11:55 Relief analysis for borrower   DP - Deliberative Process Internal agency email with attachment and reply
                                                                                                                                  (FSA); Juengst, Phillip (Justin) (OGC)                                         defense relief methodology                               which includes non-final suggestions and
                                                                                                                                  (OCFO) ;Nevin,                                                                                                                          deliberations on partial relief methodology.
                                                                                                                                  Colleen (BDU,
                                                                                                                                  FSA);Minor, Robin
162
                                                                                                                                  (FSA)
      DOE_00003443 DOE_00003443   Borrower Defense Relief for CCI     Juengst, Phillip (OCFO)                                                                                                                     Borrower defense relief for CCI   DP - Deliberative Process Non-final draft of borrower defense relief
                                  Claims 11.9 draft_jradds.docx                                                                                                                                                   Claims                                                      methodology memo. Includes pre-decisional
163                                                                                                                                                                                                                                                                           recommendations for edits and comments.
      DOE_00003444 DOE_00003444                                                                  RE: Borrower Defense Relief      Riemer, Jeffrey     Nevin, Colleen        Juengst, Phillip     7/14/2017 15:50 Program data for borrower          AC - Attorney Client      Internal agency email with attachments and reply
                                                                                                                                  (Justin)            (BDU, FSA)            (OCFO)                               defense relief methodology         Privilege; DP -           comments from attorney for Department
                                                                                                                                  (OGC);Curran, Frank                                                                                               Deliberative Process      providing legal advice; pre-decisional deliberative
                                                                                                                                  (FSA)                                                                                                                                       discussion regarding program data for borrower
                                                                                                                                                                                                                                                                              defense methodology
164
      DOE_00003445 DOE_00003445   Copy of JPRApprovalPrgs                                                                                                                                                         Program and borrower data for DP - Deliberative             Draft spreadsheet with borrower program and
                                  7.14.17.xlsx                                                                                                                                                                    borrower defense relief       Process; PII - Personal       personally identifiable data to facilitate pre-
                                                                                                                                                                                                                  methodology                   Privacy                       decisional and deliberative discussion of
                                                                                                                                                                                                                                                                              borrower defense relief methodology
165
      DOE_00003446 DOE_00003446   Copy of JPRApprovalPrgs EW                                                                                                                                                      Program and borrower data for DP - Deliberative             Draft spreadsheet with borrower program and
                                  7.14.17.xlsx                                                                                                                                                                    borrower defense relief       Process; PII - Personal       personally identifiable data to facilitate pre-
                                                                                                                                                                                                                  methodology                   Privacy                       decisional and deliberative discussion of
                                                                                                                                                                                                                                                                              borrower defense relief methodology
166
      DOE_00003447 DOE_00003447                                                                  Claims mapping - BD              Riemer, Jeffrey       Curran, Frank       Minor, Robin (FSA)   7/14/2017 15:24 Program data for borrower          DP - Deliberative Process Internal agency email consisting of pre-decisional
                                                                                                                                  (Justin) (OGC);Nevin, (FSA)                                                    defense relief methodology                                   and deliberative discussion concerning how to
                                                                                                                                  Colleen (BDU,                                                                                                                               use and apply program data
                                                                                                                                  FSA);Juengst, Phillip
                                                                                                                                  (OCFO)
167




                                                                                                                                                     Page 13 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                              D                               E                         F                   G                  H                  J                         K                             L                                       M
      DOE_00003448 DOE_00003448   MapClaimsToFindings_v1.xlsx       Curran, Frank (FSA)                                                                                                                      Program data for borrower         DP - Deliberative Process Draft spreadsheet with CCI program data
                                                                                                                                                                                                             defense relief methodology                                  prepared for pre-decisional and deliberative
                                                                                                                                                                                                                                                                         discussion concerning the mapping of Corinthian
                                                                                                                                                                                                                                                                         College findings to CIP codes for internal
168                                                                                                                                                                                                                                                                      consideration
      DOE_00003449 DOE_00003449                                                               BD Relief - mapping issues      Juengst, Phillip      Nevin, Colleen      Riemer, Jeffrey     7/27/2017 16:07 Program data for borrower          DP - Deliberative Process Internal agency email requesting a pre-decisional
                                                                                                                              (OCFO)                (BDU, FSA)          (Justin) (OGC)                      defense relief methodology                                   deliberative meeting regarding the mapping of
                                                                                                                                                                                                                                                                         CCI program data to CIP codes for internal
                                                                                                                                                                                                                                                                         consideration and attaching document with CCI
                                                                                                                                                                                                                                                                         program data prepared to facilitate discussion of
169
                                                                                                                                                                                                                                                                         same
      DOE_00003450 DOE_00003450   CCICodeCIPCLMatch.xlsx            Madoo, Brent (FSA)                                                                                                                       Program data for borrower         DP - Deliberative Process Pre-decisional deliberative draft document with
                                                                                                                                                                                                             defense relief methodology                                  CCI program data prepared to facilitate agency
                                                                                                                                                                                                                                                                         deliberations regarding mapping CCI program
170                                                                                                                                                                                                                                                                      data to CIP codes
      DOE_00003451 DOE_00003451                                                               RE: Borrower Defense Relief     Curran, Frank (FSA) Riemer, Jeffrey                           7/13/2017 13:11 Borrower defense relief            DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              ;Nevin, Colleen (BDU, (Justin) (OGC)                                          methodology                                                  deliberative discussion regarding program data
                                                                                                                              FSA) ;Juengst, Phillip                                                                                                                     for borrower defense methodology and next
                                                                                                                              (OCFO)                                                                                                                                     steps, and attaching information regarding CCI
                                                                                                                                                                                                                                                                         programs' Title IV eligibility for discussion of same

171
      DOE_00003452 DOE_00003452                                                               Borrower Defense Relief         Juengst, Phillip      Nevin, Colleen      Schmoke, Julian    12/15/2017 11:33 Borrower defense relief            DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              Methodology for CCI Claims      (OCFO)                (BDU, FSA)          (FSA);Riemer,                       methodology                                                  deliberation regarding implementation issues and
                                                                                              DRAFT.cp bb edits - 12.15                                                 Jeffrey (Justin)                                                                                 attaching draft borrower defense relief
                                                                                                                                                                        (OGC)                                                                                            methodology for discussion with deliberative
172                                                                                                                                                                                                                                                                      comments
      DOE_00003453 DOE_00003453   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                  Borrower Defense Relief           DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                 Methodology for CCI Claims                                  defense relief methodology memo with staff
                                  DRAFT.cp bb edits - 12.15.docx                                                                                                                                                                                                         comments
173
      DOE_00003454 DOE_00003454                                                               BD financial analysis           Juengst, Phillip      Monitz, Jay (FSA)                      11/15/2017 16:30 Program data and relief analysis DP - Deliberative Process Internal agency email with attachment and
                                                                                                                              (OCFO)                                                                        for borrower defense relief                                message containing pre-decisional and
                                                                                                                                                                                                            methodology                                                deliberative analysis of a spreadsheet containing
174                                                                                                                                                                                                                                                                    program data and relief options
      DOE_00003455 DOE_00003455   BD_Relief Options_Excel QA.xlsx                                                                                                                                           Relief analysis for borrower     DP - Deliberative         Draft spreadsheet with program data and
                                                                                                                                                                                                            defense relief methodology       Process; PII - Personal   borrower personally identifiable information and
                                                                                                                                                                                                                                             Privacy                   relief recommendations for borrower defense
                                                                                                                                                                                                                                                                       methodology to facilitate pre-decisional
                                                                                                                                                                                                                                                                       deliberative discussions of same
175
      DOE_00003456 DOE_00003456                                                               RE: Punch List and Topics for   Juengst, Phillip      Nevin, Colleen                         12/13/2017 11:24 Borrower defense relief            AC - Attorney Client       Internal agency email with pre-decisional
                                                                                              Discussion                      (OCFO);Riemer,        (BDU, FSA)                                              methodology                        Privilege; WP - Work       deliberative discussion regarding proposed
                                                                                                                              Jeffrey (Justin)                                                                                                 Product; DP -              course of action and current progress, including
                                                                                                                              (OGC);Schmoke,                                                                                                   Deliberative Process       advice from OGC attorney; with attached pre-
                                                                                                                              Julian (FSA)                                                                                                                                decisional draft documents with program and
                                                                                                                                                                                                                                                                          relief analyses for comment and review
176
      DOE_00003457 DOE_00003457   Schedule C - EvWyo Relief     Page, Michael (BDU,                                                                                                                          Relief analysis for borrower      DP - Deliberative Process Pre-decisional, deliberative draft document
                                  Percentage Based on           FSA)                                                                                                                                         defense relief methodology                                  describing relief percentages for CCI programs
                                  Methodology Doc 12.13.17.docx
177
      DOE_00003458 DOE_00003458   Schedule D - Heald Relief     Joyce, Erin (BDU, FSA)                                                                                                                       Program and relief analysis for   DP - Deliberative Process Pre-decisional deliberative draft of relief analysis
                                  Percentages Based on                                                                                                                                                       borrower defense relief                                     for Everest/WyoTech programs and enrollment
                                  Methodolgoy Doc 12.13.17.docx                                                                                                                                              methodology                                                 dates under borrower defense relief
178                                                                                                                                                                                                                                                                      methodology
      DOE_00003460 DOE_00003460                                                               RE: Updated relief options      Riemer, Jeffrey       Juengst, Phillip                        11/9/2017 15:23 Relief analysis for borrower       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (Justin)              (OCFO)                                                  relief methodology                                           deliberative discussion regarding relief
                                                                                                                              (OGC);Schmoke,                                                                                                                             recommendations for borrower defense
                                                                                                                              Julian (FSA);Nevin,                                                                                                                        methodology in attached draft spreadsheet
                                                                                                                              Colleen (BDU, FSA)                                                                                                                         prepared to facilitate discussion of the same
179
                                                                                                                              ;Minor Robin (FSA)
      DOE_00003461 DOE_00003461   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                  Relief analysis for borrower      DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Claims 11.9.17 Final                                                                                                                                                       relief methodology                                          recommendations for relief for borrower defense
180                               Recommendation.docx                                                                                                                                                                                                                    relief methodology
      DOE_00003462 DOE_00003462   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                  Borrower defense relief           AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                 methodology                       Privilege; DP -           defense methodology memo with substantive
                                  DRAFT 12.13.17                                                                                                                                                                                               Deliberative Process      comments from staff and from OGC reflecting
181                               Edits cmn 12 14 docx                                                                                                                                                                                                                   legal advice




                                                                                                                                                 Page 14 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                           D                            E                           F                    G                  H                   J                       K                                 L                                      M
      DOE_00003463 DOE_00003463                                                          RE: Punch List and Topics for      Juengst, Phillip        Schmoke, Julian                          12/5/2017 0:08 Borrower defense relief             AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                         Discussion (side bar discussion)   (OCFO)                  (FSA)                                                   methodology                         Privilege; WP - Work      deliberative discussion and recommendations
                                                                                                                                                                                                                                                Product; DP -             regarding course of action and program data for
                                                                                                                                                                                                                                                Deliberative Process      borrower defense relief methodology and
                                                                                                                                                                                                                                                                          regarding borrower, program, and relief data on
                                                                                                                                                                                                                                                                          attached spreadsheet
182
      DOE_00003464 DOE_00003464   BD_Decisions_Needed_v6.docx     Curran, Frank (FSA)                                                                                                                        Borrower defense background        DP - Deliberative Process Pre-decisional deliberative material on processing
                                                                                                                                                                                                             and recommendations                                          of approved borrower defense claims prepared
                                                                                                                                                                                                                                                                          by Borrower Defense Review Panel and included
                                                                                                                                                                                                                                                                          as part of enclosure with May 14, 2017 Action
                                                                                                                                                                                                                                                                          Items for Borrower Defense decision memo to
                                                                                                                                                                                                                                                                          facilitate agency deliberation
183
      DOE_00003465 DOE_00003465   Draft BD Memo 4.19.17 to                                                                                                                                                   Borrower defense background        DP - Deliberative Process Pre-decisional deliberative material on borrower
                                  OUS.docx                                                                                                                                                                   and recommendations                                          defense background prepared by Borrower
                                                                                                                                                                                                                                                                          Defense Review Panel and included as part of
                                                                                                                                                                                                                                                                          enclosure with May 14, 2017 Action Items for
                                                                                                                                                                                                                                                                          Borrower Defense decision memo to facilitate
                                                                                                                                                                                                                                                                          agency deliberation
184
      DOE_00003466 DOE_00003466   Milestone Doc - to OUS                                                                                                                                                     Borrower defense background        DP - Deliberative Process Pre-decisional deliberative material on borrower
                                  4.19.19.docx                                                                                                                                                               and recommendations                                          defense background prepared by Borrower
                                                                                                                                                                                                                                                                          Defense Review Panel and included as part of
                                                                                                                                                                                                                                                                          enclosure with May 14, 2017 Action Items for
                                                                                                                                                                                                                                                                          Borrower Defense decision memo to facilitate
                                                                                                                                                                                                                                                                          agency deliberation
185
      DOE_00003467 DOE_00003467                                                          Re: Borrower Defense               Riemer, Jeffrey         Hoblitzell,       Weisman,              6/22/2017 19:02 Data for borrower defense relief DP - Deliberative Process Internal agency calendar invite that includes
                                                                                         Adjudications                      (Justin) (OGC)          Barbara (OPE)     Annmarie (OPE)                        methodology                                                topics for pre-decisional discussion regarding
                                                                                                                                                                      ;Urwitz, Jay (OGC)                                                                               data for borrower defense relief methodology
                                                                                                                                                                      ;Hong, Caroline
                                                                                                                                                                      (OGC) Siegel, Brian
                                                                                                                                                                      (OGC) ;Juengst,
                                                                                                                                                                      Phillip (OCFO)
                                                                                                                                                                      ;Finley, Steve
                                                                                                                                                                      (OGC) ;McLarnon,
                                                                                                                                                                      Gail (OPE);Kolotos,
                                                                                                                                                                      John (OPE) ;Nevin,
                                                                                                                                                                      Colleen (BDU, FSA)

186
      DOE_00003468 DOE_00003468                                                          Borrower Defense Adjudications     Weisman, Annmarie Riemer, Jeffrey                               6/22/2017 18:44 Data for borrower defense relief DP - Deliberative Process Internal agency calendar invite that includes
                                                                                                                            (OPE) ;Urwitz, Jay    (Justin) (OGC)                                            methodology                                                topics for pre-decisional discussion regarding
                                                                                                                            (OGC) ;Hoblitzell,                                                                                                                         data for borrower defense relief methodology
                                                                                                                            Barbara (OPE);Hong,
                                                                                                                            Caroline (OGC)
                                                                                                                            ;Siegel, Brian (OGC)
                                                                                                                            ;Juengst, Phillip
                                                                                                                            (OCFO) ;Finley, Steve
                                                                                                                            (OGC) ;McLarnon,
                                                                                                                            Gail (OPE);Kolotos,
                                                                                                                            John (OPE);Nevin,
                                                                                                                            Colleen (BDU, FSA)

187
      DOE_00003469 DOE_00003469                                                          FW: Borrower Defense               Zibel, Daniel (OGC)     Riemer, Jeffrey                         6/23/2017 10:34 Data for borrower defense relief DP - Deliberative Process Internal agency calendar invite that includes
                                                                                         Adjudications                                              (Justin) (OGC)                                          methodology                                                topics for pre-decisional discussion regarding
                                                                                                                                                                                                                                                                       data for borrower defense relief methodology
188
      DOE_00003470 DOE_00003470   ED1-#60074-v1-                   DiPaolo, John (OGC)                                                                                                                       Legal bases for certain types of   AC - Attorney Client      Memo prepared by OGC attorneys providing
                                  Heald__Everest__and_Wyotech_                                                                                                                                               borrower defense claims            Privilege; WP - Work      OGC's legal opinion regarding Borrower Defense
                                  transferability_concurrence_me..                                                                                                                                                                              Product; DP -             Unit's recommendations for adjudicating certain
                                  ..pdf                                                                                                                                                                                                         Deliberative Process      types of borrower defense claims
189
      DOE_00003471 DOE_00003471                                                          RE: Interest Adjustments for       Riemer, Jeffrey         Siegel, Brian     Zibel, Daniel         7/31/2017 11:18 Borrower defense relief             WP - Work Product; DP - Internal agency email consisting of pre-decisional
                                                                                         Borrower Defense Claims            (Justin) (OGC)          (OGC)             (OGC);Hong,                           methodology and                     Deliberative Process    deliberative discussion of issues associated with
                                                                                                                                                                      Caroline (OGC)                        implementation                                              implementation of borrower defense relief
190                                                                                                                                                                                                                                                                     methodology




                                                                                                                                                  Page 15 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                     C                              D                               E                   F                   G                  H                  J                       K                           L                                            M
      DOE_00003472 DOE_00003472   Damages proposal.docx             Hong, Caroline (OGC)                                                                                                              Borrower Defense Relief       AC - Attorney Client             Draft document prepared by OGC attorneys
                                                                                                                                                                                                                                    Privilege; WP - Work             providing pre-decisional and deliberative analysis
                                                                                                                                                                                                                                    Product; DP -                    of borrower defense relief
191                                                                                                                                                                                                                                 Deliberative Process
      DOE_00003473 DOE_00003473                                                               RE: BD issues             Schmoke,              Riemer, Jeffrey    Juengst, Phillip   12/19/2017 12:28 Borrower defense approvals and DP - Deliberative Process        Internal agency email reflecting pre-decisional,
                                                                                                                        Julian;Nevin, Colleen (Justin) (OGC)     (OCFO);Bailey,                      denials                                                         deliberative discussion for the timing of borrower
                                                                                                                        (BDU, FSA)                               Nathan                                                                                              defense approvals and denials
                                                                                                                                                                 (OCO);Manning,
192                                                                                                                                                              James (OUS)
      DOE_00003474 DOE_00003474                                                               RE: Updated BDR release   Bailey, Nathan        Riemer, Jeffrey    Ferguson, Gillum   12/20/2017 11:48 Borrower defense relief             AC - Attorney Client        Internal agency email reflecting pre-decisional,
                                                                                                                        (OCO);Venable,        (Justin) (OGC)     (OS);Staffer,                       methodology                         Privilege; WP - Work        deliberative discussion regarding substantive
                                                                                                                        Joshua                                   Evelyn                                                                  Product; DP -               edits to ED announcement of borrower defense
                                                                                                                                                                 (OCO);Manning,                                                          Deliberative Process        relief methodology, including recommendation
                                                                                                                                                                 James                                                                                               from OGC attorney reflecting legal advice
                                                                                                                                                                 (OUS);Walker,
193
                                                                                                                                                                 Kathryn (OCO)
      DOE_00003475 DOE_00003475                                                               Re: Updated BDR release   Riemer, Jeffrey        Venable, Joshua   Ferguson, Gillum   12/20/2017 11:55 Borrower defense relief             AC - Attorney Client        Internal agency email reflecting pre-decisional,
                                                                                                                        (Justin) (OGC);Bailey,                   (OS);Staffer,                       methodology                         Privilege; WP - Work        deliberative discussion regarding substantive
                                                                                                                        Nathan (OCO)                             Evelyn                                                                  Product; DP -               edits to ED announcement of borrower defense
                                                                                                                                                                 (OCO);Manning,                                                          Deliberative Process        relief methodology, including recommendation
                                                                                                                                                                 James                                                                                               from OGC attorney reflecting legal advice
                                                                                                                                                                 (OUS);Walker,
194
                                                                                                                                                                 Kathryn (OCO)
      DOE_00003476 DOE_00003476                                                               Re: Updated BDR release   Venable, Joshua       Bailey, Nathan     Ferguson, Gillum   12/20/2017 11:27 Borrower defense relief             DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                                                                              (OCO)              (OS);Staffer,                       methodology                                                   deliberative discussion regarding substantive
                                                                                                                                                                 Evelyn                                                                                            edits to ED announcement of borrower defense
                                                                                                                                                                 (OCO);Riemer,                                                                                     relief methodology
                                                                                                                                                                 Jeffrey (Justin)
                                                                                                                                                                 (OGC);Manning,
                                                                                                                                                                 James (OUS)
                                                                                                                                                                 ;Walker, Kathryn
195
                                                                                                                                                                 (OCO)
      DOE_00003477 DOE_00003477                                                               Re: Updated BDR release   Ferguson, Gillum      Venable, Joshua    Bailey, Nathan     12/20/2017 10:59 Borrower defense relief             DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                                                        (OS)                                     (OCO) ;Staffer,                     methodology                                                   deliberative discussion regarding substantive
                                                                                                                                                                 Evelyn                                                                                            edits to draft ED announcement regarding
                                                                                                                                                                 (OCO);Riemer,                                                                                     borrower defense relief methodology
                                                                                                                                                                 Jeffrey (Justin)
                                                                                                                                                                 (OGC);Manning,
                                                                                                                                                                 James
                                                                                                                                                                 (OUS);Walker,
196
                                                                                                                                                                 K th      (OCO)
      DOE_00003478 DOE_00003478   BDR Claims Overview               Ryan, Sam (OCO)                                                                                                                   Borrower defense relief            AC - Attorney Client        Pre-decisional deliberative draft powerpoint
                                  121817_jredits.ppt                                                                                                                                                  methodology                        Privilege; WP - Work        regarding background of borrower defense and
                                                                                                                                                                                                                                         Product; DP -               borrower defense relief methodology with
                                                                                                                                                                                                                                         Deliberative Process        deliberative comments and edits from OGC
                                                                                                                                                                                                                                                                     attorney reflecting legal advice
197
      DOE_00003479 DOE_00003479   BDR Claims Overview 121817.ppt Ryan, Sam (OCO)                                                                                                                      Borrower defense relief            DP - Deliberative Process Pre-decisional and deliberative draft power point
                                                                                                                                                                                                      methodology                                                  regarding background of borrower defense and
                                                                                                                                                                                                                                                                   borrower defense relief methodology
198
      DOE_00003480 DOE_00003480   Legal Bases for Approval and      Menashi, Steven                                                                                                                   Legal bases for certain types of   AC - Attorney Client        Pre-decisional deliberative legal document
                                  Discharge OGC Memo (FINAL)        (OGC)                                                                                                                             borrower defense claims            Privilege; WP - Work        drafted by OGC attorneys regarding legal basis for
                                  (on letterhead).docx                                                                                                                                                                                   Product; DP -               borrower defense relief for certain CCI borrowers
199                                                                                                                                                                                                                                      Deliberative Process
      DOE_00003481 DOE_00003481   BDR Claims Overview 121917.ppt Ryan, Sam (OCO)                                                                                                                      Borrower defense relief            DP - Deliberative Process Pre-decisional deliberative powerpoint regarding
                                                                                                                                                                                                      methodology                                                  background information about borrower defense
200                                                                                                                                                                                                                                                                relief methodology
      DOE_00003482 DOE_00003482   BDR Claims Overview 121917.ppt Ryan, Sam (OCO)                                                                                                                      Borrower defense relief            DP - Deliberative Process Pre-decisional deliberative powerpoint regarding
                                                                                                                                                                                                      methodology                                                  background information about borrower defense
201                                                                                                                                                                                                                                                                relief methodology
      DOE_00003483 DOE_00003483   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                           Relief analysis for borrower       DP - Deliberative Process Draft document with recommendations for relief
                                  Claims 11.28.17 Final                                                                                                                                               defense methodology                                          for borrower defense methodology, prepared for
                                  Recommendation.docx                                                                                                                                                                                                              pre-decisional deliberative discussion regarding
202                                                                                                                                                                                                                                                                same
      DOE_00003484 DOE_00003484   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                           Borrower defense relief            AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                          methodology                        Privilege; WP - Work      defense relief methodology memo with
                                  DRAFT 11.29.17.docx                                                                                                                                                                                    Product; DP -             substantive comments from OGC attorney
203                                                                                                                                                                                                                                      Deliberative Process




                                                                                                                                           Page 16 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                        C                             D                                E                         F                    G                  H                J                       K                            L                                       M
      DOE_00003488 DOE_00003488   Sec Approval (Signed) 5.5.17.pdf                                                                                                                                           Borrower defense approvals and WP - Work Product; DP - Recommendation memo consisting of pre-
                                                                                                                                                                                                             denials                         Deliberative Process      decisional and deliberative analysis of borrower
                                                                                                                                                                                                                                                                       defense action items for the Secretary's
204                                                                                                                                                                                                                                                                    consideration
      DOE_00003489 DOE_00003489   Borrower Defense Options           Riemer, Jeffrey (Justin)                                                                                                                Borrower defense processing     DP - Deliberative Process Internal meeting outline reflecting pre-decisional
                                  Meeting Agenda 6.16.17.docx        (OGC)                                                                                                                                   and adjudication                                          and deliberative analysis of responses to
                                                                                                                                                                                                                                                                       Secretary's policy directives regarding borrower
205                                                                                                                                                                                                                                                                    defense
      DOE_00003490 DOE_00003490   Options Memo for Borrower       Juengst, Phillip (OCFO)                                                                                                                    Borrower defense procedures     DP - Deliberative Process Draft pre-decisional and deliberative memo
                                  Defense Procedures 6.15.17.docx                                                                                                                                            and criteria                                              providing options and recommendations
                                                                                                                                                                                                                                                                       concerning ED's review of existing borrower
206                                                                                                                                                                                                                                                                    defense procedures and criteria
      DOE_00003491 DOE_00003491                                                                 RE: Mapping --                   Riemer, Jeffrey       Nevin, Colleen     Curran, Frank      7/10/2017 11:04 Program data for partial relief DP - Deliberative Process Predecisional deliberative discussion regarding
                                                                                                Confidential/Deliberative--      (Justin) (OGC)        (BDU, FSA)         (FSA) ;Juengst,                    methodology                                               program data for partial relief methodology
207                                                                                                                                                                       Phillip (OCFO)
      DOE_00003492 DOE_00003492                                                                 RE: Follow Up Data Discussion on Curran, Frank (FSA)   Riemer, Jeffrey                        7/8/2017 10:30 Program data for partial relief    DP - Deliberative Process Predecisional deliberative discussion regarding
                                                                                                BD                                                     (Justin) (OGC)                                        methodology                                                  mapping of program data to CIP codes for partial
208                                                                                                                                                                                                                                                                       relief methodology
      DOE_00003493 DOE_00003493                                                                 Update on Adjudications          Menashi, Steven        Riemer, Jeffrey                       7/8/2017 12:19 Program data for partial relief    AC - Attorney Client      Communication between ED attorneys for
                                                                                                CONFIDENTIAL/DELIBERATIVE        (OGC) ;Rosenfelt, Phil (Justin) (OGC)                                       methodology                        Privilege; DP -           purpose of providing legal advice regarding
                                                                                                                                 (OGC)                                                                                                          Deliberative Process      partial relied methodology; predecisional
                                                                                                                                                                                                                                                                          deliberative discussion regarding mapping of
                                                                                                                                                                                                                                                                          program data to CIP codes for partial relief
209
                                                                                                                                                                                                                                                                          methodology
      DOE_00003494 DOE_00003494   BDAdjudications_v2_fc.xlsx         Page, Michael (BDU,                                                                                                                      Program data for partial relief   DP - Deliberative Process Predecisional deliberative draft of mapping of
                                                                     FSA)                                                                                                                                     methodology                                                 program data to CIP codes for partial relief
210                                                                                                                                                                                                                                                                       methodology
      DOE_00003495 DOE_00003495   BD Adjudications_v3.xlsx           Page, Michael (BDU,                                                                                                                      Program data for partial relief   DP - Deliberative Process Predecisional deliberative draft spreadsheet
                                                                     FSA)                                                                                                                                     methodology                                                 containing program data for partial relief
211                                                                                                                                                                                                                                                                       methodology
      DOE_00003496 DOE_00003496   BDIntWriteOff_v1.docx              Curran, Frank (FSA)                                                                                                                      Borrower defense interest         DP - Deliberative Process Draft notes and mental impressions regarding
                                                                                                                                                                                                              adjustment                                                  implementation of partial relief methodology and
                                                                                                                                                                                                                                                                          proposal to adjust interest accumulation during
                                                                                                                                                                                                                                                                          pending of borrower defense claims
212
      DOE_00003497 DOE_00003497   BDIntAdjustOptions_V4.docx         Curran, Frank (FSA)                                                                                                                      Borrower defense interest         DP - Deliberative Process Draft notes and mental impressions reflecting
                                                                                                                                                                                                              adjustment                                                  deliberations prior to final decision regarding
                                                                                                                                                                                                                                                                          implementation of partial relief methodology and
                                                                                                                                                                                                                                                                          proposal to apply an interest adjustment for
                                                                                                                                                                                                                                                                          denied borrower defense applications
213
      DOE_00003498 DOE_00003498   ED1-#60074-v1-                   DiPaolo, John (OGC)                                                                                                                        Legal basis for borrower defense AC - Attorney Client      Memo from OGC to Borrower Defense Group
                                  Heald__Everest__and_Wyotech_                                                                                                                                                relief                           Privilege                 providing legal advice and analysis regarding legal
                                  transferability_concurrence_me..                                                                                                                                                                                                       basis for borrower defense relief
214                                (2) pdf
      DOE_00003499 DOE_00003499   ED1-#60074-v1-                   DiPaolo, John (OGC)                                                                                                                        Legal basis for borrower defense AC - Attorney Client      Memo from OGC to Borrower Defense Group
                                  Heald__Everest__and_Wyotech_                                                                                                                                                relief                           Privilege                 providing legal advice and analysis regarding legal
                                  transferability_concurrence_me..                                                                                                                                                                                                       basis for borrower defense relief
215                                 pdf
      DOE_00003500 DOE_00003500   ED1-#60074-v1-                   DiPaolo, John (OGC)                                                                                                                        Legal basis for borrower defense AC - Attorney Client      Memo from OGC to Borrower Defense Group
                                  Heald__Everest__and_Wyotech_                                                                                                                                                relief                           Privilege                 providing legal advice and analysis regarding legal
                                  transferability_concurrence_me..                                                                                                                                                                                                       basis for borrower defense relief
216                                 pdf
      DOE_00003501 DOE_00003501                                                                 RE: Borrower Defense Relief      Riemer, Jeffrey       Nevin, Colleen                        7/19/2017 13:32 Program data for partial relief    DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                                                 (Justin) (OGC)        (BDU, FSA)                                            methodology                                                  and deliberative discussion about mapping CIP
                                                                                                                                                                                                                                                                          codes to CCI program data.
217
      DOE_00003502 DOE_00003502                                                                 RE: Borrower Defense Relief      Riemer, Jeffrey       Nevin, Colleen                        7/19/2017 13:18 Program data for partial relief    DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                                                 (Justin) (OGC)        (BDU, FSA)                                            methodology                                                  and deliberative discussion about mapping CIP
                                                                                                                                                                                                                                                                          codes to CCI program data.
218
      DOE_00003503 DOE_00003503                                                                 RE: Borrower Defense Relief      Nevin, Colleen (BDU, Riemer, Jeffrey                        7/19/2017 13:08 Program data for partial relief    DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                                                 FSA)                 (Justin) (OGC)                                         methodology                                                  and deliberative discussion about mapping CIP
                                                                                                                                                                                                                                                                          codes to CCI program data.
219
      DOE_00003504 DOE_00003504                                                                 RE: Borrower Defense Relief      Riemer, Jeffrey       Nevin, Colleen     Juengst, Phillip   7/18/2017 11:13 Program data for partial relief    DP - Deliberative Process Internal agency email containing pre-decisiona nd
                                                                                                                                 (Justin) (OGC)        (BDU, FSA)         (OCFO) ;Curran,                    methodology                                                  deliberative discussion about mapping CIP codes
220                                                                                                                                                                       Frank (FSA)                                                                                     to CCI program data.
      DOE_00003505 DOE_00003505   CCI anaysis                                                                                                                                                                 Program and earnings data         DP - Deliberative Process Draft spreadsheet with CCI program and GE
                                  GE_SSA_Earnings_2014.xlsx                                                                                                                                                   analysis for borrower defense                               earnings data analysis
221                                                                                                                                                                                                           relief methodology




                                                                                                                                                    Page 17 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                          D                                E                              F                   G                 H                  J                       K                             L                                       M
      DOE_00003506 DOE_00003506                                                             Re: Relief                           Riemer, Jeffrey       Juengst, Phillip                         8/9/2017 17:21 Program earnings data for       AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                                                 (Justin) (OGC)        (OCFO)                                                  borrower defense relief         Privilege; WP - Work      deliberation regarding program earnings data for
                                                                                                                                                                                                               methodology                     Product; DP -             borrower defense relief methodology and
                                                                                                                                                                                                                                               Deliberative Process      discussing substantive OGC comment regarding
222                                                                                                                                                                                                                                                                      same
      DOE_00003507 DOE_00003507                                                             Relief                               Juengst, Phillip      Riemer, Jeffrey                          8/9/2017 17:12 Program data for borrower       AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                                                 (OCFO)                (Justin) (OGC)                                          defense relief methodology      Privilege; WP - Work      deliberation regarding program data for
                                                                                                                                                                                                                                               Product; DP -             borrower defense relief methodology and
                                                                                                                                                                                                                                               Deliberative Process      discussing substantive OGC comment regarding
223                                                                                                                                                                                                                                                                      same
      DOE_00003508 DOE_00003508   MASTER FILE CCI Programs        Curran, Frank (FSA)                                                                                                                          Program data for borrower       DP - Deliberative Process Spreadsheet with CCI program data and
                                  Previously Title IV                                                                                                                                                          defense relief methodology                                corresponding CIP codes prepared for pre-
                                  Eligible_20170629.xlsx                                                                                                                                                                                                                 decisional agency deliberations regarding
224                                                                                                                                                                                                                                                                      borrower defense relief methodology
      DOE_00003509 DOE_00003509   CCI mapping and relief status   Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         DP - Deliberative Process Deliberative and pre-decisional document with
                                  8.11.17.docx                                                                                                                                                                 methodology                                               current status, preliminary relief options, and
                                                                                                                                                                                                                                                                         initial observations for development of borrower
                                                                                                                                                                                                                                                                         defense relief methodology
225
      DOE_00003510 DOE_00003510                                                             RE: Matching possibilities for CCI   Juengst, Phillip       Nevin, Colleen    Monitz, Jay           8/1/2017 17:06 Program data for borrower       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                            shools                               (OCFO) ;Riemer,        (BDU, FSA)        (FSA);Curran,                        defense relief methodology                                deliberative discussion regarding program and
                                                                                                                                 Jeffrey (Justin) (OGC)                   Frank (FSA)                                                                                    borrower data for borrower defense
226                                                                                                                                                                                                                                                                      methodology
      DOE_00003511 DOE_00003511   MASTER FILE CCI Programs        Curran, Frank (FSA)                                                                                                                          Program data for borrower       DP - Deliberative Process Pre-decisional deliberative spreadsheet with CCI
                                  Previously Title IV                                                                                                                                                          defense relief methodology                                program mapping to CIP codes analysis for
                                  Eligible_20170629.xlsx                                                                                                                                                                                                                 borrower defense relief methodology
227
      DOE_00003512 DOE_00003512   CCI mapping and relief status   Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         DP - Deliberative Process Deliberative and pre-decisional document with
                                  8.28.17.docx                                                                                                                                                                 methodology                                               current status, preliminary relief options, and
                                                                                                                                                                                                                                                                         initial observations for development of borrower
                                                                                                                                                                                                                                                                         defense relief methodology
228
      DOE_00003513 DOE_00003513                                                             RE: Finished: clean CCI claim file   Riemer, Jeffrey       Juengst, Phillip   Nevin, Colleen        8/30/2017 8:19 Borrower and program data for DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                            mapped to official CIP and cred      (Justin) (OGC)        (OCFO)             (BDU, FSA)                           borrower defense relief                                 deliberative discussion regarding of CCI program
                                                                                                                                                                                                               methodology                                             and borrower data for borrower defense relief
                                                                                                                                                                                                                                                                       methodology and circulating draft document with
                                                                                                                                                                                                                                                                       information regarding same to facilitate
                                                                                                                                                                                                                                                                       discussion
229
      DOE_00003514 DOE_00003514                                                             Re: GE Data for SSA submission       Melis, Erik (FSA)     Juengst, Phillip   Schmoke, Julian      9/22/2017 10:54 SSA data match for borrower     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                                       (OCFO)             (FSA);Porter,                        defense relief methodology                                deliberative discussion regarding proposed
                                                                                                                                                                          Christopher (FSA)                                                                              course of action and current progress with
                                                                                                                                                                          ;Riemer, Jeffrey                                                                               regards to borrower data submission to the SSA.
                                                                                                                                                                          (Justin)
                                                                                                                                                                          (OGC);Nevin,
                                                                                                                                                                          Colleen (BDU,
                                                                                                                                                                          FSA);Monitz, Jay
                                                                                                                                                                          (FSA); Bronstein,
                                                                                                                                                                          Andrew (BDU,
                                                                                                                                                                          FSA);Hwang,
                                                                                                                                                                          Alieen
                                                                                                                                                                          (FSA);Eliadis, Pam
                                                                                                                                                                          (FSA); Sherrer,
                                                                                                                                                                          Valerie (FSA) ;
                                                                                                                                                                          Leith, William
                                                                                                                                                                          (FSA);Oliphint,
230                                                                                                                                                                       Aubrey (FSA)




                                                                                                                                                     Page 18 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                        C           D                        E                              F                   G                   H                  J                         K                           L                                      M
      DOE_00003515 DOE_00003515                                       RE: GE Data for SSA submission       Melis, Erik (FSA)     Oliphint, Aubrey   Riemer, Jeffrey        9/22/2017 10:51 SSA data match for borrower     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                 (FSA)              (Justin)                               defense relief methodology                                deliberative discussion regarding proposed
                                                                                                                                                    (OGC);Nevin,                                                                                     course of action and current progress with
                                                                                                                                                    Colleen (BDU,                                                                                    regards to borrower data submission to the SSA.
                                                                                                                                                    FSA);Monitz, Jay
                                                                                                                                                    (FSA) ;Bronstein,
                                                                                                                                                    Andrew (BDU,
                                                                                                                                                    FSA) (FSA);Hwang,
                                                                                                                                                    Alieen
                                                                                                                                                    (FSA);Eliadis, Pam
                                                                                                                                                    (FSA);Sherrer,
                                                                                                                                                    Valerie (FSA);Leith,
                                                                                                                                                    William (FSA)
                                                                                                                                                    ;Schmoke, Julian
                                                                                                                                                    (FSA);Juengst,
                                                                                                                                                    Phillip (OCFO)
                                                                                                                                                    ;Porter,
                                                                                                                                                    Christopher (FSA)


231
      DOE_00003516 DOE_00003516                                       RE: GE Data for SSA submission       Schmoke, Julian       Porter,           Juengst, Phillip        9/22/2017 10:39 SSA data match for borrower     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                           (FSA)                 Christopher (FSA) (OCFO) ;Riemer,                         defense relief methodology                                deliberative discussion regarding proposed
                                                                                                                                                   Jeffrey (Justin)                                                                                  course of action and current progress with
                                                                                                                                                   (OGC);Nevin,                                                                                      regards to borrower data submission to the SSA.
                                                                                                                                                   Colleen (BDU,
                                                                                                                                                   FSA);Monitz, Jay
                                                                                                                                                   (FSA) ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
                                                                                                                                                   ;Eliadis, Pam (FSA)
                                                                                                                                                   ;Sherrer, Valerie
                                                                                                                                                   (FSA) ;Leith,
                                                                                                                                                   William (FSA)
232                                                                                                                                                ;Oliphint, Aubrey
      DOE_00003517 DOE_00003517                                       RE: Finished: clean CCI claim file   Juengst, Phillip      Riemer, Jeffrey   Nevin, Colleen          8/29/2017 21:51 Borrower and program data for DP - Deliberative Process Internal agency email containing pre-decisional
                                                                      mapped to official CIP and cred      (OCFO)                (Justin) (OGC)    (BDU, FSA)                              borrower defense relief                                 deliberative discussion regarding of CCI program
                                                                                                                                                                                           methodology                                             and borrower data for borrower defense relief
                                                                                                                                                                                                                                                   methodology and circulating draft document with
                                                                                                                                                                                                                                                   information regarding same to facilitate
                                                                                                                                                                                                                                                   discussion
233
      DOE_00003518 DOE_00003518                                       Re: GE Data for SSA submission       Schmoke, Julian       Juengst, Phillip   Porter,                9/22/2017 10:47 SSA data match for borrower     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                           (FSA)                 (OCFO)             Christopher (FSA)                      defense relief methodology                                deliberative discussion regarding proposed
                                                                                                                                                    ;Melis, Erik (FSA)                                                                               course of action and current progress with
                                                                                                                                                    ;Riemer, Jeffrey                                                                                 regards to borrower data submission to the SSA.
                                                                                                                                                    (Justin)
                                                                                                                                                    (OGC);Nevin,
                                                                                                                                                    Colleen (BDU, FSA)
                                                                                                                                                    ;Monitz, Jay (FSA)
                                                                                                                                                    ;Bronstein,
                                                                                                                                                    Andrew (BDU,
                                                                                                                                                    FSA) (FSA);Hwang,
                                                                                                                                                    Alieen (FSA)
                                                                                                                                                    ;Eliadis, Pam (FSA)
                                                                                                                                                    ;Sherrer, Valerie
                                                                                                                                                    (FSA) ;Leith,
                                                                                                                                                    William (FSA)
                                                                                                                                                    ;Oliphint, Aubrey
234                                                                                                                                                 (FSA)
      DOE_00003519 DOE_00003519   CCI anaylsis GE data.xlsx                                                                                                                                Data for borrower relief        DP - Deliberative Process Pre-decisional deliberative draft spreadsheet with
                                                                                                                                                                                           methodology                                               analysis of CCI programs and GE programs
                                                                                                                                                                                                                                                     earnings data for borrower defense relief
235                                                                                                                                                                                                                                                  methodology




                                                                                                                               Page 19 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                             D                                E                          F                  G                   H                   J                         K                             L                                      M
      DOE_00003520 DOE_00003520                                                                Re: GE Data for SSA submission   Melis, Erik (FSA)     Porter,           Juengst, Phillip        9/21/2017 17:17 SSA data match for borrower       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                                      Christopher (FSA) (OCFO) ;Riemer,                         defense relief methodology                                  deliberative discussion regarding proposed
                                                                                                                                                                        Jeffrey (Justin)                                                                                    course of action and current progress with
                                                                                                                                                                        (OGC);Nevin,                                                                                        regards to borrower data submission to the SSA.
                                                                                                                                                                        Colleen (BDU, FSA)
                                                                                                                                                                        ;Monitz, Jay (FSA)
                                                                                                                                                                        ;Bronstein,
                                                                                                                                                                        Andrew (BDU,
                                                                                                                                                                        FSA) (FSA);Hwang,
                                                                                                                                                                        Alieen (FSA)
                                                                                                                                                                        ;Schmoke, Julian
236                                                                                                                                                                     (FSA)
      DOE_00003521 DOE_00003521                                                                Re: GE Data for SSA submission   Porter, Christopher   Melis, Erik (FSA)   Juengst, Phillip      9/21/2017 17:10 SSA data match for borrower       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                (FSA)                                     (OCFO) ;Riemer,                       defense relief methodology                                  deliberative discussion regarding proposed
                                                                                                                                                                          Jeffrey (Justin)                                                                                  course of action and current progress with
                                                                                                                                                                          (OGC);Nevin,                                                                                      regards to borrower data submission to the SSA
                                                                                                                                                                          Colleen (BDU, FSA)
                                                                                                                                                                          ;Monitz, Jay (FSA)
                                                                                                                                                                          ;Bronstein,
                                                                                                                                                                          Andrew (BDU,
237
                                                                                                                                                                          FSA) H
      DOE_00003522 DOE_00003522                                                                FW: BD Resolution Approach       Riemer, Jeffrey       Menashi, Steven                          10/13/2017 14:23 Relief analysis for borrower      AC - Attorney Client        Internal agency email reflecting pre-decisional
                                                                                                                                (Justin) (OGC)        (OGC)                                                     defense relief methodology        Privilege; WP - Work        deliberative discussion regarding relief
                                                                                                                                                                                                                                                  Product; DP -               recommendations and legal advice from OGC
238                                                                                                                                                                                                                                               Deliberative Process        regarding litigation risk
      DOE_00003523 DOE_00003523                                                                RE: Updated relief options       Juengst, Phillip     Schmoke, Julian                            11/9/2017 10:46 Relief analysis for borrower      DP - Deliberative Process   Internal agency email reflecting pre-decisional
                                                                                                                                (OCFO) ;Riemer,      (FSA)                                                      relief methodology                                            and deliberative discussion of program data and
                                                                                                                                Jeffrey (Justin)                                                                                                                              options and recommendations for development
                                                                                                                                (OGC);Nevin, Colleen                                                                                                                          of partial relief methodology.
                                                                                                                                (BDU, FSA) ;Minor,
239
                                                                                                                                Robin (FSA)
      DOE_00003524 DOE_00003524   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                     Legal basis for borrower defense AC - Attorney Client        Pre-decisional deliberative legal memo from OGC
                                  Approval Memo_v2.docx             (OGC)                                                                                                                                        relief for certain CCI borrowers Privilege; WP - Work        providing legal advice to OUS regarding legal
                                                                                                                                                                                                                                                  Product; DP -               basis for borrower defense relief certain CCI
                                                                                                                                                                                                                                                  Deliberative Process        borrowers to facilitate pre-decisional deliberative
                                                                                                                                                                                                                                                                              discussions regarding borrower defense relief
                                                                                                                                                                                                                                                                              methodology
240
      DOE_00003525 DOE_00003525   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                      Borrower Defense Relief for CCI DP - Deliberative Process Pre-decisional deliberative document with
                                  Claims 11.9.17 Final                                                                                                                                                           Claims                                                    recommendations on relief for borrower defense
                                  Recommendation.docx                                                                                                                                                                                                                      relief methodology for the purpose of facilitating
241                                                                                                                                                                                                                                                                        agency deliberations
      DOE_00003526 DOE_00003526   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                     Legal basis for borrower defense AC - Attorney Client     Pre-decisional deliberative legal memo from OGC
                                  Approval Memo_v3.docx             (OGC)                                                                                                                                        relief for certain CCI borrowers Privilege; WP - Work     providing legal advice to OUS regarding legal
                                                                                                                                                                                                                                                  Product; DP -            basis for borrower defense relief certain CCI
                                                                                                                                                                                                                                                  Deliberative Process     borrowers to facilitate pre-decisional deliberative
                                                                                                                                                                                                                                                                           discussions regarding borrower defense relief
                                                                                                                                                                                                                                                                           methodology
242
      DOE_00003527 DOE_00003527   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                      Relief analysis for borrower     DP - Deliberative Process Pre-decisional deliberative draft of document
                                  Claims 11.3 draft.docx                                                                                                                                                         defense relief methodology                                 with recommendations for relief for borrower
243                                                                                                                                                                                                                                                                         defense relief methodology
      DOE_00003528 DOE_00003528   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                     Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative legal memo from OGC
                                  Approval Memo_v4.docx             (OGC)                                                                                                                                        relief for certain CCI borrowers Privilege; WP - Work      providing legal advice to OUS regarding legal
                                                                                                                                                                                                                                                  Product; DP -             basis for borrower defense relief certain CCI
                                                                                                                                                                                                                                                  Deliberative Process      borrowers to facilitate pre-decisional deliberative
                                                                                                                                                                                                                                                                            discussions regarding borrower defense relief
                                                                                                                                                                                                                                                                            methodology
244
      DOE_00003529 DOE_00003529                                                                Re: % relief                     Riemer, Jeffrey       Schmoke, Julian     Nevin, Colleen       11/30/2017 12:21 Relief for borrower defense     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                (Justin) (OGC)        (FSA)               (BDU, FSA)                            relief methodology and interest                           deliberative discussion regarding
                                                                                                                                                                          ;Juengst, Phillip                     credit                                                    recommendations for calculation of relief for
                                                                                                                                                                          (OCFO)                                                                                          borrower defense relief methodology and
                                                                                                                                                                                                                                                                          application of interest credit
245
      DOE_00003530 DOE_00003530                                                                RE: % relief                     Nevin, Colleen (BDU, Riemer, Jeffrey                           11/30/2017 11:54 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                FSA) ;Schmoke,        (Justin) (OGC)                                            defense relief methodology and                           deliberative discussion regarding
                                                                                                                                Julian (FSA);Juengst,                                                           interest credit                                          recommendations for calculation of relief for
                                                                                                                                Phillip (OCFO)                                                                                                                           borrower defense relief methodology and
                                                                                                                                                                                                                                                                         application of interest credit
246




                                                                                                                                                    Page 20 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                              D                               E                          F                       G                 H                 J                           K                          L                                      M
      DOE_00003531 DOE_00003531   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                    Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative legal memo from OGC
                                  Approval Memo_v4 - CH             (OGC)                                                                                                                                       relief for certain CCI borrowers Privilege; WP - Work      providing legal advice to OUS regarding legal
                                  (&BPS).docx                                                                                                                                                                                                    Product; DP -             basis for borrower defense relief certain CCI
                                                                                                                                                                                                                                                 Deliberative Process      borrowers to facilitate pre-decisional deliberative
                                                                                                                                                                                                                                                                           discussions regarding borrower defense relief
                                                                                                                                                                                                                                                                           methodology
247
      DOE_00003532 DOE_00003532   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                    Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative legal memo from OGC
                                  Approval Memo_v5.docx             (OGC)                                                                                                                                       relief for certain CCI borrowers Privilege; WP - Work      providing legal advice to OUS regarding legal
                                                                                                                                                                                                                                                 Product; DP -             basis for borrower defense relief certain CCI
                                                                                                                                                                                                                                                 Deliberative Process      borrowers to facilitate pre-decisional deliberative
                                                                                                                                                                                                                                                                           discussions regarding borrower defense relief
                                                                                                                                                                                                                                                                           methodology
248
      DOE_00003533 DOE_00003533                                                                Revised BD Legal Memo            Manning, James           Riemer, Jeffrey                       12/8/2017 22:37 Legal basis for borrower defense AC - Attorney Client       Internal agency email between OGC attorneys
                                                                                                                                (OUS);Menashi,           (Justin) (OGC)                                        relief for certain CCI borrowers Privilege; DP -            and ED leadership seeking comment on attached
                                                                                                                                Steven (OGC)                                                                                                    Deliberative Process       pre-decisional deliberative draft legal memo
                                                                                                                                                                                                                                                                           regarding legal basis for borrower defense relief
                                                                                                                                                                                                                                                                           for certain CCI borrowers
249
      DOE_00003534 DOE_00003534   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                    Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative legal memo from OGC
                                  Approval Memo_v7.docx             (OGC)                                                                                                                                       relief for certain CCI borrowers Privilege; WP - Work      providing legal advice to OUS regarding legal
                                                                                                                                                                                                                                                 Product; DP -             basis for borrower defense relief certain CCI
                                                                                                                                                                                                                                                 Deliberative Process      borrowers to facilitate pre-decisional deliberative
                                                                                                                                                                                                                                                                           discussions regarding borrower defense relief
                                                                                                                                                                                                                                                                           methodology
250
      DOE_00003535 DOE_00003535   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                     Relief analysis for borrower     DP - Deliberative Process Pre-decisional deliberative document with
                                  Claims 11.9.17 Final                                                                                                                                                          defense methodology                                        recommendations on relief for borrower defense
                                  Recommendation.docx                                                                                                                                                                                                                      relief methodology for the purpose of facilitating
251                                                                                                                                                                                                                                                                        agency deliberations
      DOE_00003536 DOE_00003536                                                                RE: BD - Claims processing       Schmoke, Julian          Nevin, Colleen     Riemer, Jeffrey    12/7/2017 18:22 Implementation of borrower        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                (FSA)                    (BDU, FSA)         (Justin) (OGC)                     defense relief methodology                                  deliberative discussion regarding operational
                                                                                                                                                                                                                                                                           issues for implementing a potential borrower
                                                                                                                                                                                                                                                                           defense relief methodology and seeking
                                                                                                                                                                                                                                                                           comment on draft responses to staff questions
252
      DOE_00003537 DOE_00003537                                                                RE: Some thoughts on the GE      Schmoke, Julian        Juengst, Phillip                       12/12/2017 12:49 Borrower defense relief           DP - Deliberative Process Internal agency email with pre-decisional
                                                                                               mapping                          (FSA);Nevin, Colleen (OCFO)                                                    methodology                                                 deliberative discussion regarding program data
                                                                                                                                (BDU, FSA) ;Riemer,                                                                                                                        and relief analysis for borrower defense relief
                                                                                                                                Jeffrey (Justin) (OGC)                                                                                                                     methodology
253
      DOE_00003538 DOE_00003538                                                                RE: Some thoughts on the GE      Juengst, Phillip         Schmoke, Julian                      12/12/2017 14:25 Borrower defense relief           DP - Deliberative Process Internal agency email with pre-decisional
                                                                                               mapping                          (OCFO) ;Nevin,           (FSA)                                                 methodology                                                 deliberative discussion regarding program data
                                                                                                                                Colleen (BDU,                                                                                                                              and relief analysis for borrower defense relief
                                                                                                                                FSA);Riemer, Jeffrey                                                                                                                       methodology
254                                                                                                                             (Justin) (OGC)
      DOE_00003539 DOE_00003539                                                                RE: Borrower Defense Relief      Nevin, Colleen (BDU,     Juengst, Phillip                     12/14/2017 14:04 Borrower defense relief           DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                               Methodology for CCI Claims       FSA) ;Schmoke,           (OCFO)                                                methodology                                                 deliberative discussion regarding substantive
                                                                                               DRAFT 12.13.17 Edits.cmn.12.14   Julian (FSA);Riemer,                                                                                                                       edits and recommendations to borrower defense
                                                                                                                                Jeffrey (Justin) (OGC)                                                                                                                     relief methodology memo

255
      DOE_00003540 DOE_00003540   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                                    Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal memo
                                  Approval Memo_v5.cmn.docx         (OGC)                                                                                                                                       relief for certain CCI borrowers Privilege; WP - Work      regarding legal basis for borrower defense relief
                                                                                                                                                                                                                                                 Product; DP -             with substantive comments from Borrower
                                                                                                                                                                                                                                                 Deliberative Process      Defense Group and comments with legal advice
                                                                                                                                                                                                                                                                           from OGC attorneys
256
      DOE_00003541 DOE_00003541                                                                RE: Relief Methodology           Riemer, Jeffrey       Hong, Caroline                          12/12/2017 11:22 Borrower defense relief           AC - Attorney Client      Internal agency email between OGC attorneys
                                                                                                                                (Justin)              (OGC)                                                    methodology                       Privilege; WP - Work      seeking and receiving comment on pre-decisional
                                                                                                                                (OGC);Menashi,                                                                                                   Product; DP -             and deliberative draft borrower defense relief
                                                                                                                                Steven (OGC) ;Siegel,                                                                                            Deliberative Process      methodology memo
                                                                                                                                Brian (OGC)
257
      DOE_00003542 DOE_00003542   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                     Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                    methodology                      Privilege; WP - Work      defense relief methodology memo, with
                                  DRAFT 12.12.17 (Clean) -                                                                                                                                                                                       Product; DP -             substantive comments reflecting legal advice
258                               CH docx                                                                                                                                                                                                        Deliberative Process      from OGC




                                                                                                                                                    Page 21 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                            D                               E                         F                   G                   H               J                         K                             L                                      M
      DOE_00003543 DOE_00003543                                                               FW: BD - Claims processing      Curran, Frank (FSA)   Nevin, Colleen    Schmoke, Julian      12/8/2017 9:50 Implementation of borrower        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                                    (BDU, FSA)        (FSA);Riemer,                       defense relief methodology                                  deliberative discussion regarding operational
                                                                                                                                                                      Jeffrey (Justin)                                                                                issues for implementing a potential borrower
                                                                                                                                                                      (OGC)                                                                                           defense relief methodology and attaching pre-
                                                                                                                                                                                                                                                                      decisional deliberative draft of template
                                                                                                                                                                                                                                                                      borrower defense decision letter to facilitate
                                                                                                                                                                                                                                                                      discussion of same
259
      DOE_00003544 DOE_00003544   3368.Attach_A_BD_Approval_v2. FSA Team                                                                                                                                   Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of template
                                  docx                                                                                                                                                                     notification                                              decision letter for borrower defense applicants
260                                                                                                                                                                                                                                                                  for ED leadership review
      DOE_00003545 DOE_00003545                                                               Re: % Relief proposal           Nevin, Colleen (BDU, Riemer, Jeffrey    Schmoke, Julian     12/7/2017 15:37 Interest adjustment for pending DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              FSA)                 (Justin) (OGC)     (FSA)                               borrower defense claims                                    deliberative discussion regarding
                                                                                                                                                                                                                                                                     recommendations for relief options and interest
                                                                                                                                                                                                                                                                     reductions for borrower defense relief
261                                                                                                                                                                                                                                                                  methodology
      DOE_00003546 DOE_00003546                                                               FW: % Relief proposal           Schmoke, Julian       Nevin, Colleen                        12/7/2017 14:16 Interest adjustment for pending DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              (FSA);Riemer, Jeffrey (BDU, FSA)                                            borrower defense claims                                    deliberative discussion regarding
                                                                                                                              (Justin) (OGC)                                                                                                                         recommendations for relief options and interest
                                                                                                                                                                                                                                                                     reductions for borrower defense relief
262                                                                                                                                                                                                                                                                  methodology
      DOE_00003547 DOE_00003547   Borrower Defense Relief          Juengst, Phillip (OCFO)                                                                                                                Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                              methodology                      Privilege; WP - Work      defense relief methodology memo with
                                  DRAFT 12.5.17.docx                                                                                                                                                                                       Product; DP -             substantive edits and recommendations from
263                                                                                                                                                                                                                                        Deliberative Process      OGC
      DOE_00003548 DOE_00003548                                                               Restitution, Holder Rule        Hong, Caroline (OGC) Menashi, Steven    Riemer, Jeffrey    12/13/2017 12:27 Legal basis for borrower defense AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                                                              ;Siegel, Brian (OGC) (OGC)              (Justin) (OGC)                      relief                           Privilege; WP - Work      deliberation regarding legal basis for borrower
                                                                                                                                                                                                                                           Product; DP -             defense relief from OGC attorney and seeking
                                                                                                                                                                                                                                           Deliberative Process      input from other attorneys in OGC
264
      DOE_00003551 DOE_00003551   Revised Borrower Defense         Riemer, Jeffrey (Justin)                                                                                                                Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative non-final draft legal
                                  Approval Memo_v5.docx            (OGC)                                                                                                                                   relief for certain CCI borrowers Privilege; WP - Work      memo regarding legal basis for borrower defense
                                                                                                                                                                                                                                            Product; DP -             relief for certain CCI borrowers with substantive
                                                                                                                                                                                                                                            Deliberative Process      comments with legal advice from OGC attorneys
265
      DOE_00003553 DOE_00003553                                                               Re: RE:                         Riemer, Jeffrey       Menashi, Steven                       12/13/2017 0:08 Legal basis for borrower defense AC - Attorney Client       Internal agency email reflecting pre-decisional
                                                                                                                              (Justin) (OGC)        (OGC)                                                 relief for certain CCI borrowers Privilege; DP -            deliberative discussion between OGC attorneys
                                                                                                                                                                                                                                           Deliberative Process       regarding substantive edits to draft legal memo
                                                                                                                                                                                                                                                                      regarding legal basis for borrower defense relief
                                                                                                                                                                                                                                                                      for certain CCI borrowers
266
      DOE_00003554 DOE_00003554                                                               RE: BD issues                   Schmoke, Julian       Nevin, Colleen                        12/20/2017 9:56 Borrower defense approvals and DP - Deliberative Process Internal agency email regarding pre-decisional
                                                                                                                              (FSA);Riemer, Jeffrey (BDU, FSA)                                            denials                                                  deliberative discussion regarding number, timing,
                                                                                                                              (Justin) (OGC)                                                                                                                       and operational issues for borrower defense
                                                                                                                                                                                                                                                                   approvals and denials
267
      DOE_00003555 DOE_00003555   3368.Attach_A_BD_Approval_v2. FSA Team                                                                                                                                   Borrower defense approvals       DP - Deliberative Process Pre-decisional deliberative draft of template
268                               docx                                                                                                                                                                                                                                borrower defense decision letter
      DOE_00003557 DOE_00003557                                                               RE: Pre-Discharge 100 percent   Varnovitsky, Natasha Hong, Caroline     Siegel, Brian (OGC) 12/12/2017 12:06 Borrower defense claims          AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                              Relief Letter 12.8.17           (OGC);Riemer, Jeffrey (OGC)                                                  adjudication                     Privilege; WP - Work      deliberative discussion between OGC attorneys
                                                                                                                              (Justin) (OGC)                                                                                                Product; DP -             regarding legal advice on pre-decisional
                                                                                                                                                                                                                                            Deliberative Process      deliberative template borrower defense approval
269                                                                                                                                                                                                                                                                   letters for full discharges
      DOE_00003558 DOE_00003558   Condensed List of Covered Heald Joyce, Erin (BDU, FSA)                                                                                                                   Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft guidance
                                  Programs with percentage of                                                                                                                                              methodology                                                document regarding amount of tiered relief for
                                  relief Bus Admin Broken Out                                                                                                                                                                                                         borrower defense relief methodology
                                  12.7.17.docx
270
      DOE_00003559 DOE_00003559   EvWyo JPR Findings with           Page, Michael (BDU,                                                                                                                    Borrower defense relief       DP - Deliberative Process Pre-decisional deliberative draft guidance
                                  percentage of relief 12.6.17.docx FSA)                                                                                                                                   methodology                                             document showing program data and amount of
                                                                                                                                                                                                                                                                   tiered relief for borrower defense relief
271                                                                                                                                                                                                                                                                methodology
      DOE_00003560 DOE_00003560                                                               RE: BD issues                   Schmoke, Julian       Riemer, Jeffrey                      12/19/2017 20:07 Borrower defense approvals and DP - Deliberative Process Internal agency email regarding pre-decisional
                                                                                                                              (FSA)                 (Justin) (OGC)                                        denials                                                  deliberative discussion regarding number, timing,
                                                                                                                                                                                                                                                                   and operational issues for borrower defense
                                                                                                                                                                                                                                                                   approvals and denials
272
      DOE_00003561 DOE_00003561                                                               Re: BD issues                   Riemer, Jeffrey       Schmoke, Julian   Nevin, Colleen      12/20/2017 5:59 Borrower defense approvals and DP - Deliberative Process Internal agency email regarding pre-decisional
                                                                                                                              (Justin) (OGC)        (FSA)             (BDU, FSA)                          denials                                                  deliberative discussion regarding number, timing,
                                                                                                                                                                                                                                                                   and operational issues for borrower defense
                                                                                                                                                                                                                                                                   approvals and denials
273




                                                                                                                                                Page 22 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                        C                            D                                 E                        F                 G         H          J                       K                              L                                      M
      DOE_00003562 DOE_00003562                                                                RE: Pre-Discharge 100 percent   Riemer, Jeffrey      Varnovitsky,          12/11/2017 15:55 Borrower defense claims          AC - Attorney Client      Internal agency email seeking and receiving legal
                                                                                               Relief Letter 12.8.17           (Justin) (OGC)       Natasha (OGC)                          adjudication                     Privilege; WP - Work      advice from OGC attorneys on pre-decisional
                                                                                                                                                                                                                            Product; DP -             deliberative template borrower defense approval
                                                                                                                                                                                                                            Deliberative Process      letters and discussion of call with Borrower
                                                                                                                                                                                                                                                      Defense Group regarding same
274
      DOE_00003563 DOE_00003563                                                                Re: BD issues                   Riemer, Jeffrey      Manning, James        12/19/2017 16:47 Borrower defense approvals and DP - Deliberative Process Internal agency email regarding pre-decisional
                                                                                                                               (Justin) (OGC)       (OUS)                                  denials                                                  deliberative discussion regarding timing of and
                                                                                                                                                                                                                                                    operational issues for borrower defense
275                                                                                                                                                                                                                                                 approvals and denials
      DOE_00003564 DOE_00003564                                                                RE: BD issues                   Manning, James       Riemer, Jeffrey       12/19/2017 16:58 Borrower defense approvals and DP - Deliberative Process Internal agency email regarding pre-decisional
                                                                                                                               (OUS)                (Justin) (OGC)                         denials                                                  deliberative discussion regarding number, timing,
                                                                                                                                                                                                                                                    and operational issues for borrower defense
                                                                                                                                                                                                                                                    approvals and denials
276
      DOE_00003565 DOE_00003565                                                                RE: BD issues                   Nevin, Colleen (BDU, Schmoke, Julian       12/19/2017 18:24 Borrower defense approvals and DP - Deliberative Process Internal agency email regarding pre-decisional
                                                                                                                               FSA) ;Riemer, Jeffrey (FSA)                                 denials                                                  deliberative discussion regarding number, timing,
                                                                                                                               (Justin) (OGC)                                                                                                       and operational issues for borrower defense
                                                                                                                                                                                                                                                    approvals and denials
277
      DOE_00003566 DOE_00003566   (JR) Borrower Defense Update      Riemer, Jeffrey (Justin)                                                                                                Processing and status of        DP - Deliberative Process Pre-decisional deliberative draft of document
                                  12.12.17.cmn notes.docx           (OGC)                                                                                                                   borrower defense decisions                                with updates on the processing and status of
                                                                                                                                                                                                                                                      borrower defense decisions, including with
                                                                                                                                                                                                                                                      regard to approvals pursuant to the borrower
                                                                                                                                                                                                                                                      defense relief methodology, with substantive
                                                                                                                                                                                                                                                      edits from agency staff
278
      DOE_00003567 DOE_00003567   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         AC - Attorney Client      Internal agency email with pre-decisional
                                  Methodology for CCI Claims                                                                                                                                methodology                     Privilege; WP - Work      deliberative draft of borrower defense
                                  DRAFT 12.12.17 Edits.docx                                                                                                                                                                 Product; DP -             methodology memo with substantive comments
                                                                                                                                                                                                                            Deliberative Process      from agency staff and reflecting OGC comments,
279                                                                                                                                                                                                                                                   edits and legal advice
      DOE_00003568 DOE_00003568   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                Borrower defense relief         AC - Attorney Client      Deliberative pre-decisional draft of legal memo
                                  Approval Memo_v8 Clean.docx       (OGC)                                                                                                                   methodology                     Privilege; WP - Work      prepared by ED attorneys discussing legal bases
                                                                                                                                                                                                                            Product; DP -             for approving certain types of borrower defense
280                                                                                                                                                                                                                         Deliberative Process      claims
      DOE_00003569 DOE_00003569   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         AC - Attorney Client      Pre-decisional and deliberative draft borrower
                                  Methodology for CCI Claims                                                                                                                                methodology                     Privilege; WP - Work      defense methodology memo reflecting
                                  DRAFT 12.12.17 Edits.cmn notes                                                                                                                                                            Product; DP -             substantive comments and input from OGC
281                               (2) docx                                                                                                                                                                                  Deliberative Process      attorneys
      DOE_00003570 DOE_00003570   CCI vs GE passing school earnings                                                                                                                         Borrower defense relief         DP - Deliberative         Pre-decisional deliberative draft spreadsheet with
                                  comparison Oct 2017v7.xlsx                                                                                                                                methodology                     Process; PII - Personal   program, earnings, and borrower data (including
                                                                                                                                                                                                                            Privacy                   personally identifiable information) analysis for
                                                                                                                                                                                                                                                      borrower defense relief methodology
282
      DOE_00003571 DOE_00003571   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Claims 11.28.17 Final                                                                                                                                     methodology                                               program data for borrower defense methodology
                                  Recommendation.12.1.17.docx                                                                                                                                                                                         and discussing recommendations and
                                                                                                                                                                                                                                                      methodology to calculate relief. Document also
                                                                                                                                                                                                                                                      includes non-final comments and edits from staff.
283
      DOE_00003572 DOE_00003572   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         DP - Deliberative Process Internal agency email attachment of pre-
                                  Methodology for CCI Claims                                                                                                                                methodology                                               decisional deliberative draft of borrower defense
                                  DRAFT 12.1.17.docx                                                                                                                                                                                                  methodology memo with substantive comments
                                                                                                                                                                                                                                                      from agency staff and reflecting comments, edits,
                                                                                                                                                                                                                                                      and legal advice from Department attorneys
284
      DOE_00003573 DOE_00003573   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                methodology                                               defense methodology memo with substantive
                                  DRAFT 12.12.17 (Clean).docx                                                                                                                                                                                         comments from agency staff and reflecting
                                                                                                                                                                                                                                                      comments, edits, and legal advice from ED
285                                                                                                                                                                                                                                                   attorneys
      DOE_00003574 DOE_00003574   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                methodology                                               defense methodology memo providing and
                                  DRAFT 11.22.17_jr and                                                                                                                                                                                               responding to substantive comments and edits
286                               jsedits docx                                                                                                                                                                                                        from agency staff
      DOE_00003575 DOE_00003575   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                 Borrower defense relief         AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                methodology                     Privilege; WP - Work      defense methodology memo circulated for
                                  DRAFT 12.12.17 (Clean).docx                                                                                                                                                               Product; DP -             comments and legal advice from OGC attorneys
287                                                                                                                                                                                                                         Deliberative Process




                                                                                                                                                 Page 23 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                             D                               E                      F                     G                 H                 J                      K                              L                                      M
      DOE_00003576 DOE_00003576   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                              Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                             methodology                                                defense methodology memo with substantive
288                               DRAFT 11.22.17 edits.docx                                                                                                                                                                                                         comments from agency staff
      DOE_00003577 DOE_00003577   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                              Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Claims 11.28.17 Final                                                                                                                                                  methodology                                                program data for borrower defense methodology
                                  Recommendation.12.1.17.docx                                                                                                                                                                                                       and discussing recommendations and
                                                                                                                                                                                                                                                                    methodology to calculate relief. Document also
                                                                                                                                                                                                                                                                    includes non-final comments and edits from staff.
289
      DOE_00003578 DOE_00003578   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                              Borrower defense relief          DP - Deliberative Process Draft pre-decisional and deliberative borrower
                                  Methodology for CCI Claims                                                                                                                                             methodology                                                defense methodology memo with substantive
                                  DRAFT 12.1.17.docx                                                                                                                                                                                                                comments from agency staff and reflecting
                                                                                                                                                                                                                                                                    comments, edits, and legal advice from
290                                                                                                                                                                                                                                                                 Department attorneys
      DOE_00003579 DOE_00003579   Damages proposal.docx             Hong, Caroline (OGC)                                                                                                                 Borrower defense relief          AC - Attorney Client      Draft document containing employee's thoughts
                                                                                                                                                                                                         methodology                      Privilege; DP -           and mental impressions regarding options for
                                                                                                                                                                                                                                          Deliberative Process      calculating borrower defense relief; reflecting
                                                                                                                                                                                                                                                                    input and comments from OGC attorneys Internal
                                                                                                                                                                                                                                                                    agency email with pre-decisional deliberative
                                                                                                                                                                                                                                                                    memorandum discussing borrower defenses
                                                                                                                                                                                                                                                                    damages calculations options with substantive
                                                                                                                                                                                                                                                                    comments and edits
291
      DOE_00003580 DOE_00003580   Memo -- Materiality,              Joyce, Erin (BDU, FSA)                                                                                                               Borrower defense relief          AC - Attorney Client      Internal email attachment, sent by OGC
                                  Remedy.docx                                                                                                                                                            methodology                      Privilege; DP -           attorneys, consisting of earlier confidential OGC
                                                                                                                                                                                                                                          Deliberative Process      memorandum discussing relevant state law on
292                                                                                                                                                                                                                                                                 misrepresentation
      DOE_00003581 DOE_00003581                                                                RE: Borrower Defense Relief   Juengst, Phillip       Riemer, Jeffrey   Schmoke, Julian   12/15/2017 18:08 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                               Methodology for CCI Claims    (OCFO) ;Nevin,         (Justin) (OGC)    (FSA)                              methodology                                                deliberative discussion of edits to pre-decisional
                                                                                               12.15.17.final draft          Colleen (BDU, FSA)                                                                                                                     deliberative draft of borrower defense
293                                                                                                                                                                                                                                                                 methodology memo
      DOE_00003582 DOE_00003582   Appendix C - EvWyo Relief     Page, Michael (BDU,                                                                                                                      Program data for borrower        DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Percentage Based on           FSA)                                                                                                                                     defense relief methodology                                 program data for borrower defense methodology
                                  Methodology Doc 12.13.17.docx
294
      DOE_00003583 DOE_00003583   Appendix D - Heald Relief         Joyce, Erin (BDU, FSA)                                                                                                               Program data for borrower        DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Percentages Based on                                                                                                                                                   defense relief methodology                                 program data for borrower defense methodology
                                  Methodolgy Doc 12.13.17.docx
295
      DOE_00003584 DOE_00003584   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                              Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                             methodology                                                defense methodology memo
                                  DRAFT 12.12.17 Edits.cmn
296                               notes docx
      DOE_00003585 DOE_00003585   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                             Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v8 Clean-           (OGC)                                                                                                                                relief for certain CCI borrowers Privilege; DP -           drafted by OGC attorneys regarding legal basis for
                                  CH.docx                                                                                                                                                                                                 Deliberative Process      borrower defense relief for certain borrower CCI
                                                                                                                                                                                                                                                                    defense claims prepared to faciliate pre-
                                                                                                                                                                                                                                                                    decisional deliberative discussion of same
297
      DOE_00003586 DOE_00003586   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                             Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v8 Clean-           (OGC)                                                                                                                                relief for certain CCI borrowers Privilege; DP -           drafted by OGC attorneys regarding legal basis for
                                  CH.docx                                                                                                                                                                                                 Deliberative Process      borrower defense relief for certain borrower CCI
                                                                                                                                                                                                                                                                    defense claims prepared to faciliate pre-
                                                                                                                                                                                                                                                                    decisional deliberative discussion of same
298
      DOE_00003587 DOE_00003587   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                                                                                             Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v8 Clean.docx       (OGC)                                                                                                                                relief for certain CCI borrowers Privilege; DP -           drafted by OGC attorneys regarding legal basis for
                                                                                                                                                                                                                                          Deliberative Process      borrower defense relief for certain borrower CCI
                                                                                                                                                                                                                                                                    defense claims prepared to faciliate pre-
                                                                                                                                                                                                                                                                    decisional deliberative discussion of same
299
      DOE_00003588 DOE_00003588   Revised Borrower Defense      Riemer, Jeffrey (Justin)                                                                                                                 Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v7 Redline.docx (OGC)                                                                                                                                    relief for certain CCI borrowers Privilege; DP -           drafted by OGC attorneys regarding legal basis for
                                                                                                                                                                                                                                          Deliberative Process      borrower defense relief for certain borrower CCI
                                                                                                                                                                                                                                                                    defense claims prepared to faciliate pre-
                                                                                                                                                                                                                                                                    decisional deliberative discussion of same
300




                                                                                                                                                  Page 24 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                              D               E   F             G     H   J                     K                           L                                     M
      DOE_00003589 DOE_00003589   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                   Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v6.docx             (OGC)                                                      relief for certain CCI borrowers Privilege; DP -           drafted by OGC attorneys regarding legal basis for
                                                                                                                                                                Deliberative Process      borrower defense relief for certain borrower CCI
                                                                                                                                                                                          defense claims prepared to faciliate pre-
                                                                                                                                                                                          decisional deliberative discussion of same
301
      DOE_00003590 DOE_00003590   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                   Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v8 Clean.docx       (OGC)                                                      relief for certain CCI borrowers Privilege; WP - Work      drafted by OGC attorneys regarding legal basis for
                                                                                                                                                                Product; DP -             borrower defense relief for certain borrower CCI
                                                                                                                                                                Deliberative Process      defense claims prepared to faciliate pre-
                                                                                                                                                                                          decisional deliberative discussion of same with
                                                                                                                                                                                          edits and comments from OGC attorney
302
      DOE_00003591 DOE_00003591   Borrower Defense Relief           Juengst, Phillip (OCFO)                                    Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                   methodology memo                 Privilege; DP -           defense relief methodology memo with
                                  DRAFT 12.12.17 Edits.docx                                                                                                     Deliberative Process      substantive comments from staff and from OGC
303                                                                                                                                                                                       reflecting legal advice
      DOE_00003592 DOE_00003592   Borrower Defense Update           Riemer, Jeffrey (Justin)                                   Borrower defense claims data     AC - Attorney Client      Pre-decisional deliberative draft document with
                                  12.12.17 (Final).docx             (OGC)                                                                                       Privilege; DP -           program data for borrower defense claims
304                                                                                                                                                             Deliberative Process
      DOE_00003593 DOE_00003593   Approval Recommendation           Basford, Laura (BDU,                                       Borrower defense approvals       DP - Deliberative Process Pre-decisional deliberative draft of
                                  Memo (DRAFT) 12.8.17.docx         FSA)                                                                                                                  recommendations from FSA to the Under
                                                                                                                                                                                          Secretary to grant relief to certain CCI student
                                                                                                                                                                                          loan borrowers with borrower defense claims
                                                                                                                                                                                          based on JPR misrepresentations
305
      DOE_00003594 DOE_00003594   Borrower Defense Relief           Juengst, Phillip (OCFO)                                    Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                   methodology                                                defense relief methodology memo with
                                  DRAFT 12.5.17.docx                                                                                                                                      substantive edits and recommendations from
306                                                                                                                                                                                       staff and OGC
      DOE_00003595 DOE_00003595   Legal Bases for Approval and  Menashi, Steven                                                Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Discharge OGC Memo (Executed) (OGC)                                                          relief for certain CCI borrowers Privilege; WP - Work      drafted by OGC attorneys regarding legal basis for
                                  w. Appendix.pdf                                                                                                               Product; DP -             borrower defense relief for certain borrower CCI
                                                                                                                                                                Deliberative Process      defense claims prepared to faciliate pre-
                                                                                                                                                                                          decisional deliberative discussion of same with
                                                                                                                                                                                          legal advice from OGC attorneys, with appendices
307
      DOE_00003596 DOE_00003596   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                   Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v5 - CH.docx        (OGC)                                                      relief for certain CCI borrowers Privilege; WP - Work      drafted by OGC attorneys regarding legal basis for
                                                                                                                                                                Product; DP -             borrower defense relief for certain borrower CCI
                                                                                                                                                                Deliberative Process      defense claims prepared to faciliate pre-
                                                                                                                                                                                          decisional deliberative discussion of same with
                                                                                                                                                                                          edits and comments from OGC attorneys
308
      DOE_00003597 DOE_00003597   Revised Borrower Defense          Riemer, Jeffrey (Justin)                                   Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Approval Memo_v6.docx             (OGC)                                                      relief for certain CCI borrowers Privilege; WP - Work      drafted by OGC attorneys regarding legal basis for
                                                                                                                                                                Product; DP -             borrower defense relief for certain borrower CCI
                                                                                                                                                                Deliberative Process      defense claims prepared to faciliate pre-
                                                                                                                                                                                          decisional deliberative discussion of same with
                                                                                                                                                                                          edits and comments from OGC attorneys
309
      DOE_00003598 DOE_00003598   Approval Recommendation           Basford, Laura (BDU,                                       Borrower defense approvals       DP - Deliberative Process Pre-decisional deliberative draft of
                                  Memo.FINAL.docx                   FSA)                                                                                                                  recommendations from FSA to the Under
                                                                                                                                                                                          Secretary to grant relief to certain CCI student
                                                                                                                                                                                          loan borrowers with borrower defense claims
                                                                                                                                                                                          based on JPR misrepresentations
310
      DOE_00003599 DOE_00003599   Attachment B - Pre-Discharge      Joyce, Erin (BDU, FSA)                                     Borrower defense approvals       DP - Deliberative Process Pre-decisional deliberative draft of form letter to
                                  100 Percent Relief                                                                                                                                      CCI borrower approving borrower defense claim
311                               Letter.FINAL.docx
      DOE_00003600 DOE_00003600   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                    Relief analysis for borrower     WP - Work Product; DP - Draft document with recommendations for relief
                                  Claims 11.9.17 Final                                                                         defense methodology              Deliberative Process      for borrower defense methodology, prepared for
                                  Recommendation.docx                                                                                                                                     pre-decisional deliberative discussion regarding
312                                                                                                                                                                                       same
      DOE_00003601 DOE_00003601   Approval Recommendation           Basford, Laura (BDU,                                       Borrower defense approvals       DP - Deliberative Process Pre-decisional deliberative draft of form letter to
                                  Memo 12.18.17..docx               FSA)                                                                                                                  CCI borrower approving borrower defense claim
313
      DOE_00003602 DOE_00003602   Borrower Defense Relief           Juengst, Phillip (OCFO)                                    Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                   methodology                      Privilege; WP - Work      defense relief methodology memo with
                                  DRAFT.cp bb edits - 12.15.docx                                                                                                Product; DP -             substantive edits and recommendations from
314                                                                                                                                                             Deliberative Process      staff and OGC




                                                                                                       Page 25 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                        C                          D                                 E                        F                    G                 H                 J                           K                          L                                      M
      DOE_00003603 DOE_00003603   Legal Bases for Approval and     Menashi, Steven                                                                                                                         Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Discharge OGC Memo (FINAL)       (OGC)                                                                                                                                   relief for certain CCI borrowers Privilege; WP - Work      drafted by OGC attorneys regarding legal basis for
                                  (on letterhead).docx                                                                                                                                                                                      Product; DP -             borrower defense relief for certain borrower CCI
                                                                                                                                                                                                                                            Deliberative Process      defense claims prepared to faciliate pre-
                                                                                                                                                                                                                                                                      decisional deliberative discussion of same
315
      DOE_00003604 DOE_00003604   Rescission of 9.29 Denial memo   Riemer, Jeffrey (Justin)                                                                                                                Borrower defense claims          DP - Deliberative Process Pre-decisional and deliberative memo making
                                  (Final).docx                     (OGC)                                                                                                                                   adjudication                                               recommendations regarding the timing of denials
                                                                                                                                                                                                                                                                      of certain borrower defense claims
316
      DOE_00003605 DOE_00003605   Borrower Defense Relief        Juengst, Phillip (OCFO)                                                                                                                   Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                               methodology                      Privilege; DP -           defense relief methodology memo with
                                  DRAFT 12.12.17 Edits.cmn notes                                                                                                                                                                            Deliberative Process      substantive edits, comments, and
317                               (2) docx                                                                                                                                                                                                                            recommendations from staff and OGC
      DOE_00003606 DOE_00003606   Borrower Defense Relief        Juengst, Phillip (OCFO)                                                                                                                   Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                               methodology                      Privilege; WP - Work      defense relief methodology memo with
                                  DRAFT 12.13.17                                                                                                                                                                                            Product; DP -             substantive edits, comments, and
318                               Edits cmn 12 14 docx                                                                                                                                                                                      Deliberative Process      recommendations from staff and OGC
      DOE_00003607 DOE_00003607                                                               FW: Partial relief processes    Menashi, Steven        Riemer, Jeffrey                         1/8/2018 9:00 Borrower defense relief          AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                                                              (OGC)                  (Justin) (OGC)                                        methodology                      Privilege; WP - Work      deliberative discussion regarding application and
                                                                                                                                                                                                                                            Product; DP -             implementation of borrower defense relief
                                                                                                                                                                                                                                            Deliberative Process      methodology, with request to OGC for legal
319                                                                                                                                                                                                                                                                   advice
      DOE_00003608 DOE_00003608                                                               RE: Partial relief processes    Nevin, Colleen (BDU, Schmoke, Julian                           1/7/2018 0:00 Borrower defense relief          DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                              FSA) ;Riemer, Jeffrey (FSA)                                                  methodology                                                deliberative discussion regarding application and
                                                                                                                              (Justin) (OGC)                                                                                                                          implementation of borrower defense relief
                                                                                                                                                                                                                                                                      methodology seeking legal advice from BDU
                                                                                                                                                                                                                                                                      attorneys as to borrower defense relief
320
                                                                                                                                                                                                                                                                      methodology
      DOE_00003609 DOE_00003609                                                               RE: Partial relief processes    Schmoke, Julian        Riemer, Jeffrey                       1/11/2018 11:49 Borrower defense relief          AC - Attorney Client      Internal agency email containing legal advice
                                                                                                                              (FSA);Nevin, Colleen   (Justin) (OGC)                                        methodology                      Privilege; WP - Work      from BDU attorneys as to borrower defense relief
321                                                                                                                           (BDU, FSA)                                                                                                    Product                   methodology
      DOE_00003610 DOE_00003610                                                               30% approval package            Schmoke, Julian        Nevin, Colleen    Riemer, Jeffrey     2/12/2018 14:36 Borrower defense claims          DP - Deliberative Process Pre-decisional and deliberative email transmitting
                                                                                                                              (FSA)                  (BDU, FSA)        (Justin) (OGC)                      adjudication                                               memo prepared by BDU attorneys and making
                                                                                                                                                                                                                                                                      recommendations for ED decisionmakers
                                                                                                                                                                                                                                                                      regarding the approval and relief awards for
                                                                                                                                                                                                                                                                      borrower defense claims
322
      DOE_00003611 DOE_00003611   Approval Recommendation          Basford, Laura (BDU,                                                                                                                    Borrower defense claims          AC - Attorney Client      Pre-decisional and deliberative memo prepared
                                  Memo - Partial Relief.2.12.18-   FSA)                                                                                                                                    adjudication                     Privilege; WP - Work      by BDU attorneys and making recommendations
                                  30%.docx                                                                                                                                                                                                  Product; DP -             for ED decisionmakers regarding the approval
                                                                                                                                                                                                                                            Deliberative Process      and relief awards for borrower defense claims
323
      DOE_00003612 DOE_00003612   Attachment A - Approved 30%      Bayne, Brian (BDU,                                                                                                                      Program data for borrower        AC - Attorney Client      Pre-decisional and deliberative attachment to
                                  JPR (updated - 1047).pdf         FSA)                                                                                                                                    defense relief methodology       Privilege; WP - Work      memo prepared by BDU attorneys and making
                                                                                                                                                                                                                                            Product; DP -             recommendations for ED decisionmakers
                                                                                                                                                                                                                                            Deliberative Process      regarding the approval and relief awards for
324                                                                                                                                                                                                                                                                   borrower defense claims
      DOE_00003613 DOE_00003613   Attachment B - Pre-Discharge                                                                                                                                             Borrower defense claims          AC - Attorney Client      Pre-decisional and deliberative attachment to
                                  Partial Relief Letter.docx                                                                                                                                               adjudication                     Privilege; WP - Work      memo prepared by BDU attorneys and making
                                                                                                                                                                                                                                            Product; DP -             recommendations for ED decisionmakers
                                                                                                                                                                                                                                            Deliberative Process      regarding the approval and relief awards for
                                                                                                                                                                                                                                                                      borrower defense claims; contains draft notice to
                                                                                                                                                                                                                                                                      borrower of claim adjudication for further review
325
      DOE_00003614 DOE_00003614   Legal Bases for Approval and     Menashi, Steven                                                                                                                         Legal basis for borrower defense AC - Attorney Client      Pre-decisional deliberative draft legal document
                                  Discharge OGC Memo (FINAL)       (OGC)                                                                                                                                   relief for certain CCI borrowers Privilege; WP - Work      drafted by OGC attorneys regarding legal basis for
                                  (on letterhead).pdf                                                                                                                                                                                       Product; DP -             borrower defense relief for certain borrower CCI
                                                                                                                                                                                                                                            Deliberative Process      defense claims prepared to faciliate pre-
                                                                                                                                                                                                                                                                      decisional deliberative discussion of same
326
      DOE_00003615 DOE_00003615                                                               RE: Pre-Discharge 100 percent   Hong, Caroline (OGC) Varnovitsky,        Siegel, Brian (OGC) 12/11/2017 12:50 Borrower defense approvals      AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                              Relief Letter 12.8.17           ;Riemer, Jeffrey     Natasha (OGC)                                                                            Privilege; DP -           deliberative discussion regarding substantive
                                                                                                                              (Justin) (OGC)                                                                                                Deliberative Process      edits to form approval letter to borrowers for
                                                                                                                                                                                                                                                                      borrower defense relief, with discussion between
                                                                                                                                                                                                                                                                      OGC attorneys reflecting legal advice
327




                                                                                                                                                Page 26 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                             D                           E                 F                  G                H               J                       K                       L                                         M
      DOE_00003616 DOE_00003616   Approval Recommendation           Bayne, Brian (BDU,                                                                                                     Borrower defense claims   AC - Attorney Client          Attachment to draft, deliberative, approval
                                  Memo - Partial Relief.3.8.18-     FSA)                                                                                                                   adjudication              Privilege; WP - Work          memorandum making recommendations
                                  10%.docx                                                                                                                                                                           Product; DP -                 regarding adjudication of borrower defense
                                                                                                                                                                                                                     Deliberative Process          claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                                   within agency for pre-decisional review
328
      DOE_00003617 DOE_00003617   Attachment A - 10% JPR            Bayne, Brian (BDU,                                                                                                     Borrower defense claims   DP - Deliberative Process Attachment to draft, deliberative, approval
                                  claims.3.8.18 (updated 408        FSA)                                                                                                                   adjudication                                        memorandum making recommendations
                                  claims).pdf                                                                                                                                                                                                  regarding adjudication of borrower defense
                                                                                                                                                                                                                                               claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                               within agency for pre-decisional review
329
      DOE_00003618 DOE_00003618   Attachment B - Pre-Discharge                                                                                                                             Borrower defense claims   DP - Deliberative Process Attachment to draft, deliberative, approval
                                  Partial Relief Letter.docx                                                                                                                               adjudication                                        memorandum making recommendations
                                                                                                                                                                                                                                               regarding adjudication of borrower defense
                                                                                                                                                                                                                                               claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                               within agency for pre-decisional review
330
      DOE_00003619 DOE_00003619   Approval Recommendation           Basford, Laura (BDU,                                                                                                   Borrower defense claims   AC - Attorney Client          Draft pre-decisional memorandum making
                                  Memo - Partial Relief.3.8.18-     FSA)                                                                                                                   adjudication              Privilege; WP - Work          recommendations regarding approval of certain
                                  50%.docx                                                                                                                                                                           Product; DP -                 borrower defense claims; prepared by BDU
                                                                                                                                                                                                                     Deliberative Process          attorneys and circulated within agency for
331                                                                                                                                                                                                                                                deliberation and review
      DOE_00003620 DOE_00003620   Attachment A - 50% JPR claims     Bayne, Brian (BDU,                                                                                                     Borrower defense claims   AC - Attorney Client          Attachment to draft, deliberative, approval
                                  3.8.2018 (1406 Claims).xlsx       FSA)                                                                                                                   adjudication              Privilege; WP - Work          memorandum making recommendations
                                                                                                                                                                                                                     Product; DP -                 regarding adjudication of borrower defense
                                                                                                                                                                                                                     Deliberative Process          claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                                   within agency for pre-decisional review
332
      DOE_00003621 DOE_00003621   Attachment B - Pre-Discharge                                                                                                                             Borrower defense claims   AC - Attorney Client          Attachment to draft, deliberative, approval
                                  Partial Relief Letter.docx                                                                                                                               adjudication              Privilege; WP - Work          memorandum making recommendations
                                                                                                                                                                                                                     Product; DP -                 regarding adjudication of borrower defense
                                                                                                                                                                                                                     Deliberative Process          claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                                   within agency for pre-decisional review
333
      DOE_00003622 DOE_00003622                                                            30% Package with List    Schmoke, Julian     Nevin, Colleen   Riemer, Jeffrey   3/29/2018 12:58 Borrower defense claims   AC - Attorney Client          Pre-decisional and deliberative email transmitting
                                                                                                                    (FSA)               (BDU, FSA)       (Justin)                          adjudication              Privilege; WP - Work          for further review a draft memo prepared by BDU
                                                                                                                                                         (OGC);Hong,                                                 Product; DP -                 attorneys and making recommendations to
                                                                                                                                                         Caroline (OGC)                                              Deliberative Process          approve certain borrower defense claims
334
      DOE_00003623 DOE_00003623   Approval Recommendation           Basford, Laura (BDU,                                                                                                   Borrower defense claims   AC - Attorney Client          Pre-decisional and deliberative draft memo
                                  Memo - Partial Relief 3.29.18-    FSA)                                                                                                                   adjudication              Privilege; WP - Work          prepared by BDU attorneys and making
                                  30%.docx                                                                                                                                                                           Product; DP -                 recommendations to approve certain borrower
335                                                                                                                                                                                                                  Deliberative Process          defense claims
      DOE_00003624 DOE_00003624   Attachment A - 30% JPR claims     Bayne, Brian (BDU,                                                                                                     Borrower defense claims   AC - Attorney Client          Pre-decisional and deliberative attachment to
                                  3.29.18 (3707 Claims).xlsx        FSA)                                                                                                                   adjudication              Privilege; WP - Work          draft memo prepared by BDU attorneys and
                                                                                                                                                                                                                     Product; DP -                 making recommendations to approve certain
                                                                                                                                                                                                                     Deliberative Process; PII -   borrower defense claims
336                                                                                                                                                                                                                  Personal Privacy
      DOE_00003625 DOE_00003625   Attachment B - Pre-Discharge                                                                                                                             Borrower defense claims   AC - Attorney Client          Pre-decisional and deliberative attachment to
                                  Partial Relief Letter.docx                                                                                                                               adjudication              Privilege; WP - Work          draft memo prepared by BDU attorneys and
                                                                                                                                                                                                                     Product; DP -                 making recommendations to approve certain
337                                                                                                                                                                                                                  Deliberative Process          borrower defense claims
      DOE_00003626 DOE_00003626                                                            Approval Package - 40%   Schmoke, Julian     Nevin, Colleen                     3/19/2018 14:57 Borrower defense claims   AC - Attorney Client          Internal email circulating deliberative draft
                                                                                                                    (FSA)               (BDU, FSA)                                         adjudication              Privilege; WP - Work          approval memorandum making
                                                                                                                                                                                                                     Product; DP -                 recommendations regarding adjudication of
                                                                                                                                                                                                                     Deliberative Process          borrower defense claims; prepared by BDU
                                                                                                                                                                                                                                                   attorneys and circulated within agency for pre-
338
                                                                                                                                                                                                                                                   decisional review
      DOE_00003627 DOE_00003627   Approval Recommendation           Basford, Laura (BDU,                                                                                                   Borrower defense claims   AC - Attorney Client          Attachment to draft, deliberative, approval
                                  Memo - Partial Relief 3.16.18-    FSA)                                                                                                                   adjudication              Privilege; WP - Work          memorandum making recommendations
                                  40%.docx                                                                                                                                                                           Product; DP -                 regarding adjudication of borrower defense
                                                                                                                                                                                                                     Deliberative Process          claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                                   within agency for pre-decisional review
339
      DOE_00003628 DOE_00003628   Attachment A - 40% JPR            Page, Michael (BDU,                                                                                                    Borrower defense claims   AC - Attorney Client          Attachment to draft, deliberative, approval
                                  claims.3.16.18 (155 claims).pdf   FSA)                                                                                                                   adjudication              Privilege; WP - Work          memorandum making recommendations
                                                                                                                                                                                                                     Product; DP -                 regarding adjudication of borrower defense
                                                                                                                                                                                                                     Deliberative Process          claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                                   within agency for pre-decisional review
340




                                                                                                                                      Page 27 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                          C                          D                               E                      F                    G                 H               J                       K                            L                                       M
      DOE_00003629 DOE_00003629   Attachment B - Pre-Discharge                                                                                                                                         Borrower defense claims        AC - Attorney Client        Attachment to draft, deliberative, approval
                                  Partial Relief Letter.docx                                                                                                                                           adjudication                   Privilege; WP - Work        memorandum making recommendations
                                                                                                                                                                                                                                      Product; DP -               regarding adjudication of borrower defense
                                                                                                                                                                                                                                      Deliberative Process        claims; prepared by BDU attorneys and circulated
                                                                                                                                                                                                                                                                  within agency for pre-decisional review
341
      DOE_00003630 DOE_00003630                                                                Next approval memo - 50%     Schmoke, Julian       Nevin, Colleen     Hong, Caroline    4/5/2018 17:24 Borrower defense claims         AC - Attorney Client        Pre-decisional and deliberative email transmitting
                                                                                               discharge (1084 claims)      (FSA);Riemer, Jeffrey (BDU, FSA)         (OGC)                            adjudication                    Privilege; WP - Work        for further review a draft memo prepared by BDU
                                                                                                                            (Justin) (OGC)                                                                                            Product; DP -               attorneys and making recommendations to
                                                                                                                                                                                                                                      Deliberative Process        approve certain borrower defense claims
342
      DOE_00003631 DOE_00003631   Approval Recommendation           Basford, Laura (BDU,                                                                                                               Borrower defense claims        AC - Attorney Client     Pre-decisional and deliberative draft memo
                                  Memo - Partial Relief 4.05.18-    FSA)                                                                                                                               adjudication                   Privilege; WP - Work     prepared by BDU attorneys and making
                                  50%.docx                                                                                                                                                                                            Product; DP -            recommendations to approve certain borrower
343                                                                                                                                                                                                                                   Deliberative Process     defense claims
      DOE_00003632 DOE_00003632   Attachment A - 50% JPR claims     Page, Michael (BDU,                                                                                                                Borrower defense claims        AC - Attorney Client     Pre-decisional and deliberative attachment to
                                  04.05.18 (1084 Claims).pdf        FSA)                                                                                                                               adjudication                   Privilege; WP - Work     draft memo prepared by BDU attorneys and
                                                                                                                                                                                                                                      Product; DP -            making recommendations to approve certain
344                                                                                                                                                                                                                                   Deliberative Process     borrower defense claims
      DOE_00003633 DOE_00003633   Attachment B - Pre-Discharge                                                                                                                                         Borrower defense claims        DP - Deliberative ProcessPre-decisional and deliberative attachment to
                                  Partial Relief Letter.docx                                                                                                                                           adjudication                                            draft memo prepared by BDU attorneys and
                                                                                                                                                                                                                                                               making recommendations to approve certain
345                                                                                                                                                                                                                                                            borrower defense claims
      DOE_00003634 DOE_00003634   BD Review Panel Packet.pdf        Conaty, Joseph (ODS)                                                                                                               Borrower Defense Review Panel DP - Deliberative Process Internal agency memo prepared by Borrower
                                                                                                                                                                                                                                                               Defense Review Panel and containing pre-
                                                                                                                                                                                                                                                               decisional deliberative discussion of borrower
                                                                                                                                                                                                                                                               defense program and substantive
                                                                                                                                                                                                                                                               recommendations for administration of program
346
                                                                                                                                                                                                                                                               moving forward
      DOE_00003635 DOE_00003635   Borrower Defense Project          Gelobter, Lisa (Chief                                                                                                              Review of borrower defense    DP - Deliberative Process Deliberative and pre-decisional document
                                  Initiation Form v2.docx           Digital Service Officer)                                                                                                           program                                                 reflecting personal thoughts of ED employee and
                                                                                                                                                                                                                                                               suggesting proposals and recommendations for
                                                                                                                                                                                                                                                               administering borrower defense program in 2015
347
      DOE_00003636 DOE_00003636                                                                FW: Updated relief options   Minor, Robin (FSA)     Manning, James                     11/15/2017 9:18 Relief analysis for borrower    DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                                   (OUS)                                              relief methodology                                        deliberative discussion of approaches to
                                                                                                                                                                                                                                                                adjudicating borrower defense claims and
                                                                                                                                                                                                                                                                recommendations regarding borrower defense
                                                                                                                                                                                                                                                                relief methodology
348
      DOE_00003637 DOE_00003637   Relief for CCI based on GE                                                                                                                                           Borrower defense relief        DP - Deliberative Process Pre-decisional draft document containing
                                  earnings comparison Nov 8                                                                                                                                            methodology                                              program data for borrower defense relief
349                               2017.xlsx                                                                                                                                                                                                                     methodology
      DOE_00003638 DOE_00003638                                                                FW: Updated relief options   Minor, Robin (FSA)     Manning, James                     11/15/2017 9:14 Relief analysis for borrower    DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                                   (OUS)                                              relief methodology                                        deliberative discussion regarding program data,
                                                                                                                                                                                                                                                                including recommendations regarding relief
                                                                                                                                                                                                                                                                options for borrower defense methodology
350
      DOE_00003639 DOE_00003639   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                            Borrower defense relief        DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Claims 11.9.17 Final                                                                                                                                                 methodology                                              defense relief methodology memo circulated for
351                               Recommendation.docx                                                                                                                                                                                                           further review
      DOE_00003640 DOE_00003640                                                                FW: Updated relief options   Manning, James         Schmoke, Julian                    11/15/2017 9:13 Relief analysis for borrower    AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                                                            (OUS)                  (FSA)                                              relief methodology              Privilege; DP -           deliberative discussion of approaches to
                                                                                                                                                                                                                                      Deliberative Process      adjudicating borrower defense claims and
                                                                                                                                                                                                                                                                recommendations regarding borrower defense
                                                                                                                                                                                                                                                                relief methodology
352
      DOE_00003641 DOE_00003641   Relief for CCI based on GE                                                                                                                                          Pre-decisional deliberative     DP - Deliberative Process Borrower defense relief methodology
                                  earnings comparison Nov 8                                                                                                                                           document containing program
                                  2017.xlsx                                                                                                                                                           data for borrower defense
353                                                                                                                                                                                                   methodology
      DOE_00003642 DOE_00003642                                                                FW: Updated relief options   Manning, James         Schmoke, Julian                    11/15/2017 9:04 Relief analysis for borrower    DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                            (OUS)                  (FSA)                                              relief methodology                                        deliberative discussion regarding program data,
                                                                                                                                                                                                                                                                including recommendations regarding relief
                                                                                                                                                                                                                                                                options for borrower defense methodology
354
      DOE_00003643 DOE_00003643   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                            Borrower defense relief        DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Claims 11.9.17 Final                                                                                                                                                 methodology                                              defense relief methodology memo circulated for
355                               Recommendation.docx                                                                                                                                                                                                           further review




                                                                                                                                                 Page 28 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                            D                                E                         F                     G                   H                   J                       K                            L                                      M
      DOE_00003644 DOE_00003644                                                               BD process                        Manning, James          Schmoke, Julian                         11/15/2017 14:50 Borrower defense relief        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                (OUS)                   (FSA)                                                    methodology                                              deliberative discussion regarding proposed
                                                                                                                                                                                                                                                                          course of action and current progress on
356                                                                                                                                                                                                                                                                       adjudicating borrower defense claims
      DOE_00003645 DOE_00003645                                                               Re: BD process                    Schmoke, Julian         Manning, James                          11/15/2017 15:08 Borrower defense relief        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                (FSA)                   (OUS)                                                    methodology                                              deliberative discussion regarding proposed
                                                                                                                                                                                                                                                                          course of action and current progress on
357                                                                                                                                                                                                                                                                       adjudicating borrower defense claims
      DOE_00003646 DOE_00003646                                                               Relief map with projected         Manning, James          Schmoke, Julian                          12/6/2017 10:39 Borrower defense relief        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              numbers                           (OUS)                   (FSA)                                                    methodology                                              and discussion of program data for borrower
358                                                                                                                                                                                                                                                                       defense methodology
      DOE_00003647 DOE_00003647                                                               RE: BD issues                     Manning, James          Schmoke, Julian                         12/19/2017 17:26 Borrower defense approvals and DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                (OUS)                   (FSA)                                                    denials                                                  deliberative discussion with recommendations
                                                                                                                                                                                                                                                                          regarding timing and processing of anticipated
                                                                                                                                                                                                                                                                          borrower defense approvals and denials and
                                                                                                                                                                                                                                                                          public statements regarding the same
359
      DOE_00003648 DOE_00003648                                                               Fwd: BD issues                    Schmoke, Julian         Manning, James                          12/19/2017 16:40 Borrower defense approvals and DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                (FSA)                   (OUS)                                                    denials                                                  deliberative discussion regarding timing and
                                                                                                                                                                                                                                                                          processing of anticipated borrower defense
360                                                                                                                                                                                                                                                                       approvals and denials
      DOE_00003649 DOE_00003649                                                               RE: Mapped CCI claims for income Juengst, Phillip      Schmoke, Julian                             9/21/2017 15:44 Program and borrower data for DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              verification 1 of 3              (OCFO);Porter,        (FSA)                                                       borrower defense relief                                  deliberative discussion regarding program data
                                                                                                                               Christopher (FSA)                                                                 methodology                                              for borrower defense methodology and borrower
                                                                                                                               ;Riemer, Jeffrey                                                                                                                           data exchanged with SSA
                                                                                                                               (Justin) (OGC);Nevin,
                                                                                                                               Colleen (BDU, FSA)
                                                                                                                               ;Monitz, Jay (FSA)
                                                                                                                               ;Bronstein, Andrew
                                                                                                                               (BDU, FSA)
                                                                                                                               (FSA);Hwang, Alieen
361                                                                                                                            (FSA)
      DOE_00003650 DOE_00003650                                                               RE: BD relief options comparing   Juengst, Phillip        Schmoke, Julian                         10/25/2017 22:41 Relief analysis for borrower      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              CCI to GE earnings data           (OCFO) ;Nevin,          (FSA)                                                    defense relief methodology                                  deliberative discussion regarding program data
                                                                                                                                Colleen (BDU, FSA)                                                                                                                           and recommendations for relief options for
                                                                                                                                ;Riemer, Jeffrey                                                                                                                             borrower defense relief methodology
362                                                                                                                             (Justin) (OGC)
      DOE_00003651 DOE_00003651                                                               FW: Borrower Defense Relief       Nevin, Colleen (BDU,    Juengst, Phillip                        12/14/2017 13:51 Borrower defense relief           DP - Deliberative Process Internal agency email discussing
                                                                                              Methodology for CCI Claims        FSA) ;Riemer, Jeffrey   (OCFO)                                                   methodology                                                 recommendations and proposed substantive
                                                                                              DRAFT 12.12.17 Edits.cmn notes    (Justin)                                                                                                                                     edits to pre-decisional deliberative draft
                                                                                              (2)                               (OGC);Schmoke,                                                                                                                               borrower defense relief methodology memo
363                                                                                                                             Julian
      DOE_00003652 DOE_00003652   Borrower Defense Relief        Juengst, Phillip (OCFO)                                                                                                                          Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                      methodology                      Privilege; WP - Work      defense relief methodology memo with
                                  DRAFT 12.12.17 Edits.cmn notes                                                                                                                                                                                   Product; DP -             substantive edits and recommendations from
                                  (2).docx                                                                                                                                                                                                         Deliberative Process      staff and OGC attorneys
364
      DOE_00003653 DOE_00003653                                                               Methodology RE: Legal Memo and Riemer, Jeffrey       Juengst, Phillip                             12/15/2017 10:45 Borrower defense relief           AC - Attorney Client      Pre-decisional and deliberative discussion seeking
                                                                                              Appendix                       (Justin) (OGC);Nevin, (OCFO)                                                        methodology memo                  Privilege; WP - Work      review of draft borrower defense relief
                                                                                                                             Colleen (BDU, FSA)                                                                                                    Product; DP -             methodology memo and discussing logistics for
                                                                                                                             ;Schmoke, Julian                                                                                                      Deliberative Process      finalizing memo
                                                                                                                             (FSA)
365
      DOE_00003654 DOE_00003654   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                       Borrower defense relief          DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                      methodology memo                                           defense relief methodology memo
366                               DRAFT 12.15.17.docx
      DOE_00003655 DOE_00003655                                                               RE: Some thoughts on the GE       Schmoke, Julian        Juengst, Phillip                         12/12/2017 12:49 Borrower defense relief           DP - Deliberative Process Internal agency email with pre-decisional
                                                                                              mapping                           (FSA);Nevin, Colleen (OCFO)                                                      methodology                                                 deliberative discussion regarding program data
                                                                                                                                (BDU, FSA) ;Riemer,                                                                                                                          and relief analysis for borrower defense relief
                                                                                                                                Jeffrey (Justin) (OGC)                                                                                                                       methodology
367
      DOE_00003656 DOE_00003656                                                               RE: Updated relief options        Schmoke, Julian;      Juengst, Phillip     Minor, Robin (FSA)    11/8/2017 14:23 Relief analysis for borrower      DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                Nevin, Colleen (BDU, (OCFO)                                                      relief methodology                                          deliberative discussion regarding relief
                                                                                                                                FSA) ;Riemer, Jeffrey                                                                                                                        recommendations for borrower defense
                                                                                                                                (Justin) (OGC)                                                                                                                               methodology
368
      DOE_00003657 DOE_00003657   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                       Relief analysis for borrower     DP - Deliberative Process Draft borrower defense relief methodology
                                  Claims 11.3 draft.docx                                                                                                                                                          defense partial relief                                     memo prepared for pre-decisional deliberative
369                                                                                                                                                                                                               methodology                                                discussion regarding same




                                                                                                                                                   Page 29 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                              D                              E                          F                      G                  H                   J                       K                             L                                       M
      DOE_00003658 DOE_00003658                                                                 RE: Some thoughts on the GE      Schmoke, Julian         Nevin, Colleen                          12/12/2017 12:39 Borrower defense relief         DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                mapping                          (FSA)                   (BDU, FSA)                                               methodology                                               deliberative discussion regarding program data
                                                                                                                                                                                                                                                                            and relief analysis for borrower defense relief
370                                                                                                                                                                                                                                                                         methodology
      DOE_00003659 DOE_00003659                                                                 RE: Updated RE: Relief options   Juengst, Phillip        Riemer, Jeffrey                          11/2/2017 12:41 Relief analysis for borrower    DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                                 (OCFO) ;Schmoke,        (Justin) (OGC)                                           defense relief methodology                                decisional discussion regarding options for relief
                                                                                                                                 Julian (FSA);Nevin,                                                                                                                        for borrower defense relief methodology and
                                                                                                                                 Colleen (BDU, FSA)                                                                                                                         attaching draft spreadsheet for discussion
                                                                                                                                                                                                                                                                            regarding same
371
      DOE_00003660 DOE_00003660                                                                 Re: Relief options               Schmoke, Julian        Juengst, Phillip                         10/30/2017 15:59 Relief analysis for borrower    DP - Deliberative         Internal agency email reflecting pre-decisional
                                                                                                                                 (FSA);Nevin, Colleen (OCFO)                                                      defense relief methodology      Process; PII - Personal   deliberative discussion regarding relief analysis
                                                                                                                                 (BDU, FSA) ;Curran,                                                                                              Privacy                   for borrower defense relief methodology and
                                                                                                                                 Frank (FSA) ;Riemer,                                                                                                                       circulating draft document regarding same for
                                                                                                                                 Jeffrey (Justin) (OGC)                                                                                                                     discussion

372
      DOE_00003661 DOE_00003661                                                                 RE: Updated RE: Relief options   Riemer, Jeffrey         Nevin, Colleen     Juengst, Phillip      11/2/2017 13:38 Relief analysis for borrower    DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                                 (Justin) (OGC)          (BDU, FSA) >       (OCFO) ;Schmoke,                      defense relief methodology                                decisional discussion regarding options for relief
                                                                                                                                                                            Julian (FSA)                                                                                    for borrower defense relief methodology and
                                                                                                                                                                                                                                                                            attaching draft spreadsheet for discussion
                                                                                                                                                                                                                                                                            regarding same
373
      DOE_00003662 DOE_00003662                                                                 Re: Updated RE: Relief options   Riemer, Jeffrey         Juengst, Phillip   Schmoke, Julian       11/2/2017 13:21 Relief analysis for borrower    DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                                 (Justin) (OGC)          (OCFO)             (FSA);Nevin,                          defense relief methodology                                decisional discussion regarding options for relief
                                                                                                                                                                            Colleen (BDU, FSA)                                                                              for borrower defense relief methodology and
                                                                                                                                                                                                                                                                            attaching draft spreadsheet for discussion
                                                                                                                                                                                                                                                                            regarding same
374
      DOE_00003663 DOE_00003663                                                                 Updated claim crosswalk and      Nevin, Colleen (BDU, Juengst, Phillip                            12/5/2017 12:12 Borrower defense relief         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                procedures                       FSA) ;Riemer, Jeffrey (OCFO)                                                     methodology                                               deliberative discussion regarding proposed
                                                                                                                                 (Justin)                                                                                                                                   course of action and current progress;
                                                                                                                                 (OGC);Schmoke,                                                                                                                             substantive recommendations for borrower
                                                                                                                                 Julian                                                                                                                                     defense relief methodology; and attaching
                                                                                                                                                                                                                                                                            program, borrower, and relief data for borrower
                                                                                                                                                                                                                                                                            defense relief methodology and draft procedures
                                                                                                                                                                                                                                                                            to facilitate review and discussion of the same
375
      DOE_00003664 DOE_00003664   Combined CCI claims by CIP                                                                                                                                                       Borrower defense relief        DP - Deliberative         Pre-decisional deliberative spreadsheets
                                  (password).FINAL mapping with                                                                                                                                                    methodology                    Process; PII - Personal   regarding application of borrower defense relief
                                  crosswalk 12.5.17.xlsx                                                                                                                                                                                          Privacy                   methodology, with program data, borrower
                                                                                                                                                                                                                                                                            personally identifiable information, and relief
376                                                                                                                                                                                                                                                                         analysis
      DOE_00003665 DOE_00003665   Procedure to Applying Relief        Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief        DP - Deliberative Process Draft deliberative pre-decisional document
                                  Table to Approved CCI Claims                                                                                                                                                     methodology                                              regarding procedure for applying borrower
                                  12.5.17.docx                                                                                                                                                                                                                              defense relief methodology circulated for review
377                                                                                                                                                                                                                                                                         and discussion
      DOE_00003666 DOE_00003666                                                                 Relief options                   Schmoke, Julian        Juengst, Phillip                         10/30/2017 15:57 Relief analysis for borrower    DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                 (FSA);Nevin, Colleen (OCFO)                                                      defense methodology                                       deliberative discussion regarding relief
                                                                                                                                 (BDU, FSA) ;Curran,                                                                                                                        recommendations for borrower defense
                                                                                                                                 Frank (FSA);Riemer,                                                                                                                        methodology and circulating draft document with
                                                                                                                                 Jeffrey (Justin) (OGC)                                                                                                                     data to facilitate deliberative discussion of same

378
      DOE_00003667 DOE_00003667   CCI vs GE passing school earnings                                                                                                                                                Relief analysis for borrower   DP - Deliberative Process Draft spreadsheet with data analysis for
                                  comparison Oct 2017v6.xlsx                                                                                                                                                       defense relief methodology                               recommendations for relief for borrower defense
                                                                                                                                                                                                                                                                            methodology, prepared for pre-decisional
                                                                                                                                                                                                                                                                            deliberative discussion regarding same
379
      DOE_00003668 DOE_00003668                                                                 Updated RE: Relief options       Schmoke, Julian        Juengst, Phillip                          11/2/2017 11:31 Relief analysis for borrower    DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                                 (FSA);Nevin, Colleen (OCFO)                                                      defense relief methodology                                decisional discussion regarding options for relief
                                                                                                                                 (BDU, FSA) ;Riemer,                                                                                                                        for borrower defense relief methodology and
                                                                                                                                 Jeffrey (Justin) (OGC)                                                                                                                     attaching draft spreadsheet for discussion
                                                                                                                                                                                                                                                                            regarding same
380
      DOE_00003669 DOE_00003669   CCI vs GE passing school earnings                                                                                                                                                Relief analysis for borrower   DP - Deliberative Process Deliberative pre-decisional draft spreadsheet
                                  comparison Oct 2017v7.xlsx                                                                                                                                                       defense relief methodology                               with relief option analysis for purpose of
                                                                                                                                                                                                                                                                            facilitating pre-decisional deliberative discussion
                                                                                                                                                                                                                                                                            of same for borrower defense methodology
381




                                                                                                                                                       Page 30 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                              D                                E                             F                   G                    H               J                          K                           L                                     M
      DOE_00003670 DOE_00003670                                                                 RE: Question                        Curran, Frank (FSA) ; Juengst, Phillip    Riemer, Jeffrey    10/26/2017 12:51 Relief analysis for borrower     DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                                    Nevin, Colleen (BDU, (OCFO)               (Justin) (OGC)                      defense relief methodology                                 decisional discussion regarding data for relief
                                                                                                                                    FSA) ;Schmoke,                                                                                                                           analysis borrower defense relief methodology
                                                                                                                                    Julian (FSA)
382
      DOE_00003671 DOE_00003671                                                                 BD relief options comparing CCI to Schmoke,               Juengst, Phillip                       10/25/2017 15:55 Relief analysis for borrower     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                GE earnings data                   Julian;Nevin, Colleen (OCFO)                                                   defense relief methodology                                 deliberative discussion regarding program data
                                                                                                                                   (BDU, FSA) ;Riemer,                                                                                                                       and recommendations for relief options for
                                                                                                                                   Jeffrey (Justin) (OGC)                                                                                                                    borrower defense relief methodology and
                                                                                                                                                                                                                                                                             circulating draft deliberative pre-decisional data
                                                                                                                                                                                                                                                                             to facilitate deliberative decision-making
                                                                                                                                                                                                                                                                             regarding same
383
      DOE_00003672 DOE_00003672   CCI vs GE passing school earnings                                                                                                                                                Relief analysis for borrower    DP - Deliberative Process Draft spreadsheet with data and relief analysis
                                  comparison Oct 2017v5.xlsx                                                                                                                                                       defense relief methodology                                circulated to facilitate deliberative discussion and
                                                                                                                                                                                                                                                                             decision-making regarding borrower defense
384                                                                                                                                                                                                                                                                          relief methodology
      DOE_00003673 DOE_00003673                                                                 RE: Punch List and Topics for       Nevin, Colleen (BDU, Juengst, Phillip                         12/4/2017 14:18 Borrower defense relief          AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                Discussion                          FSA) ;Riemer, Jeffrey (OCFO)                                                  methodology                      Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                    (Justin)                                                                                                       Product; DP -             course of action and current progress, including
                                                                                                                                    (OGC);Schmoke,                                                                                                 Deliberative Process      advice from OGC attorney, and seeking comment
                                                                                                                                    Julian (FSA)                                                                                                                             on attached draft borrower defense methodology
385
                                                                                                                                                                                                                                                                             memo
      DOE_00003674 DOE_00003674   Borrower Defense Relief             Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                       methodology                                               defense partial relief methodology memo with
386                               DRAFT 12.4.17.docx                                                                                                                                                                                                                         comments from agency staff
      DOE_00003675 DOE_00003675                                                                 RE: Question                        Schmoke, Julian      Juengst, Phillip     Riemer, Jeffrey    10/26/2017 15:34 Relief analysis for borrower     DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                                    (FSA);Nevin, Colleen (OCFO)               (Justin)                            defense relief methodology                                 decisional discussion regarding data for relief
                                                                                                                                    (BDU, FSA)                                (OGC);Curran,                                                                                  analysis borrower defense relief methodology
387                                                                                                                                                                           Frank (FSA)
      DOE_00003676 DOE_00003676                                                                 RE: BD issues                       Schmoke, Julian        Juengst, Phillip                      12/19/2017 12:37 Borrower defense approvals and DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                    (FSA);Nevin, Colleen (OCFO)                                                   denials                                                  deliberative discussion regarding timing and
                                                                                                                                    (BDU, FSA) ;Riemer,                                                                                                                    processing of borrower defense approvals and
                                                                                                                                    Jeffrey (Justin) (OGC)                                                                                                                 attaching pre-decisional deliberative spreadsheet
                                                                                                                                                                                                                                                                           with analysis of program, earnings, and borrower
                                                                                                                                                                                                                                                                           data for discussion
388
      DOE_00003677 DOE_00003677   Combined CCI claims by CIP                                                                                                                                                       Borrower defense relief         DP - Deliberative         Pre-decisional deliberative spreadsheets
                                  (password).FINAL mapping with                                                                                                                                                    methodology                     Process; PII - Personal   regarding application of borrower defense relief
                                  crosswalk 12.15.17.xlsx                                                                                                                                                                                          Privacy                   methodology, with program data, borrower
                                                                                                                                                                                                                                                                             personally identifiable information, and relief
389                                                                                                                                                                                                                                                                          analysis
      DOE_00003678 DOE_00003678                                                                 FW: Borrower Defense Relief         Nevin, Colleen (BDU, Juengst, Phillip     Schmoke, Julian    12/15/2017 16:16 Borrower defense relief          DP - Deliberative Process Internal agency discussing edits and
                                                                                                Methodology for CCI Claims          FSA)                 (OCFO)               (FSA);Riemer,                       methodology                                                recommendations for pre-decisional deliberative
                                                                                                12.15.17.final draft                                                          Jeffrey (Justin)                                                                               draft of borrower defense relief methodology
390                                                                                                                                                                           (OGC)                                                                                          memo
      DOE_00003679 DOE_00003679   Borrower Defense Relief             Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief         DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                       methodology                                               defense relief methodology memo
391                               12.15.17.final draft.docx
      DOE_00003680 DOE_00003680                                                                 FW: Borrower Defense Data for       Sherrer, Valerie      Melis, Erik (FSA)                       9/22/2017 16:34 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                Earnings File to SSA                (FSA);Eliadis, Pam                                                            methodology                                                deliberative discussion regarding borrower data
                                                                                                                                    (FSA) ;Leith, William                                                                                                                    for borrower defense partial relief methodology
                                                                                                                                    (FSA) ;Schmoke,
                                                                                                                                    Julian; O'Hara, Diana
                                                                                                                                    ;Nevin, Colleen (BDU,
                                                                                                                                    FSA) ;Porter,
                                                                                                                                    Christopher (FSA)
                                                                                                                                    ;Juengst, Phillip
                                                                                                                                    (OCFO);Oliphint,
                                                                                                                                    Aubrey (FSA) ;Seidel,
392                                                                                                                                 Brenda




                                                                                                                                                       Page 31 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                           F                   G                     H                  J                       K                              L                                      M
      DOE_00003681 DOE_00003681                                       RE: GE Data for SSA submission    Melis, Erik (FSA)      Porter,             Riemer, Jeffrey        9/22/2017 10:54 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                        ;Schmoke, Julian       Christopher (FSA)   (Justin)                               methodology                                                deliberative discussion regarding data for
                                                                                                        (FSA);Juengst, Phillip                     (OGC);Nevin,                                                                                      borrower defense relief methodology
                                                                                                        (OCFO)                                     Colleen (BDU, FSA)
                                                                                                                                                   ;Monitz, Jay (FSA)
                                                                                                                                                   ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
                                                                                                                                                   ;Eliadis, Pam (FSA)
                                                                                                                                                   ;Sherrer, Valerie
                                                                                                                                                   (FSA) ;Leith,
                                                                                                                                                   William (FSA)
                                                                                                                                                   ;Oliphint, Aubrey
393                                                                                                                                                (FSA)
      DOE_00003682 DOE_00003682                                       Finished: clean CCI claim file    Nevin, Colleen (BDU, Juengst, Phillip      Monitz, Jay (FSA)      8/29/2017 14:00 Program and borrower data for DP - Deliberative Process Internal agency email with pre-decisional
                                                                      mapped to official CIP and cred   FSA);Elson,          (OCFO)                ;Riemer, Jeffrey                       borrower relief methodology                             deliberative discussion regarding mapping of
                                                                                                        Alexander (BDU,                            (Justin)                                                                                       program and borrower data to CIP codes and
                                                                                                        FSA);Page, Michael                         (OGC);Curran,                                                                                  circulating deliberative pre-decisional draft
                                                                                                        (BDU, FSA)                                 Frank (FSA)                                                                                    document of same for review
                                                                                                        ;Bronstein, Andrew
                                                                                                        (BDU, FSA);Schmoke,
                                                                                                        Julian (FSA);Dean,
394                                                                                                     Michael (FSA)
      DOE_00003683 DOE_00003683                                       RE: GE Data for SSA submission    Porter, Christopher Melis, Erik (FSA)      Riemer, Jeffrey        9/22/2017 11:03 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                        (FSA) ;Schmoke,                            (Justin)                               methodology                                                deliberative discussion regarding data for
                                                                                                        Julian (FSA);Juengst,                      (OGC);Nevin,                                                                                      borrower defense relief methodology
                                                                                                        Phillip (OCFO)                             Colleen (BDU, FSA)
                                                                                                                                                   ;Monitz, Jay
                                                                                                                                                   (FSA);Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
                                                                                                                                                   ;Eliadis, Pam (FSA);
                                                                                                                                                   Sherrer, Valerie
                                                                                                                                                   (FSA);Leith,
                                                                                                                                                   William
                                                                                                                                                   (FSA);Oliphint,
                                                                                                                                                   Aubrey (FSA)
395
      DOE_00003684 DOE_00003684                                       Re: GE Data for SSA submission    Melis, Erik (FSA)     Juengst, Phillip     Schmoke, Julian        9/22/2017 10:54 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (OCFO)               (FSA);Porter,                          methodology                                                deliberative discussion regarding data for
                                                                                                                                                   Christopher (FSA)                                                                                 borrower defense relief methodology
                                                                                                                                                   ;Riemer, Jeffrey
                                                                                                                                                   (Justin)
                                                                                                                                                   (OGC);Nevin,
                                                                                                                                                   Colleen (BDU, FSA)
                                                                                                                                                   ;Monitz, Jay (FSA)
                                                                                                                                                   ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
                                                                                                                                                   ;Eliadis, Pam (FSA)
                                                                                                                                                   ;Sherrer, Valerie
                                                                                                                                                   (FSA) ;Leith,
                                                                                                                                                   William (FSA)
                                                                                                                                                   ;Oliphint, Aubrey
396                                                                                                                                                (FSA)




                                                                                                                            Page 32 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                        F                      G                    H                  J                       K                       L                                      M
      DOE_00003685 DOE_00003685                                       Re: GE Data for SSA submission   Schmoke, Julian        Juengst, Phillip    Porter,                9/22/2017 10:47 Borrower defense relief   DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (FSA)                  (OCFO)              Christopher (FSA)                      methodology data                                    deliberative discussion regarding data for
                                                                                                                                                  ;Melis, Erik (FSA)                                                                         borrower defense relief methodology
                                                                                                                                                  ;Riemer, Jeffrey
                                                                                                                                                  (Justin)
                                                                                                                                                  (OGC);Nevin,
                                                                                                                                                  Colleen (BDU, FSA)
                                                                                                                                                  ;Monitz, Jay (FSA)
                                                                                                                                                  ;Bronstein,
                                                                                                                                                  Andrew (BDU,
                                                                                                                                                  FSA) (FSA);Hwang,
                                                                                                                                                  Alieen (FSA)
                                                                                                                                                  ;Eliadis, Pam (FSA)
                                                                                                                                                  ;Sherrer, Valerie
                                                                                                                                                  (FSA) ;Leith,
                                                                                                                                                  William (FSA)
                                                                                                                                                  ;Oliphint, Aubrey
397                                                                                                                                               (FSA)
      DOE_00003686 DOE_00003686                                       RE: GE Data for SSA submission   Schmoke, Julian        Melis, Erik (FSA)   Riemer, Jeffrey        9/22/2017 10:48 Borrower defense relief   DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (FSA);Juengst, Phillip                     (Justin)                               methodology data                                    deliberative discussion regarding data for
                                                                                                       (OCFO) ;Porter,                            (OGC);Nevin,                                                                               borrower defense relief methodology
                                                                                                       Christopher (FSA)                          Colleen (BDU,
                                                                                                                                                  FSA);Monitz, Jay
                                                                                                                                                  (FSA) ;Bronstein,
                                                                                                                                                  Andrew (BDU,
                                                                                                                                                  FSA) (FSA);Hwang,
                                                                                                                                                  Alieen (FSA)
                                                                                                                                                  ;Eliadis, Pam (FSA)
                                                                                                                                                  ;Sherrer, Valerie
                                                                                                                                                  (FSA);Leith,
                                                                                                                                                  William
                                                                                                                                                  (FSA);Oliphint,
                                                                                                                                                  Aubrey (FSA)
398
      DOE_00003687 DOE_00003687                                       RE: GE Data for SSA submission   Melis, Erik (FSA)      Oliphint, Aubrey    Riemer, Jeffrey        9/22/2017 10:51 Borrower defense relief   DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (FSA)               (Justin) (OGC);                        methodology data                                    deliberative discussion regarding data for
                                                                                                                                                  Nevin, Colleen                                                                             borrower defense relief methodology
                                                                                                                                                  (BDU, FSA);
                                                                                                                                                  Monitz, Jay (FSA);
                                                                                                                                                  Bronstein, Andrew
                                                                                                                                                  (BDU, FSA)
                                                                                                                                                  (FSA);Hwang,
                                                                                                                                                  Alieen
                                                                                                                                                  (FSA);Eliadis, Pam
                                                                                                                                                  (FSA) ;Sherrer,
                                                                                                                                                  Valerie (FSA);Leith,
                                                                                                                                                  William
                                                                                                                                                  (FSA);Schmoke,
                                                                                                                                                  Julian
                                                                                                                                                  (FSA);Juengst,
                                                                                                                                                  Phillip (OCFO)
                                                                                                                                                  ;Porter,
                                                                                                                                                  Christopher (FSA)

399




                                                                                                                           Page 33 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                             F                   G                   H                  J                       K                               L                                      M
      DOE_00003688 DOE_00003688                                       RE: GE Data for SSA submission       Schmoke, Julian       Porter,           Juengst, Phillip       9/22/2017 10:39 Borrower defense relief           DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                           (FSA);Melis, Erik     Christopher (FSA) (OCFO); Riemer,                        methodology                                                 deliberative discussion regarding data for
                                                                                                           (FSA)                                   Jeffrey (Justin)                                                                                   borrower defense relief methodology
                                                                                                                                                   (OGC); Nevin,
                                                                                                                                                   Colleen (BDU, FSA)
                                                                                                                                                   ;Monitz, Jay (FSA)
                                                                                                                                                   ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
                                                                                                                                                   ;Eliadis, Pam
                                                                                                                                                   (FSA);Sherrer,
                                                                                                                                                   Valerie (FSA);Leith,
                                                                                                                                                   William (FSA)
                                                                                                                                                   ;Oliphint, Aubrey
                                                                                                                                                   (FSA)
400
      DOE_00003689 DOE_00003689                                       Re: GE Data for SSA submission       Melis, Erik (FSA)     Porter,           Juengst, Phillip       9/21/2017 17:17 Borrower defense relief           DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                 Christopher (FSA) (OCFO) ;Riemer,                        methodology data                                            deliberative discussion regarding data for
                                                                                                                                                   Jeffrey (Justin)                                                                                   borrower defense relief methodology
                                                                                                                                                   (OGC);Nevin,
                                                                                                                                                   Colleen (BDU, FSA)
                                                                                                                                                   ;Monitz, Jay (FSA)
                                                                                                                                                   ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen
                                                                                                                                                   (FSA);Schmoke,
401                                                                                                                                                Julian (FSA)
      DOE_00003690 DOE_00003690                                       RE: Finished: clean CCI claim file   Porter, Christopher   Juengst, Phillip   Schmoke, Julian       9/13/2017 12:19 Borrower and program data for DP - Deliberative Process Internal agency email containing pre-decisional
                                                                      mapped to official CIP and cred      (FSA)                 (OCFO)             (FSA);Nevin,                          borrower defense relief                                 deliberative discussion regarding of CCI program
                                                                                                                                                    Colleen (BDU, FSA)                    methodology                                             and borrower data for borrower defense relief
                                                                                                                                                    ;Bronstein,                                                                                   methodology and circulating draft document with
                                                                                                                                                    Andrew (BDU,                                                                                  information regarding same to facilitate
                                                                                                                                                    FSA) (FSA)                                                                                    discussion
402
      DOE_00003691 DOE_00003691                                       FW: Finished: clean CCI claim file   Schmoke, Julian      Juengst, Phillip                          9/13/2017 12:18 Borrower and program data for DP - Deliberative Process Internal agency email containing pre-decisional
                                                                      mapped to official CIP and cred      (FSA);Nevin, Colleen (OCFO)                                                    borrower defense relief                                 deliberative discussion regarding of CCI program
                                                                                                           (BDU, FSA)                                                                     methodology                                             and borrower data for borrower defense relief
                                                                                                           ;Bronstein, Andrew                                                                                                                     methodology and circulating draft document with
                                                                                                           (BDU, FSA);Porter,                                                                                                                     information regarding same to facilitate
                                                                                                           Christopher (FSA)                                                                                                                      discussion
403
      DOE_00003692 DOE_00003692                                       Re: GE Data for SSA submission       Porter, Christopher   Nevin, Colleen     Schmoke, Julian       9/21/2017 16:44 Borrower defense relief          DP - Deliberative Process Internal agency email responding to transmission
                                                                                                           (FSA)                 (BDU, FSA)         (FSA);Bronstein,                      methodology data                                           for review and comment of pre-decisional
                                                                                                                                                    Andrew (BDU,                                                                                     deliberative file containing data for borrower
404                                                                                                                                                 FSA)                                                                                             defense methodology
      DOE_00003693 DOE_00003693                                       Re: Mapped CCI claims for income Schmoke, Julian           Nevin, Colleen     Porter,               9/21/2017 15:57 Data for borrower defense relief DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      verification 1 of 3                                        (BDU, FSA)         Christopher (FSA)                     methodology                                                deliberative discussion regarding edits and
                                                                                                                                                    ;Juengst, Phillip                                                                                recommendations for program and borrower
                                                                                                                                                    (OCFO) ;Riemer,                                                                                  data for borrower defense relief methodology
                                                                                                                                                    Jeffrey (Justin)
                                                                                                                                                    (OGC);Monitz, Jay
                                                                                                                                                    (FSA);Bronstein,
                                                                                                                                                    Andrew (BDU,
                                                                                                                                                    FSA) (FSA);Hwang,
                                                                                                                                                    Alieen (FSA)

405




                                                                                                                               Page 34 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                          E                         F                    G                   H                   J                        K                             L                                      M
      DOE_00003694 DOE_00003694                                       RE: Mapped CCI claims for income Schmoke,                Porter,                                   9/21/2017 15:47 Data for borrower defense relief DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      verification 1 of 3              Julian;Juengst, Phillip Christopher (FSA)                                         methodology                                                deliberative discussion regarding edits and
                                                                                                       (OCFO) ;Riemer,                                                                                                                              recommendations for program and borrower
                                                                                                       Jeffrey (Justin)                                                                                                                             data for borrower defense relief methodology
                                                                                                       (OGC);Nevin, Colleen
                                                                                                       (BDU, FSA) ;Monitz,
                                                                                                       Jay (FSA) ;Bronstein,
                                                                                                       Andrew (BDU, FSA)
                                                                                                       (FSA);Hwang, Alieen
                                                                                                       (FSA)
406
      DOE_00003695 DOE_00003695                                       Mapped CCI claims for income      Porter, Christopher Juengst, Phillip                             9/21/2017 12:45 Data for borrower defense relief DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      verification 3 of 3               (FSA) ;Riemer, Jeffrey (OCFO)                                                    methodology                                                deliberative discussion regarding edits and
                                                                                                        (Justin)                                                                                                                                    recommendations for program and borrower
                                                                                                        (OGC);Schmoke,                                                                                                                              data for borrower defense relief methodology
                                                                                                        Julian (FSA);Nevin,
                                                                                                        Colleen (BDU,
                                                                                                        FSA);Monitz, Jay
                                                                                                        (FSA) ;Bronstein,
                                                                                                        Andrew (BDU, FSA)
407                                                                                                     (FSA);Hwang, Alieen
      DOE_00003696 DOE_00003696                                       RE: Mapped CCI claims for income Porter, Christopher    Juengst, Phillip     Riemer, Jeffrey       9/21/2017 13:14 Data for borrower defense relief DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      verification 3 of 3              (FSA)                  (OCFO)               (Justin)                              methodology                                                deliberative discussion regarding edits and
                                                                                                                                                   (OGC);Schmoke,                                                                                   recommendations for program and borrower
                                                                                                                                                   Julian (FSA);Nevin,                                                                              data for borrower defense relief methodology
                                                                                                                                                   Colleen (BDU, FSA)
                                                                                                                                                   ;Monitz, Jay
                                                                                                                                                   (FSA);Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
408
      DOE_00003697 DOE_00003697                                       RE: CCI Mapping                   Schmoke, Julian       Nevin, Colleen       Minor, Robin (FSA)    8/28/2017 16:44 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (BDU, FSA)                                                 methodology                                                deliberative discussion regarding program data
                                                                                                                                                                                                                                                    for borrower defense relief methodology and
409                                                                                                                                                                                                                                                 staffing for same
      DOE_00003698 DOE_00003698                                       RE: data to SSA?                  Hammond, Cynthia      Nevin, Colleen       Schmoke, Julian       8/31/2017 17:12 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (BDU, FSA)           (FSA);Minor, Robin                    methodology                                                deliberative discussion regarding current status
                                                                                                                                                   (FSA)                                                                                            of work on program and borrower data for
                                                                                                                                                                                                                                                    borrower defense methodology and timing of
410                                                                                                                                                                                                                                                 submission to SSA
      DOE_00003699 DOE_00003699                                       RE: data to SSA?                  Hammond, Cynthia      Nevin, Colleen       Schmoke, Julian       8/30/2017 17:25 Data for borrower relief         DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (BDU, FSA)           (FSA);Minor, Robin                    methodology                                                deliberative discussion regarding current status
                                                                                                                                                   (FSA)                                                                                            of work on program and borrower data for
                                                                                                                                                                                                                                                    borrower defense methodology and timing of
411                                                                                                                                                                                                                                                 submission to SSA
      DOE_00003700 DOE_00003700                                       Re: GE data mapping for borrower Schmoke, Julian        Melis, Erik (FSA)    Nevin, Colleen        8/31/2017 22:53 Program data for borrower        DP - Deliberative Process IInternal agency email with pre-decisional
                                                                      defense relief                   (FSA)                                       (BDU, FSA)                            defense relief methodology                                 deliberative discussion regarding program data
                                                                                                                                                   ;Juengst, Phillip                                                                                and recommendation for submission to the SSA
                                                                                                                                                   (OCFO);Porter,                                                                                   for borrower defense relief methodology
                                                                                                                                                   Christopher (FSA)
                                                                                                                                                   ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA);Hammond,
                                                                                                                                                   Cynthia;Eliadis,
                                                                                                                                                   Pam (FSA);
412                                                                                                                                                Sherrer, Valerie
      DOE_00003701 DOE_00003701                                       Re: data to SSA?                  Nevin, Colleen (BDU, Hammond,              Schmoke, Julian       8/30/2017 17:35 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                        FSA)                 Cynthia (FSA)         (FSA);Minor, Robin                    methodology                                                deliberative discussion regarding current status
                                                                                                                                                   (FSA)                                                                                            of work on program and borrower data for
                                                                                                                                                                                                                                                    borrower defense methodology and timing of
413                                                                                                                                                                                                                                                 submission to SSA




                                                                                                                           Page 35 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                       E                          F                      G                   H                  J                         K                            L                                      M
      DOE_00003702 DOE_00003702                                       Re: GE data mapping for borrower Schmoke, Julian        Melis, Erik (FSA)   Nevin, Colleen        8/31/2017 22:35 Program data for borrower        DP - Deliberative Process Internal agency email with pre-decisional
                                                                      defense relief                   (FSA)                                      (BDU,                                 defense relief methodology                                 deliberative discussion regarding program data
                                                                                                                                                  FSA);Juengst,                                                                                    and recommendation for submission to the SSA
                                                                                                                                                  Phillip                                                                                          for borrower defense relief methodology
                                                                                                                                                  (OCFO);Porter,
                                                                                                                                                  Christopher (FSA)
                                                                                                                                                  ;Bronstein,
                                                                                                                                                  Andrew (BDU,
                                                                                                                                                  FSA)
414                                                                                                                                               (FSA);Hammond,
      DOE_00003703 DOE_00003703                                       RE: Borrower defense claim       Schmoke, Julian        Nevin, Colleen                            8/25/2017 14:50 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                      mapping                                                 (BDU, FSA)                                                methodology                                                deliberative discussion regarding program data
                                                                                                                                                                                                                                                   for borrower defense partial relief methodology
415
      DOE_00003704 DOE_00003704                                       RE: Punch List and Topics for    Schmoke, Julian        Nevin, Colleen                            12/1/2017 14:59 Borrower defense relief          AC - Attorney Client        Internal agency email with pre-decisional
                                                                      Discussion                       (FSA)                  (BDU, FSA)                                                methodology                      Privilege; WP - Work        deliberative discussion regarding proposed
                                                                                                                                                                                                                         Product; DP -               course of action and current progress, including
416                                                                                                                                                                                                                      Deliberative Process        advice from OGC attorney
      DOE_00003705 DOE_00003705                                       RE: % relief                     Nevin, Colleen (BDU, Riemer, Jeffrey                            11/30/2017 11:54 Relief analysis for borrower     DP - Deliberative Process   Internal agency email reflecting pre-decisional
                                                                                                       FSA) ;Schmoke,        (Justin) (OGC)                                             defense relief methodology and                               deliberative discussion regarding
                                                                                                       Julian (FSA);Juengst,                                                            interest credit                                              recommendations for calculation of relief for
                                                                                                       Phillip (OCFO)                                                                                                                                borrower defense relief methodology and
                                                                                                                                                                                                                                                     application of interest credit
417
      DOE_00003706 DOE_00003706                                       RE: Borrower Defense Relief      Juengst, Phillip       Riemer, Jeffrey     Schmoke, Julian      12/15/2017 18:08 Borrower defense relief          DP - Deliberative Process Internal agency email providing comments on pre-
                                                                      Methodology for CCI Claims       (OCFO) ;Nevin,         (Justin) (OGC)      (FSA)                                 methodology                                                decisional deliberative draft of borrower defense
                                                                      12.15.17.final draft             Colleen (BDU, FSA)                                                                                                                          partial relief methodology memo
418
      DOE_00003707 DOE_00003707                                       RE: GE Data for SSA submission   Schmoke, Julian        Melis, Erik (FSA)   Riemer, Jeffrey       9/22/2017 13:42 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (FSA);Porter,                              (Justin)                              methodology data                                           deliberative discussion regarding borrower data
                                                                                                       Christopher (FSA)                          (OGC);Nevin,                                                                                     for borrower defense partial relief methodology
                                                                                                       ;Juengst, Phillip                          Colleen (BDU, FSA)
                                                                                                       (OCFO)                                     ;Monitz, Jay (FSA)
                                                                                                                                                  ;Bronstein,
                                                                                                                                                  Andrew (BDU,
                                                                                                                                                  FSA) (FSA);Hwang,
                                                                                                                                                  Alieen
                                                                                                                                                  (FSA);Eliadis, Pam
                                                                                                                                                  (FSA) ;Sherrer,
                                                                                                                                                  Valerie (FSA)
                                                                                                                                                  ;Leith, William
                                                                                                                                                  (FSA) ;Oliphint,
                                                                                                                                                  Aubrey (FSA)
419
      DOE_00003708 DOE_00003708                                       RE: Punch List and Topics for    Nevin, Colleen (BDU, Juengst, Phillip      Schmoke, Julian       11/30/2017 8:22 Borrower defense relief          AC - Attorney Client        Internal agency email with pre-decisional
                                                                      Discussion                       FSA)                 (OCFO)                (FSA);Riemer,                         methodology                      Privilege; WP - Work        deliberative discussion regarding proposed
                                                                                                                                                  Jeffrey (Justin)                                                       Product; DP -               course of action and current progress, including
420                                                                                                                                               (OGC)                                                                  Deliberative Process        advice from OGC attorney
      DOE_00003709 DOE_00003709                                       Re: Punch List and Topics for    Nevin, Colleen (BDU, Juengst, Phillip      Schmoke, Julian       11/30/2017 6:46 Borrower defense relief          AC - Attorney Client        Internal agency email with pre-decisional
                                                                      Discussion                       FSA)                 (OCFO)                (FSA);Riemer,                         methodology                      Privilege; WP - Work        deliberative discussion regarding proposed
                                                                                                                                                  Jeffrey (Justin)                                                       Product; DP -               course of action and current progress, including
421                                                                                                                                               (OGC)                                                                  Deliberative Process        advice from OGC attorney
      DOE_00003710 DOE_00003710                                       RE: GE Data for BD - Agmt with   Schmoke,              Hammond,             Riemer, Jeffrey      12/15/2017 15:10 SSA data match for borrower      DP - Deliberative Process   Internal agency email containing pre-decisional
                                                                      SSA                              Julian;Nevin, Colleen Cynthia (FSA)        (Justin)                              defense relief methodology                                   deliberation regarding earnings data for
                                                                                                       (BDU, FSA)                                 (OGC);Juengst,                                                                                     borrower defense relief methodology and ED
422                                                                                                                                               Phillip (OCFO)                                                                                     agreement with SSA
      DOE_00003711 DOE_00003711                                       Re: Punch List and Topics for    Riemer, Jeffrey        Nevin, Colleen      Juengst, Phillip      12/8/2017 11:35 Borrower defense relief          AC - Attorney Client        Internal agency email reflecting pre-decisional
                                                                      Discussion                       (Justin) (OGC)         (BDU, FSA)          (OCFO) ;Schmoke,                      methodology                      Privilege; WP - Work        deliberative discussion regarding proposed
                                                                                                                                                  Julian (FSA)                                                           Product; DP -               course of action and current progress, including
                                                                                                                                                                                                                         Deliberative Process        advice from OGC attorney, and substantive
                                                                                                                                                                                                                                                     recommendations for borrower defense relief
                                                                                                                                                                                                                                                     methodology memo
423
      DOE_00003712 DOE_00003712                                       Re: Relief options               Schmoke, Julian        Juengst, Phillip                         10/30/2017 16:34 Relief analysis for borrower     DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                                              (OCFO)                                                    defense relief methodology                                 decisional discussion regarding options for relief
                                                                                                                                                                                                                                                   for borrower defense relief methodology
424




                                                                                                                            Page 36 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                       F                       G                     H                J                         K                         L                                     M
      DOE_00003713 DOE_00003713                                       GE Data for BD - Agmt with SSA    Hammond, Cynthia       Nevin, Colleen      Riemer, Jeffrey     12/15/2017 12:22 SSA data match for borrower   DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                        (FSA)                  (BDU, FSA)          (Justin)                             defense relief methodology                              deliberation regarding earnings data for
                                                                                                                                                   (OGC);Schmoke,                                                                               borrower defense relief methodology and ED
                                                                                                                                                   Julian                                                                                       agreement with SSA
                                                                                                                                                   (FSA);Juengst,
425
                                                                                                                                                   Phillip (OCFO)
      DOE_00003714 DOE_00003714                                       RE: GE Data for SSA submission    Schmoke, Julian        Melis, Erik (FSA)   Riemer, Jeffrey      9/22/2017 13:56 Borrower defense relief       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                        (FSA);Porter,                              (Justin)                             methodology data                                        deliberative discussion regarding borrower data
                                                                                                        Christopher (FSA)                          (OGC);Nevin,                                                                                 for borrower defense partial relief methodology
                                                                                                        ;Juengst, Phillip                          Colleen (BDU, FSA)
                                                                                                        (OCFO)                                     ;Monitz, Jay (FSA)
                                                                                                                                                   ;Bronstein,
                                                                                                                                                   Andrew (BDU,
                                                                                                                                                   FSA) (FSA);Hwang,
                                                                                                                                                   Alieen (FSA)
                                                                                                                                                   ;Eliadis, Pam (FSA)
                                                                                                                                                   ;Sherrer, Valerie
                                                                                                                                                   (FSA);Leith,
                                                                                                                                                   William (FSA)
                                                                                                                                                   ;Oliphint, Aubrey
                                                                                                                                                   (FSA)
426
      DOE_00003715 DOE_00003715                                       RE: BD relief options comparing   Schmoke, Julian        Juengst, Phillip                       10/25/2017 15:56 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      CCI to GE earnings data           (FSA);Nevin, Colleen (OCFO)                                                    defense relief methodology                               deliberative discussion regarding program data
                                                                                                        (BDU, FSA) ;Riemer,                                                                                                                     and recommendations for relief options for
                                                                                                        Jeffrey (Justin) (OGC)                                                                                                                  borrower defense relief methodology and
                                                                                                                                                                                                                                                circulating draft deliberative pre-decisional data
                                                                                                                                                                                                                                                to facilitate deliberative decision-making
                                                                                                                                                                                                                                                regarding same
427
      DOE_00003716 DOE_00003716                                       RE: BD relief options comparing   Schmoke, Julian        Juengst, Phillip                        10/26/2017 8:10 Relief analysis for borrower   DP - Deliberative Process Internal agency email with pre-decisional
                                                                      CCI to GE earnings data           (FSA);Nevin, Colleen (OCFO)                                                    defense relief methodology                               deliberative discussion of relief options for
                                                                                                        (BDU, FSA) ;Riemer,                                                                                                                     borrower defense methodology and data for
                                                                                                        Jeffrey (Justin) (OGC)                                                                                                                  analysis to facilitate pre-decisional deliberative
428                                                                                                                                                                                                                                             discussion of the same
      DOE_00003717 DOE_00003717                                       RE: Borrower Defense Relief       Nevin, Colleen (BDU, Juengst, Phillip                         12/14/2017 14:04 Borrower defense relief        DP - Deliberative Process Internal agency email discussing
                                                                      Methodology for CCI Claims        FSA);Schmoke, Julian (OCFO)                                                    methodology                                              recommendations and proposed edits to pre-
                                                                      DRAFT 12.13.17 Edits.cmn.12.14    (FSA);Riemer, Jeffrey                                                                                                                   decisional deliberative draft of borrower defense
                                                                                                        (Justin) (OGC)                                                                                                                          methodology memo


429
      DOE_00003718 DOE_00003718                                       RE: GE Data for SSA submission    Nevin, Colleen (BDU, Juengst, Phillip                          10/3/2017 14:58 SSA data match for borrower    DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                        FSA) ;Minor, Robin (OCFO)                                                      defense relief methodology                               deliberative discussion regarding proposed
                                                                                                        (FSA);Schmoke,                                                                                                                          course of action, earnings data from the SSA, and
                                                                                                        Julian (FSA);Riemer,                                                                                                                    analysis of same
                                                                                                        Jeffrey (Justin) (OGC)


430
      DOE_00003719 DOE_00003719                                       RE: CCI unique programs on BD db Schmoke, Julian         Juengst, Phillip                       10/16/2017 13:41 Program data for borrower      AC - Attorney Client      Internal agency email including deliberative pre-
                                                                                                       (FSA)                   (OCFO)                                                  defense relief methodology     Privilege; DP -           decisional discussion regarding recommendations
                                                                                                                                                                                                                      Deliberative Process      for program data for borrower defense relief
                                                                                                                                                                                                                                                methodology and relaying of legal advice from
                                                                                                                                                                                                                                                OGC about the same
431




                                                                                                                            Page 37 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                            F                 G                     H                 J                       K                           L                                      M
      DOE_00003720 DOE_00003720                                       RE: GE Data for SSA submission     Porter, Christopher Melis, Erik (FSA)    Riemer, Jeffrey       9/22/2017 11:24 Borrower defense relief       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                         (FSA) ;Schmoke,                          (Justin)                              methodology data                                        deliberative discussion regarding borrower data
                                                                                                         Julian (FSA);Juengst,                    (OGC);Nevin,                                                                                  for borrower defense partial relief methodology
                                                                                                         Phillip (OCFO)                           Colleen (BDU, FSA)
                                                                                                                                                  ;Monitz, Jay (FSA)
                                                                                                                                                  ;Bronstein,
                                                                                                                                                  Andrew (BDU,
                                                                                                                                                  FSA) (FSA);Hwang,
                                                                                                                                                  Alieen
                                                                                                                                                  (FSA);Eliadis, Pam
                                                                                                                                                  (FSA);Sherrer,
                                                                                                                                                  Valerie (FSA);
                                                                                                                                                  Leith, William
                                                                                                                                                  (FSA) ;Oliphint,
                                                                                                                                                  Aubrey (FSA)
432
      DOE_00003721 DOE_00003721                                       RE: Updated claim crosswalk and    Nevin, Colleen (BDU, Juengst, Phillip                          12/5/2017 12:33 Borrower defense relief       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      procedures                         FSA) ;Riemer, Jeffrey (OCFO)                                                   methodology and                                         deliberative discussion regarding proposed
                                                                                                         (Justin)                                                                       implementation                                          course of action. current progress on, and
                                                                                                         (OGC);Schmoke,                                                                                                                         substantive recommendations for borrower
                                                                                                         Julian (FSA)                                                                                                                           defense relief methodology
433
      DOE_00003722 DOE_00003722                                       RE: GE Data for SSA submission     Melis, Erik (FSA)     Eliadis, Pam (FSA) Riemer, Jeffrey        10/2/2017 9:55 SSA data match for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                         ;Schmoke, Julian                         (Justin)                              defense relief methodology                              deliberative discussion regarding proposed
                                                                                                         (FSA);Porter,                            (OGC);Nevin,                                                                                  course of action, current progress with regards to
                                                                                                         Christopher (FSA)                        Colleen (BDU,                                                                                 borrower data submission to the SSA, and receipt
                                                                                                         ;Juengst, Phillip                        FSA);Monitz, Jay                                                                              of earnings data from the SSA
                                                                                                         (OCFO)                                   (FSA) ;Bronstein,
                                                                                                                                                  Andrew (BDU,
                                                                                                                                                  FSA);Hwang,
                                                                                                                                                  Alieen (FSA)
                                                                                                                                                  ;Sherrer, Valerie
                                                                                                                                                  (FSA) ; Leith,
                                                                                                                                                  William (FSA)
434                                                                                                                                               ;Oliphint, Aubrey
      DOE_00003723 DOE_00003723                                       RE: GE Data for BD - Agmt with     Hammond, Cynthia      Nevin, Colleen     Riemer, Jeffrey      12/15/2017 12:24 SSA data match for borrower   DP - Deliberative Process Internal agency email containing pre-decisional
                                                                      SSA                                (FSA)                 (BDU, FSA)         (Justin)                              defense relief methodology                              deliberation regarding earnings data for
                                                                                                                                                  (OGC);Schmoke,                                                                                borrower defense relief methodology and ED
                                                                                                                                                  Julian; Juengst,                                                                              agreement with SSA
435                                                                                                                                               Phillip (OCFO)
      DOE_00003724 DOE_00003724                                       Re: Findings Sheets with           Schmoke, Julian       Juengst, Phillip   Nevin, Colleen         12/8/2017 7:47 Borrower defense relief       DP - Deliberative Process Internal agency email containing deliberative
                                                                      percentages added                  (FSA)                 (OCFO)             (BDU, FSA)                            methodology                                             discussion about attached deliberative draft
                                                                                                                                                                                                                                                documents containing program and relief data
                                                                                                                                                                                                                                                for borrowed defense relief methodology
436
      DOE_00003725 DOE_00003725                                       RE: GE Data for BD - Agmt with     Nevin, Colleen (BDU, Hammond,            Riemer, Jeffrey      12/15/2017 12:23 SSA data match for borrower   DP - Deliberative Process Internal agency email containing pre-decisional
                                                                      SSA                                FSA)                 Cynthia (FSA)       (Justin) (OGC);                       defense relief methodology                              deliberation regarding earnings data for
                                                                                                                                                  Schmoke, Julian                                                                               borrower defense relief methodology and ED
                                                                                                                                                  (FSA);Juengst,                                                                                agreement with SSA
437                                                                                                                                               Phillip (OCFO)
      DOE_00003726 DOE_00003726                                       Re: JPR Approvals 12.7.17.xlsx     Schmoke, Julian       Juengst, Phillip                         12/7/2017 16:33 Borrower defense relief       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                         (FSA)                 (OCFO)                                                   methodology                                             deliberative discussion regarding application of
                                                                                                                                                                                                                                                borrower defense relief methodology to
438                                                                                                                                                                                                                                             borrower loans
      DOE_00003727 DOE_00003727                                       FW: % Relief proposal              Schmoke, Julian       Nevin, Colleen                           12/7/2017 14:16 Borrower defense relief       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                         (FSA)                 (BDU, FSA)                                               methodology                                             deliberative discussion regarding
                                                                                                                                                                                                                                                recommendations for relief options and interest
                                                                                                                                                                                                                                                reductions for borrower defense relief
439                                                                                                                                                                                                                                             methodology
      DOE_00003728 DOE_00003728                                       RE: Punch List and Topics for      Schmoke, Julian       Juengst, Phillip                          12/5/2017 8:14 Borrower defense relief       AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion (side bar discussion)   (FSA)                 (OCFO)                                                   methodology                   Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                                                                      Product; DP -             course of action and current progress, and
                                                                                                                                                                                                                      Deliberative Process      substantive recommendations and changes to
                                                                                                                                                                                                                                                program data for borrower defense relief
                                                                                                                                                                                                                                                methodology, also reflecting advice from OGC
                                                                                                                                                                                                                                                attorney
440




                                                                                                                             Page 38 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                         C                             D                            E                           F                    G                H                  J                       K                             L                                      M
      DOE_00003729 DOE_00003729                                                              Re: % Relief proposal              Nevin, Colleen (BDU, Riemer, Jeffrey     Schmoke, Julian     12/7/2017 15:37 Borrower defense relief         DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                                FSA)                 (Justin) (OGC)      (FSA)                               methodology                                               deliberative discussion regarding
                                                                                                                                                                                                                                                                       recommendations for relief options and interest
                                                                                                                                                                                                                                                                       reductions for borrower defense relief
441                                                                                                                                                                                                                                                                    methodology
      DOE_00003730 DOE_00003730                                                              Re: Punch List and Topics for      Schmoke, Julian      Juengst, Phillip                         12/5/2017 6:30 Borrower defense relief         AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                             Discussion (side bar discussion)   (FSA)                (OCFO)                                                  methodology                     Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                                                                                             Product; DP -             course of action and current progress, and
                                                                                                                                                                                                                                             Deliberative Process      substantive recommendations and changes to
                                                                                                                                                                                                                                                                       program data for borrower defense relief
                                                                                                                                                                                                                                                                       methodology, also reflecting advice from OGC
                                                                                                                                                                                                                                                                       attorney
442
      DOE_00003731 DOE_00003731                                                              FW: GE Data for SSA submission     Schmoke, Julian      Porter,                                 9/21/2017 16:44 SSA data match for borrower     DP - Deliberative Process Internal agency email transmitting for review and
                                                                                                                                                     Christopher (FSA)                                       defense relief methodology                                comment pre-decisional deliberative spreadsheet
                                                                                                                                                                                                                                                                       with borrower data for submission to the SSA
443
      DOE_00003732 DOE_00003732   CCI claims for income                                                                                                                                                      SSA data match for borrower     DP - Deliberative         Pre-decisional deliberative draft spreadsheet with
                                  verification.FINAL - SSA                                                                                                                                                   defense relief methodology      Process; PII - Personal   CCI borrower data for submission to SSA
444                               submission.9.21.17.xlsx                                                                                                                                                                                    Privacy
      DOE_00003733 DOE_00003733                                                              RE: GE data mapping for borrower Nevin, Colleen (BDU, Juengst, Phillip      Monitz, Jay (FSA)     9/6/2017 8:57 Program data for borrower       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                             defense relief                   FSA) ;Melis, Erik    (OCFO)                                                    defense relief methodology                                deliberative discussion regarding program data
                                                                                                                              (FSA) ;Schmoke,                                                                                                                          for borrower defense relief methodology and
                                                                                                                              Julian;Porter,                                                                                                                           recommendation for same and attaching draft
                                                                                                                              Christopher (FSA)                                                                                                                        spreadsheet with program data for further
                                                                                                                              ;Bronstein, Andrew                                                                                                                       deliberative discussion of same
                                                                                                                              (BDU, FSA)
                                                                                                                              (FSA);Hammond,
                                                                                                                              Cynthia (FSA);Page,
445                                                                                                                           Michael (BDU, FSA)
      DOE_00003734 DOE_00003734   CIPs programs with multiple          Curran, Frank (FSA)                                                                                                                   Program data for borrower     DP - Deliberative Process   Deliberative pre-decisional draft of program data
446                               possibilities.xlsx                                                                                                                                                         defense relief methodology                                circulated for discussion
      DOE_00003735 DOE_00003735                                                              Mapped CCI claims for income       Porter, Christopher Juengst, Phillip                         9/21/2017 12:42 Program and borrower data for DP - Deliberative Process   internal agency email reflecting pre-decisional
                                                                                             verification 1 of 3                (FSA);Riemer, Jeffrey (OCFO)                                                 borrower defense relief                                   deliberative discussion regarding
                                                                                                                                (Justin)                                                                     methodology                                               recommendations for mapping CCI programs to
                                                                                                                                (OGC);Schmoke,                                                                                                                         CIP codes and circulating deliberative draft
                                                                                                                                Julian (FSA);Nevin,                                                                                                                    document containing program and borrower
                                                                                                                                Colleen (BDU, FSA)                                                                                                                     data for borrower defense relief methodology for
                                                                                                                                ;Monitz, Jay                                                                                                                           further review and discussion
                                                                                                                                (FSA);Bronstein,
                                                                                                                                Andrew (BDU, FSA)
447                                                                                                                             (FSA);Hwang, Alieen
      DOE_00003736 DOE_00003736   CCI claims for income verification                                                                                                                                         Borrower data for borrower      DP - Deliberative         Deliberative draft document containing borrower
                                  (password).9.21.17.xlsx                                                                                                                                                    defense relief methodology      Process; PII - Personal   personally identifiable data for borrower defense
                                                                                                                                                                                                                                             Privacy                   relief methodology circulated for further review
448                                                                                                                                                                                                                                                                    and discussion
      DOE_00003737 DOE_00003737                                                              Mapped CCI claims for income       Porter, Christopher Juengst, Phillip                         9/21/2017 12:45 Program data for borrower       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                             verification 2 of 3                (FSA) ;Riemer, Jeffrey (OCFO)                                                defense relief methodology                                deliberative discussion regarding program data to
                                                                                                                                (Justin)                                                                                                                               be used in borrower defense methodology
                                                                                                                                (OGC);Schmoke,
                                                                                                                                Julian (FSA);Nevin,
                                                                                                                                Colleen (BDU,
                                                                                                                                FSA);Monitz, Jay
                                                                                                                                (FSA);Bronstein,
                                                                                                                                Andrew (BDU, FSA)
449                                                                                                                             (FSA);Hwang, Alieen
      DOE_00003738 DOE_00003738   Combined CCI claims by CIP                                                                                                                                                 Borrower defense relief         DP - Deliberative         Pre-decisional deliberative spreadsheets
                                  (password).9.21.17.xlsx                                                                                                                                                    methodology                     Process; PII - Personal   regarding application of borrower defense relief
                                                                                                                                                                                                                                             Privacy                   methodology, with program data, borrower
                                                                                                                                                                                                                                                                       personally identifiable information, and relief
450                                                                                                                                                                                                                                                                    analysis
      DOE_00003739 DOE_00003739                                                              GE Mapping project                 Schmoke, Julian      Nevin, Colleen                          9/11/2017 11:19 Program data for borrower       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                                                     (BDU, FSA)                                              defense relief methodology                                deliberative discussion of program data and
                                                                                                                                                                                                                                                                       progress developing borrower defense
451                                                                                                                                                                                                                                                                    methodology
      DOE_00003740 DOE_00003740   CCI - Active v. Inactive CIPs.xlsx   Curran, Frank (FSA)                                                                                                                   Program data for borrower       DP - Deliberative Process Pre-decisional deliberative draft document with
                                                                                                                                                                                                             defense relief methodology                                program data for borrower defense methodology
452




                                                                                                                                                  Page 39 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                            D                              E                            F                      G                 H                    J                        K                         L                                      M
      DOE_00003741 DOE_00003741   CCI mapping and relief status   Juengst, Phillip (OCFO)                                                                                                                       Program data for borrower     DP - Deliberative Process Pre-decisional deliberative draft document
                                  8.28.17.docx                                                                                                                                                                  defense relief methodology                              discussing program data and progress developing
                                                                                                                                                                                                                                                                        for borrower defense methodology
453
      DOE_00003742 DOE_00003742                                                             RE: GE Data for SSA submission     Melis, Erik           Porter,              Riemer, Jeffrey       9/22/2017 11:19 Borrower defense relief       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                               (FSA);Schmoke,        Christopher (FSA)    (Justin)                              methodology                                             deliberative discussion regarding development of
                                                                                                                               Julian (FSA);Juengst,                      (OGC);Nevin,                                                                                  borrower defense relief methodology and
                                                                                                                               Phillip (OCFO)                             Colleen (BDU, FSA)                                                                            submission of data to SSA borrower defense
                                                                                                                                                                          ;Monitz, Jay (FSA)                                                                            methodology
                                                                                                                                                                          ;Bronstein,
                                                                                                                                                                          Andrew (BDU,
                                                                                                                                                                          FSA) (FSA);Hwang,
                                                                                                                                                                          Alieen
                                                                                                                                                                          (FSA);Eliadis, Pam
                                                                                                                                                                          (FSA) ;Sherrer,
                                                                                                                                                                          Valerie (FSA)
                                                                                                                                                                          ;Leith, William
                                                                                                                                                                          (FSA);Oliphint,
                                                                                                                                                                          Aubrey (FSA)
454
      DOE_00003743 DOE_00003743   CCI claims for income                                                                                                                                                         SSA data match for borrower   DP - Deliberative         Pre-decisional deliberative draft spreadsheet with
                                  verification.FINAL - SSA                                                                                                                                                      defense relief methodology    Process; PII - Personal   CCI borrower data for submission to SSA
455                               submission.9.22.2017.xlsx                                                                                                                                                                                   Privacy
      DOE_00003744 DOE_00003744                                                             FW: Borrower defense claim         Schmoke, Julian         Nevin, Colleen                           8/25/2017 12:19 Program data for borrower     AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                            mapping                                                    (BDU, FSA)                                               defense relief methodology    Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                                                                                                                                                              Product; DP -             for borrower defense methodology and advice
                                                                                                                                                                                                                                              Deliberative Process      and comment from BDU attorneys on same
456
      DOE_00003745 DOE_00003745   MASTER FILE CCI Programs        Curran, Frank (FSA)                                                                                                                           Data for borrower relief      DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Previously Title IV                                                                                                                                                           methodology                                             program data for borrower defense methodology
457                               Eligible 20170629.xlsx
      DOE_00003746 DOE_00003746                                                             RE: Punch List and Topics for      Juengst, Phillip        Riemer, Jeffrey    Schmoke, Julian      11/30/2017 15:44 Borrower defense relief       AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                            Discussion                         (OCFO) ;Nevin,          (Justin) (OGC)     (FSA)                                 methodology                   Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                               Colleen (BDU, FSA)                                                                                             Product; DP -             course of action and current progress, including
                                                                                                                                                                                                                                              Deliberative Process      advice from OGC attorney, and substantive
                                                                                                                                                                                                                                                                        recommendations for borrower defense relief
                                                                                                                                                                                                                                                                        methodology memo
458
      DOE_00003747 DOE_00003747   Borrower Defense Relief         Juengst, Phillip (OCFO)                                                                                                                       Borrower defense relief       DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                    methodology                                             defense methodology memo with substantive
                                  DRAFT 11.30.17 Edits.docx                                                                                                                                                                                                             comments from agency staff and reflecting OGC
                                                                                                                                                                                                                                                                        comments, edits, and legal advice
459
      DOE_00003748 DOE_00003748                                                             RE: GE data mapping for borrower Schmoke,               Juengst, Phillip      Monitz, Jay (FSA)      9/1/2017 12:03 Program data for borrower     DP - Deliberative Process Internal agency email with pre-decisional
                                                                                            defense relief                   Julian;Melis, Erik     (OCFO)                                                      defense relief methodology                              deliberative discussion regarding program data
                                                                                                                             (FSA);Nevin, Colleen                                                                                                                       and evolving thinking on borrower defense relief
                                                                                                                             (BDU, FSA) ;Porter,                                                                                                                        methodology
                                                                                                                             Christopher (FSA)
                                                                                                                             ;Bronstein, Andrew
                                                                                                                             (BDU, FSA)
                                                                                                                             (FSA);Hammond,
                                                                                                                             Cynthia (FSA);Eliadis,
                                                                                                                             Pam (FSA) ;Sherrer,
                                                                                                                             Valerie (FSA)
460
      DOE_00003749 DOE_00003749   Mapping process and crosswalk   Juengst, Phillip (OCFO)                                                                                                                       Program data for borrower     DP - Deliberative Process Pre-decisional deliberative draft document
                                  master file 08.29.17.xlsx                                                                                                                                                     defense relief methodology                              reflecting consideration and recommended uses
                                                                                                                                                                                                                                                                        of program data in development of borrower
461                                                                                                                                                                                                                                                                     defense relief methodology
      DOE_00003750 DOE_00003750                                                             Updated relief methodology and     Riemer, Jeffrey         Juengst, Phillip                        11/29/2017 14:39 Borrower defense relief       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                            next steps                         (Justin)                (OCFO)                                                   methodology                                             deliberative discussion of recommendations and
                                                                                                                               (OGC);Schmoke,                                                                                                                           edits to attached pre-decisional deliberative
                                                                                                                               Julian (FSA);Nevin,                                                                                                                      drafts of borrower defense relief methodology
                                                                                                                               Colleen (BDU, FSA)                                                                                                                       memo, of documents with recommendations for
                                                                                                                                                                                                                                                                        and analysis of relief for borrower defense relief
                                                                                                                                                                                                                                                                        methodology, with substantive comments from
                                                                                                                                                                                                                                                                        agency staff and reflecting OGC comments, edits,
462                                                                                                                                                                                                                                                                     and legal advice




                                                                                                                                                     Page 40 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                             D                              E                          F                    G                   H                     J                          K                          L                                       M
      DOE_00003751 DOE_00003751   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                       Relief analysis for borrower    DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Claims 11.28.17 Final                                                                                                                                                           defense relief methodology                                recommendations for relief for borrower defense
463                               Recommendation.docx                                                                                                                                                                                                                       methodology
      DOE_00003752 DOE_00003752   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                      Borrower defense relief          AC - Attorney Client      Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                     methodology                      Privilege; WP - Work      defense relief methodology memo with
                                  DRAFT 11.29.17.docx                                                                                                                                                                                             Product; DP -             substantive edits from OGC
464                                                                                                                                                                                                                                               Deliberative Process
      DOE_00003753 DOE_00003753   Relief for CCI based on GE                                                                                                                                                     Program data and relief analysis DP - Deliberative Process Pre-decisional deliberative draft document with
                                  earnings FINAL comparison Nov                                                                                                                                                  for borrower defense relief                                program data and relief analysis for borrower
465                               28 2017.xlsx                                                                                                                                                                   methodology                                                defense methodology
      DOE_00003754 DOE_00003754                                                               RE: Punch List and Topics for    Nevin, Colleen (BDU, Schmoke, Julian                              12/4/2017 12:56 Borrower defense relief          AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                              Discussion                       FSA)                 (FSA)                                                        methodology                      Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                                                                                                  Product; DP -             course of action and current progress, including
                                                                                                                                                                                                                                                  Deliberative Process      advice from OGC attorney and assessment of
                                                                                                                                                                                                                                                                            litigation risk by BDU attorney
466
      DOE_00003755 DOE_00003755                                                               RE: GE Data for SSA submission   Juengst, Phillip      Schmoke, Julian                             10/3/2017 15:58 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                               (OCFO) ;Nevin,                                                                    methodology                                                deliberative discussion regarding use of borrower
                                                                                                                               Colleen (BDU, FSA)                                                                                                                           data in developing borrower defense relief
                                                                                                                               ;Minor, Robin (FSA)                                                                                                                          methodology
                                                                                                                               ;Riemer, Jeffrey
467
                                                                                                                               (Justin) (OGC)
      DOE_00003756 DOE_00003756                                                               RE: BD relief options comparing  Juengst, Phillip      Schmoke, Julian                            10/26/2017 12:10 Relief analysis for borrower      DP - Deliberative Process Internal agency email with pre-decisional
                                                                                              CCI to GE earnings data          (OCFO) ;Nevin,        (FSA)                                                       defense relief methodology                                  deliberative discussion of relief options for
                                                                                                                               Colleen (BDU, FSA)                                                                                                                            borrower defense methodology and data for
                                                                                                                               ;Riemer, Jeffrey                                                                                                                              analysis to facilitate pre-decisional deliberative
468                                                                                                                            (Justin) (OGC)                                                                                                                                discussion of the same
      DOE_00003757 DOE_00003757                                                               RE: CCI unique programs on BD db Juengst, Phillip      Schmoke, Julian                            10/16/2017 14:21 Program data for borrower         AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                                               (OCFO)                (FSA)                                                       defense relief methodology        Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                                                                                                                                                                   Product; DP -             for borrower defense methodology and reflecting
                                                                                                                                                                                                                                                   Deliberative Process      advice and analysis from OGC attorney
469
      DOE_00003758 DOE_00003758                                                               RE: GE Data for SSA submission   Melis, Erik (FSA)       Schmoke, Julian   Riemer, Jeffrey         10/2/2017 16:21 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                               ;Porter, Christopher (FSA)                (Justin) (OGC);                         methodology                                                deliberative discussion regarding use of borrower
                                                                                                                               (FSA) ;Juengst, Phillip                   Nevin, Colleen                                                                                     data in developing borrower defense relief
                                                                                                                               (OCFO)                                    (BDU, FSA)                                                                                         methodology
                                                                                                                                                                         ;Monitz, Jay (FSA)
                                                                                                                                                                         ;Bronstein,
                                                                                                                                                                         Andrew (BDU,
                                                                                                                                                                         FSA) (FSA);Hwang,
                                                                                                                                                                         Alieen
                                                                                                                                                                         (FSA);Eliadis, Pam
                                                                                                                                                                         (FSA);Sherrer,
                                                                                                                                                                         Valerie (FSA);Leith,
                                                                                                                                                                         William (FSA)
                                                                                                                                                                         ;Oliphint, Aubrey
                                                                                                                                                                         (FSA)

470
      DOE_00003759 DOE_00003759                                                               RE: GE Data for SSA submission   Melis, Erik (FSA)       Schmoke, Julian   Riemer, Jeffrey         9/22/2017 13:59 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                               ;Porter, Christopher (FSA)                (Justin)                                methodology                                                deliberative discussion regarding use of borrower
                                                                                                                               (FSA) ;Juengst, Phillip                   (OGC);Nevin,                                                                                       data in developing borrower defense relief
                                                                                                                               (OCFO)                                    Colleen (BDU, FSA)                                                                                 methodology
                                                                                                                                                                         ;Monitz, Jay
                                                                                                                                                                         (FSA);Bronstein,
                                                                                                                                                                         Andrew (BDU,
                                                                                                                                                                         FSA);Hwang,
                                                                                                                                                                         Alieen (FSA)
                                                                                                                                                                         ;Eliadis, Pam (FSA)
                                                                                                                                                                         ;Sherrer, Valerie
                                                                                                                                                                         (FSA) ;Leith,
                                                                                                                                                                         William (FSA)
471                                                                                                                                                                      ;Oliphint, Aubrey




                                                                                                                                                  Page 41 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                          F                   G                    H                 J                        K                             L                                      M
      DOE_00003760 DOE_00003760                                       RE: GE Data for SSA submission   Melis, Erik (FSA)       Schmoke, Julian   Riemer, Jeffrey       10/2/2017 16:19 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       ;Porter, Christopher                      (Justin)                              methodology                                                deliberative discussion regarding use of borrower
                                                                                                       (FSA) ;Juengst, Phillip                   (OGC);Nevin,                                                                                     data in developing borrower defense relief
                                                                                                       (OCFO)                                    Colleen (BDU,                                                                                    methodology
                                                                                                                                                 FSA);Monitz, Jay
                                                                                                                                                 (FSA) ; Bronstein,
                                                                                                                                                 Andrew (BDU,
                                                                                                                                                 FSA); Hwang,
                                                                                                                                                 Alieen
                                                                                                                                                 (FSA);Eliadis, Pam
                                                                                                                                                 (FSA);Sherrer,
                                                                                                                                                 Valerie (FSA)
                                                                                                                                                 ;Leith, William
                                                                                                                                                 (FSA) ;Oliphint,
472                                                                                                                                              Aubrey (FSA)
      DOE_00003761 DOE_00003761                                       RE: GE Mapping project           Nevin, Colleen (BDU, Schmoke, Julian                            9/11/2017 11:21 Program data for borrower        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       FSA)                 (FSA)                                                      defense relief methodology                                 deliberative discussion regarding potential uses
                                                                                                                                                                                                                                                  of program data in developing borrower defense
473                                                                                                                                                                                                                                               relief methodology
      DOE_00003762 DOE_00003762                                       RE: GE Data for SSA submission   Melis, Erik (FSA)       Schmoke, Julian   Riemer, Jeffrey       9/22/2017 11:25 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       ;Porter, Christopher                      (Justin)                              methodology                                                deliberative discussion regarding use of borrower
                                                                                                       (FSA) ;Juengst, Phillip                   (OGC);Nevin,                                                                                     data in the development of the borrower defense
                                                                                                       (OCFO)                                    Colleen (BDU, FSA)                                                                               relief methodology
                                                                                                                                                 ;Monitz, Jay
                                                                                                                                                 (FSA);Bronstein,
                                                                                                                                                 Andrew (BDU,
                                                                                                                                                 FSA) (FSA);Hwang,
                                                                                                                                                 Alieen (FSA)
                                                                                                                                                 ;Eliadis, Pam (FSA)
                                                                                                                                                 ;Sherrer, Valerie
                                                                                                                                                 (FSA) ;Leith,
                                                                                                                                                 William (FSA)
                                                                                                                                                 ;Oliphint, Aubrey
474                                                                                                                                              (FSA)
      DOE_00003763 DOE_00003763                                       Re: GE data mapping for borrower Nevin, Colleen (BDU, Schmoke, Julian      Juengst, Phillip      8/31/2017 22:21 Program data for borrower         DP - Deliberative Process Internal agency email with pre-decisional
                                                                      defense relief                   FSA)                                      (OCFO) ;Melis, Erik                   defense relief methodology                                  deliberative discussion regarding methods for
                                                                                                                                                 (FSA); Porter,                                                                                    using program data in the development of
                                                                                                                                                 Christopher (FSA)                                                                                 borrower defense relief methodology
                                                                                                                                                 ;Bronstein,
                                                                                                                                                 Andrew (BDU,
                                                                                                                                                 FSA)
                                                                                                                                                 (FSA);Hammond,
475                                                                                                                                              Cynthia (FSA)
      DOE_00003764 DOE_00003764                                       RE: GE Mapping - Follow-up       Juengst, Phillip      Schmoke, Julian     Riemer, Jeffrey       9/15/2017 14:55 Program data for borrower         DP - Deliberative Process Internal agency email with pre-decisional
                                                                      meeting                          (OCFO);Porter,        (FSA)               (Justin)                              defense relief methodology                                  deliberative discussion regarding analysis of
                                                                                                       Christopher (FSA)                         (OGC);Nevin,                                                                                      potential uses of program data in developing
                                                                                                       ;Bronstein, Andrew                        Colleen (BDU,                                                                                     borrower defense relief methodology
                                                                                                       (BDU, FSA) (FSA)                          FSA);Monitz, Jay
476
                                                                                                                                                 (FSA)
      DOE_00003765 DOE_00003765                                       RE: Mapped CCI claims for income Porter, Christopher Schmoke, Julian                             9/21/2017 15:53 Data for borrower defense relief DP - Deliberative Process Internal agency email with pre-decisional
                                                                      verification 1 of 3              (FSA) ;Juengst, Phillip (FSA)                                                   methodology                                                deliberative discussion regarding use of borrower
                                                                                                       (OCFO) ;Riemer,                                                                                                                            and program data in development borrower
                                                                                                       Jeffrey (Justin)                                                                                                                           defense relief methodology
                                                                                                       (OGC);Nevin, Colleen
                                                                                                       (BDU, FSA) ;Monitz,
                                                                                                       Jay (FSA) ;Bronstein,
                                                                                                       Andrew (BDU,
                                                                                                       FSA);Hwang, Alieen
477                                                                                                    (FSA)
      DOE_00003766 DOE_00003766                                       FW: Updated relief options       Manning, James        Schmoke, Julian                           11/15/2017 9:13 Relief analysis for borrower      DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (OUS)                 (FSA)                                                     relief methodology                                          deliberative discussion with recommendations
                                                                                                                                                                                                                                                   for relief for borrower defense methodology and
                                                                                                                                                                                                                                                   attaching document for discussion regarding
478                                                                                                                                                                                                                                                same




                                                                                                                          Page 42 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                         C                          D                                  E                        F                   G                 H                  J                          K                            L                                      M
      DOE_00003767 DOE_00003767   Relief for CCI based on GE                                                                                                                                                  Data analysis for borrower      DP - Deliberative          Pre-decisional deliberative draft spreadsheet with
                                  earnings comparison Nov 8                                                                                                                                                   defense relief methodology      Process; PII - Personal    analysis of program, earnings, and borrower data
                                  2017.xlsx                                                                                                                                                                                                   Privacy                    (including borrower personally identifiable
                                                                                                                                                                                                                                                                         information) for borrower defense relief
                                                                                                                                                                                                                                                                         methodology
479
      DOE_00003768 DOE_00003768                                                               RE: Some thoughts on the GE      Nevin, Colleen (BDU, Schmoke, Julian                        12/12/2017 14:15 Borrower defense relief          DP - Deliberative Process Internal agency email with pre-decisional
                                                                                              mapping                          FSA)                 (FSA)                                                   methodology                                                deliberative discussion regarding program data
                                                                                                                                                                                                                                                                       and relief analysis for borrower defense relief
480                                                                                                                                                                                                                                                                    methodology
      DOE_00003769 DOE_00003769                                                               FW: Findings Sheets with         Juengst, Phillip       Schmoke, Julian   Nevin, Colleen      12/7/2017 17:43 Program data and relief analysis DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              percentages added                (OCFO)                 (FSA)             (BDU, FSA)                          for borrower defense relief                                deliberative discussion regarding program data
                                                                                                                                                                                                            methodology                                                and relief analysis for borrower defense
                                                                                                                                                                                                                                                                       methodology in attached pre-decisional
                                                                                                                                                                                                                                                                       deliberative drafts with information regarding
481
                                                                                                                                                                                                                                                                       same
      DOE_00003770 DOE_00003770   Condensed List of Covered Heald Joyce, Erin (BDU, FSA)                                                                                                                    Program data and relief analysis DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Programs with percentage of                                                                                                                                               for borrower defense relief                                program data and relief analysis for borrower
                                  relief Bus Admin Broken Out                                                                                                                                               methodology                                                defense methodology with substantive staff
                                  12.7.17.docx                                                                                                                                                                                                                         comments
482
      DOE_00003771 DOE_00003771   EvWyo JPR Findings with           Page, Michael (BDU,                                                                                                                     Program data and relief analysis DP - Deliberative Process Pre-decisional deliberative draft document with
                                  percentage of relief 12.6.17.docx FSA)                                                                                                                                    for borrower defense relief                                program data and relief analysis for borrower
                                                                                                                                                                                                            methodology                                                defense methodology with substantive staff
483                                                                                                                                                                                                                                                                    comments
      DOE_00003772 DOE_00003772                                                               Messaging on the GE mapping of   Greene, Chris          Schmoke, Julian   Minor, Robin (FSA) 12/12/2017 18:37 Borrower defense relief          DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              CCI claims                                              (FSA)                                                 methodology                                                deliberations as to rationale and messaging for
                                                                                                                                                                                                                                                                       borrower defense relief methodology and use of
                                                                                                                                                                                                                                                                       GE earnings data for same
484
      DOE_00003773 DOE_00003773                                                               Fwd: Updated relief methodology Holland, Linda          Schmoke, Julian                      11/29/2017 16:58 Borrower defense relief           AC - Attorney Client      Internal agency email with pre-decisional
                                                                                              and next steps                                          (FSA)                                                 methodology                       Privilege; WP - Work      deliberative discussion regarding substantive
                                                                                                                                                                                                                                              Product; DP -             recommendations for borrower defense
                                                                                                                                                                                                                                              Deliberative Process      methodology, including request and receipt of
485                                                                                                                                                                                                                                                                     legal guidance from OGC
      DOE_00003774 DOE_00003774   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                   Relief analysis for borrower    DP - Deliberative Process Pre-decisional deliberative draft document with
                                  Claims 11.28.17 Final                                                                                                                                                       defense relief methodology                                relief analysis for borrower defense methodology
486                               Recommendation.docx
      DOE_00003775 DOE_00003775   Borrower Defense Relief           Juengst, Phillip (OCFO)                                                                                                                   Borrower defense relief        AC - Attorney Client        Pre-decisional deliberative draft of borrower
                                  Methodology for CCI Claims                                                                                                                                                  methodology                    Privilege; WP - Work        defense relief methodology memo, with
                                  DRAFT 11.29.17.docx                                                                                                                                                                                        Product; DP -               substantive edits from OGC attorney and ED
487                                                                                                                                                                                                                                          Deliberative Process        leadership
      DOE_00003776 DOE_00003776   Relief for CCI based on GE                                                                                                                                                Program data and relief analysis DP - Deliberative Process   Pre-decisional deliberative draft document with
                                  earnings FINAL comparison Nov                                                                                                                                             for borrower defense relief                                  program data and relief options analysis for
488                               28 2017.xlsx                                                                                                                                                              methodology                                                  borrower defense methodology
      DOE_00003777 DOE_00003777                                                               RE: Borrower Defense Data for    Melis, Erik (FSA)     Schmoke, Julian                        9/22/2017 16:37 Data for borrower defense relief DP - Deliberative Process   Internal agency email with pre-decisional
                                                                                              Earnings File to SSA             ;Sherrer, Valerie                                                            methodology                                                  deliberative discussion regarding the use of
                                                                                                                               (FSA) ;Eliadis, Pam                                                                                                                       borrower data in developing borrower defense
                                                                                                                               (FSA) ;Leith, William                                                                                                                     relief methodology
                                                                                                                               (FSA) ;O'Hara,
                                                                                                                               Diana;Nevin, Colleen
                                                                                                                               (BDU, FSA) ;Porter,
                                                                                                                               Christopher (FSA)
                                                                                                                               ;Juengst, Phillip
                                                                                                                               (OCFO) ;Oliphint,
                                                                                                                               Aubrey (FSA) ;Seidel,
                                                                                                                               Brenda
489
      DOE_00003778 DOE_00003778                                                               RE: Relief table                 Riemer, Jeffrey        Schmoke, Julian                      10/26/2017 14:08 Borrower defense relief           AC - Attorney Client       Internal agency email reflecting legal advice from
                                                                                                                               (Justin) (OGC)         (FSA)                                                 methodology                       Privilege; WP - Work       OGC attorneys regarding borrower defense relief
                                                                                                                                                                                                                                              Product; DP -              methodologyy; pre-decisional deliberative
                                                                                                                                                                                                                                              Deliberative Process       discussion regarding development of borrower
                                                                                                                                                                                                                                                                         defense methodology
490
      DOE_00003779 DOE_00003779                                                               RE: Some thoughts on the GE      Juengst, Phillip       Schmoke, Julian                      12/12/2017 14:25 Borrower defense relief           DP - Deliberative Process Internal agency email with pre-decisional
                                                                                              mapping                          (OCFO);Nevin,          (FSA)                                                 methodology                                                 deliberative discussion regarding program data
                                                                                                                               Colleen (BDU,                                                                                                                            and relief analysis for borrower defense relief
                                                                                                                               FSA);Riemer, Jeffrey                                                                                                                     methodology
491                                                                                                                            (Justin) (OGC)




                                                                                                                                                  Page 43 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                            D                               E                        F                    G                   H                   J                          K                             L                                      M
      DOE_00003780 DOE_00003780                                                               Relief map with projected       Manning, James         Schmoke, Julian                          12/6/2017 10:39 Relief analysis for borrower       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              numbers                         (OUS)                  (FSA)                                                    defense relief methodology                                   deliberative discussion regarding relief analysis
                                                                                                                                                                                                                                                                           for borrower defense methodology
492
      DOE_00003781 DOE_00003781                                                               FW: Updated relief options      Manning, James         Schmoke, Julian                          11/15/2017 9:04 Relief analysis for borrower       DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (OUS)                  (FSA)                                                    relief methodology                                           deliberative discussion regarding proposed
                                                                                                                                                                                                                                                                           course of action and current progress; with
                                                                                                                                                                                                                                                                           substantive recommendations for and edits to
                                                                                                                                                                                                                                                                           borrower defense methodology, and seeking
                                                                                                                                                                                                                                                                           comment on draft borrower defense
493
                                                                                                                                                                                                                                                                           methodology memo
      DOE_00003782 DOE_00003782   Borrower Defense Relief for CCI   Juengst, Phillip (OCFO)                                                                                                                    Borrower defense relief           DP - Deliberative Process Pre-decisional deliberative document containing
                                  Claims 11.9.17 Final                                                                                                                                                         methodology                                                 program data and recommendations for
                                  Recommendation.docx                                                                                                                                                                                                                      calculating borrower defense relief.
494
      DOE_00003783 DOE_00003783                                                               Borrower Defense Relief map at a Johnson, Wayne        Schmoke, Julian                          12/6/2017 10:36 Relief analysis for borrower       DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                              glance                           (FSA)                 (FSA)                                                    defense relief methodology                                   deliberative discussion regarding relief analysis
                                                                                                                                                                                                                                                                           for borrower defense methodology
495
      DOE_00003784 DOE_00003784                                                               BD process                      Manning, James         Schmoke, Julian                         11/15/2017 14:50 Borrower defense relief            DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                                              (OUS)                  (FSA)                                                    methodology                                                  deliberative discussion regarding proposed
                                                                                                                                                                                                                                                                           course of action and current progress on
496                                                                                                                                                                                                                                                                        adjudicating borrower defense claims
      DOE_00003785 DOE_00003785   151211_BD Materiality threshold BDU                                                                                                                                          Borrower defense relief for CCI   AC - Attorney Client      Pre-decisional deliberative draft memo from
                                  memo to EV TM JC (3).docx                                                                                                                                                    Everest/WyoTech borrowers         Privilege; WP - Work      borrower defense attorneys with legal analysis
                                                                                                                                                                                                                                                 Product; DP -             and recommendations regarding CCI
                                                                                                                                                                                                                                                 Deliberative Process      Everest/WyoTech borrower defense claims
497
      DOE_00003786 DOE_00003786   151211_BD Materiality threshold BDU                                                                                                                                          Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo prepared
                                  memo to EV TM JC.docx                                                                                                                                                        Everest/WyoTech borrowers         Privilege; WP - Work          by borrower defense attorneys containing legal
                                                                                                                                                                                                                                                 Product; DP -                 analysis and recommendations regarding CCI
                                                                                                                                                                                                                                                 Deliberative Process          Everest/WyoTech borrower defense claims
498
      DOE_00003787 DOE_00003787                                                               Group 3 - Combined Spreadsheet Curran, Frank (FSA)     Porter,           Smith, Joseph (BD      2/17/2016 10:13 Borrower defense approvals         AC - Attorney Client          Internal agency email reflecting pre-decisional
                                                                                              (FINAL version)                                        Christopher (FSA) Special                                                                   Privilege; WP - Work          deliberations regarding Everest/WyoTech
                                                                                                                                                                       Master);Joyce, Erin                                                       Product; DP -                 borrowers under consideration to be approved
                                                                                                                                                                       (BDU,                                                                     Deliberative Process          for borrower defense relief and attaching
                                                                                                                                                                       FSA);Tausanovitch,                                                                                      spreadsheet with data on same
                                                                                                                                                                       Alex (BDU, FSA)
                                                                                                                                                                       ;Elson, Alexander
                                                                                                                                                                       (BDU, FSA)
499
      DOE_00003788 DOE_00003788   Group 3 - Combined Spreadsheet Curran, Frank (FSA)                                                                                                                           Borrower defense approvals        AC - Attorney Client          Pre-decisional deliberative spreadsheet with
                                  (FINAL version).xlsx                                                                                                                                                                                           Privilege; WP - Work          personally identifiable information for
                                                                                                                                                                                                                                                 Product; DP -                 Everest/WyoTech students under consideration
                                                                                                                                                                                                                                                 Deliberative Process; PII -   to be approved for borrower defense relief
500                                                                                                                                                                                                                                              Personal Privacy
      DOE_00003789 DOE_00003789                                                               151211_BD Materiality threshold Joyce, Erin (BDU,      DiPaolo, John     Rao, Sujeet            12/17/2015 9:48 Borrower defense relief for CCI    AC - Attorney Client          Internal agency email from OGC attorney
                                                                                              memo_jdp                        FSA);Elson,            (OGC)             (OS);Smith, Joseph                     Everest/WyoTech borrowers          Privilege; WP - Work          attaching edits to pre-decisional deliberative
                                                                                                                              Alexander (BDU,                          (BD Special                                                               Product; DP -                 draft memo with legal analysis and
                                                                                                                              FSA);Tausanovitch,                       Master)                                                                   Deliberative Process          recommendations regarding CCI
                                                                                                                              Alex (BDU,                                                                                                                                       Everest/WyoTech borrower defense claims
                                                                                                                              FSA);Porter,
501
                                                                                                                              Christopher (FSA)
      DOE_00003790 DOE_00003790   151211_BD Materiality threshold BDU                                                                                                                                          Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo from
                                  memo_jdp.docx                                                                                                                                                                Everest/WyoTech borrowers         Privilege; WP - Work          borrower defense attorneys reflecting proposed
                                                                                                                                                                                                                                                 Product; DP -                 edits, legal analysis, and recommendations
                                                                                                                                                                                                                                                 Deliberative Process          regarding CCI Everest/WyoTech borrower
502                                                                                                                                                                                                                                                                            defense claims
      DOE_00003791 DOE_00003791                                                               CFPB Default Judgment & Order -- Smith, Joseph (BD   Elson, Alexander    Rao, Sujeet (OS)       11/2/2015 13:09 Legal basis for borrower defense AC - Attorney Client            Internal agency email reflecting pre-decisional
                                                                                              Brainstorm                       Special             (BDU, FSA)          ;Gunja, Mushtaq                        relief for CCI borrowers         Privilege; DP -                 deliberations, recommendations, and legal
                                                                                                                               Master);Tausanovitc                     (OUS);Ament,                                                            Deliberative Process            analysis of ED attorney working with Special
                                                                                                                               h, Alex (BDU, FSA)                      Aaron (OGC)                                                                                             Master; regarding basis for CCI borrower defense
                                                                                                                               ;Joyce, Erin (BDU,                                                                                                                              claims
                                                                                                                               FSA);Porter,
503
                                                                                                                               Christopher (FSA)




                                                                                                                                                   Page 44 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                        C                         D                         E                           F                   G                  H                 J                       K                               L                                       M
      DOE_00003792 DOE_00003792                                                        Borrower Defense                 Smith, Joseph (BD     Porter,           Joyce,               2/17/2016 11:18 Borrower defense claims           AC - Attorney Client       Internal agency email from borrower defense
                                                                                       Recommendation Letter for Feb.   Special Master)       Christopher (FSA) Erin;Tausanovitch,                   approval                          Privilege; WP - Work       attorney under Special Master containing pre-
                                                                                       2016 report                                                              Alex (BDU, FSA)                                                        Product; DP -              decisional, deliberative discussion and seeking
                                                                                                                                                                ;Elson, Alexander                                                      Deliberative Process       comment and edits on draft letter recommending
                                                                                                                                                                (BDU, FSA)                                                                                        approval of CCI JPR claims
                                                                                                                                                                ;Curran, Frank
504
                                                                                                                                                                (FSA)
      DOE_00003793 DOE_00003793   Borrower Defense                Smith, Joseph (BD                                                                                                                  Borrower defense claims           AC - Attorney Client       Pre-decisional, deliberative draft letter
                                  Recommendation Letter - Feb.    Special Master)                                                                                                                    approval                          Privilege; WP - Work       recommending approval of Corinthian JPR claims;
                                  2016 report.docx                                                                                                                                                                                     Product; DP -              prepared by borrower defense attorneys for
                                                                                                                                                                                                                                       Deliberative Process       further review by Special Master
505
      DOE_00003794 DOE_00003794   151211_BD Materiality threshold BDU                                                                                                                                Borrower defense relief for CCI   AC - Attorney Client       Pre-decisional deliberative draft memo from
                                  memo to EV TM JC.docx                                                                                                                                              Everest/WyoTech borrowers         Privilege; WP - Work       borrower defense attorneys with legal analysis
                                                                                                                                                                                                                                       Product; DP -              and recommendations regarding CCI
                                                                                                                                                                                                                                       Deliberative Process       Everest/WyoTech borrower defense claims
506
      DOE_00003795 DOE_00003795   BD Decision Memo.docx           BDU                                                                                                                                Legal basis for CCI borrower      AC - Attorney Client       Pre-decisional deliberative draft memo prepared
                                                                                                                                                                                                     defense claims                    Privilege; WP - Work       by borrower defense attorney with legal analysis,
                                                                                                                                                                                                                                       Product; DP -              discussion, and recommendations regarding
                                                                                                                                                                                                                                       Deliberative Process       Corinthian JPR claims
507
      DOE_00003796 DOE_00003796                                                        RE: BD submission to Ted         Smith, Joseph         Porter,           Elson, Alexander     11/5/2015 15:39 Borrower defense claims           AC - Attorney Client       Internal agency email from ED attorney attaching
                                                                                                                                              Christopher (FSA) (BDU, FSA) ;Joyce,                   adjudication                      Privilege; DP -            pre-decisional deliberative draft of borrower
                                                                                                                                                                Erin;Tausanovitch,                                                     Deliberative Process       defense recommendation letter for further
                                                                                                                                                                Alex (BDU, FSA)                                                                                   review and approval

508
      DOE_00003797 DOE_00003797   Borrower Defense               Smith, Joseph (BD                                                                                                                   Borrower defense claims        AC - Attorney Client          Pre-decisional deliberative draft of borrower
                                  Recommendation Letter (FINAL - Special Master)                                                                                                                     adjudication                   Privilege; DP -               defense recommendation letter prepared by ED
509                               11-4-15).docx                                                                                                                                                                                     Deliberative Process          attorneys
      DOE_00003798 DOE_00003798                                                        Heald/Everest/WyoTech claims -   Curran, Frank (FSA)   Porter,           Smith, Joseph (BD     3/9/2016 12:23 Borrower defense approvals and AC - Attorney Client          Internal agency email from borrower defense
                                                                                       approved for discharge                                 Christopher (FSA) Special                              denials                        Privilege; WP - Work          attorney to staff reflecting pre-decisional
                                                                                                                                                                Master);Kaye,                                                       Product; DP -                 deliberations regarding borrowers to be included
                                                                                                                                                                Robert                                                              Deliberative Process          in recommendation for borrower defense relief
                                                                                                                                                                (Enforcement Unit,                                                                                for CCI borrower defense claims and seeking
                                                                                                                                                                FSA);Elson,                                                                                       recommendations and edits on attached draft
                                                                                                                                                                Alexander (BDU,                                                                                   spreadsheets with data on the same
                                                                                                                                                                FSA)
                                                                                                                                                                ;Tausanovitch,
510                                                                                                                                                             Alex (BDU, FSA)
      DOE_00003799 DOE_00003799   Copy of CCI.Copy of                                                                                                                                                Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  Heald_RevGrpTwo_v4 AlexT -                                                                                                                                         denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                  FINAL - 2.3.16 241pm.xlsm                                                                                                                                                                         Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                    Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                    Personal Privacy              personally identifiable information
511
      DOE_00003800 DOE_00003800   Copy of Copy of Alex E--                                                                                                                                           Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  CCI.Heald_RevGrpTwo_v4.AlexE.                                                                                                                                      denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                  xlsm                                                                                                                                                                                              Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                    Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                    Personal Privacy              personally identifiable information
512
      DOE_00003801 DOE_00003801   Copy of                                                                                                                                                            Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  Heald_RevGrpTwo_v4.Erin                                                                                                                                            denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                  (1).xlsm                                                                                                                                                                                          Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                    Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                    Personal Privacy              personally identifiable information
513
      DOE_00003802 DOE_00003802   Group 3 - Combined Spreadsheet Curran, Frank (FSA)                                                                                                                 Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  (FINAL version).xlsx                                                                                                                                               denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                                                                                                                                                                                                                    Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                    Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                    Personal Privacy              personally identifiable information
514
      DOE_00003803 DOE_00003803   Group 6 - Everest.Chelsea -     BDU                                                                                                                                Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  Completed.QC'ed.xlsm                                                                                                                                               denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                                                                                                                                                                                                                    Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                    Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                    Personal Privacy              personally identifiable information
515




                                                                                                                                            Page 45 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                             D                        E                        F                    G                 H                   J                       K                            L                                          M
      DOE_00003804 DOE_00003804   Grp4 Loans Recommended for                                                                                                                                          Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  Discharge.xlsx                                                                                                                                                      denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                                                                                                                                                                                                                     Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                     Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                     Personal Privacy              personally identifiable information
516
      DOE_00003805 DOE_00003805   Heald Grp2 - Post-9-30-15 claims                                                                                                                                    Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  (Chris -check vs Zenith data) -                                                                                                                                     denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                  FINAL.xlsm                                                                                                                                                                                         Product; DP -                 regarding preliminary determinations for CCI
                                                                                                                                                                                                                                     Deliberative Process; PII -   borrower defense claims and with borrower
                                                                                                                                                                                                                                     Personal Privacy              personally identifiable information
517
      DOE_00003806 DOE_00003806                                                          Everest/WyoTech - Review      Curran, Frank (FSA)    Porter,           Tausanovitch, Alex    2/12/2016 16:48 Borrower defense approvals and AC - Attorney Client          Internal agency email from borrower defense
                                                                                         Spreadsheets                                         Christopher (FSA) (BDU, FSA) ;Joyce,                    denials                        Privilege; WP - Work          attorney to staff reflecting pre-decisional
                                                                                                                                                                Erin (BDU,                                                           Product; DP -                 deliberation regarding preliminary
                                                                                                                                                                FSA);Elson,                                                          Deliberative Process          determinations for Everest/WyoTech borrower
                                                                                                                                                                Alexander (BDU,                                                                                    defense claims and seeking review of attached
                                                                                                                                                                FSA) ;Smith,                                                                                       spreadsheets with data on the same
                                                                                                                                                                Joseph (BD Special
518
                                                                                                                                                                M t )
      DOE_00003807 DOE_00003807   Group 3 - EverestWyoTech -         BDU                                                                                                                              Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative spreadsheet created
                                  Round 1 review (Chris) -                                                                                                                                            denials                        Privilege; WP - Work          by borrower defense attorneys with data
                                  FINAL.xlsx                                                                                                                                                                                         Product; DP -                 regarding preliminary determinations for
                                                                                                                                                                                                                                     Deliberative Process; PII -   Everest/WyoTech borrower defense claims and
                                                                                                                                                                                                                                     Personal Privacy              with borrower personally identifiable information
519
      DOE_00003808 DOE_00003808   Group3_EverestWyo_v2_AlexE.xl BDU                                                                                                                                   Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  sx                                                                                                                                                                  denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                                                                                                                                                                                                                     Product; DP -                 regarding preliminary determinations for
                                                                                                                                                                                                                                     Deliberative Process; PII -   Everest/WyoTech borrower defense claims and
                                                                                                                                                                                                                                     Personal Privacy              with borrower personally identifiable information
520
      DOE_00003809 DOE_00003809   Group3_EverestWyo_v2_AlexT.xl BDU                                                                                                                                   Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative draft spreadsheet
                                  sx                                                                                                                                                                  denials                        Privilege; WP - Work          created by borrower defense attorneys with data
                                                                                                                                                                                                                                     Product; DP -                 regarding preliminary determinations for
                                                                                                                                                                                                                                     Deliberative Process; PII -   Everest/WyoTech borrower defense claims and
                                                                                                                                                                                                                                     Personal Privacy              with borrower personally identifiable information
521
      DOE_00003810 DOE_00003810   Group3_EverestWyo_v2_Erin.xls                                                                                                                                       Borrower defense approvals and AC - Attorney Client          Pre-decisional deliberative spreadsheet created
                                  x                                                                                                                                                                   denials                        Privilege; WP - Work          by borrower defense attorneys with data
                                                                                                                                                                                                                                     Product; DP -                 regarding preliminary determinations for
                                                                                                                                                                                                                                     Deliberative Process; PII -   Everest/WyoTech borrower defense claims and
                                                                                                                                                                                                                                     Personal Privacy              with borrower personally identifiable information
522
      DOE_00003811 DOE_00003811   Redline of JPR Approval Memo - Basford, Laura (BDU,                                                                                                                 Borrower defense approvals       AC - Attorney Client        Pre-decisional deliberative draft of borrower
                                  Direct Loans - 1.6.17.docx     FSA)                                                                                                                                                                  Privilege; WP - Work        defense recommendation letter for review and
                                                                                                                                                                                                                                       Product; DP -               approval by ED leadership from Special Master
                                                                                                                                                                                                                                       Deliberative Process        with substantive edits from borrower defense
523                                                                                                                                                                                                                                                                attorney
      DOE_00003812 DOE_00003812                                                          RE: Recommendation memo for   Kaye, Robert           Kim, Laura                             10/19/2016 19:00 Borrower defense approvals       AC - Attorney Client        Internal agency email reflecting pre-decisional
                                                                                         non-findings claims           (Enforcement Unit,     (Enforcement                                                                             Privilege; WP - Work        deliberative discussion between Enforcement
                                                                                                                       FSA)                   Unit, FSA)                                                                               Product; DP -               Unit attorneys of substantive edits and
                                                                                                                                                                                                                                       Deliberative Process        recommendations for attached pre-decisional
                                                                                                                                                                                                                                                                   deliberative draft borrower defense
                                                                                                                                                                                                                                                                   recommendation letters for granting borrower
                                                                                                                                                                                                                                                                   defense relief for borrower defense applicants
524
      DOE_00003813 DOE_00003813   Borrower Defense                   Smith, Joseph (BD                                                                                                                Borrower defense approvals       AC - Attorney Client        Pre-decisional deliberative draft borrower
                                  Recommendation Letter for Oct      Special Master)                                                                                                                                                   Privilege; WP - Work        defense recommendation letter from FSA
                                  2016 report 10.19.16.docx                                                                                                                                                                            Product; DP -               Enforcement Unit to OUS for granting borrower
                                                                                                                                                                                                                                       Deliberative Process        defense relief for CCI JPR borrower defense
                                                                                                                                                                                                                                                                   applicants with substantive comments and edits
                                                                                                                                                                                                                                                                   from Enforcement Unit attorneys
525
      DOE_00003814 DOE_00003814   Borrower Defense                   Smith, Joseph (BD                                                                                                                Borrower defense approvals       AC - Attorney Client        Pre-decisional deliberative draft borrower
                                  Recommendation Letter for Oct      Special Master)                                                                                                                                                   Privilege; WP - Work        defense recommendation letter from FSA
                                  2016 report 10.25.16.docx                                                                                                                                                                            Product; DP -               Enforcement Unit to OUS for granting borrower
                                                                                                                                                                                                                                       Deliberative Process        defense relief for CCI JPR borrower defense
526                                                                                                                                                                                                                                                                applicants




                                                                                                                                            Page 46 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                           D                         E                         F                    G               H                  J                       K                               L                                      M
      DOE_00003815 DOE_00003815   Borrower Defense                Smith, Joseph (BD                                                                                                                Borrower defense approvals        AC - Attorney Client      Pre-decisional deliberative draft borrower
                                  Recommendation Letter for Oct   Special Master)                                                                                                                                                    Privilege; WP - Work      defense recommendation letter from FSA
                                  2016 report 10.24.16.docx                                                                                                                                                                          Product; DP -             Enforcement Unit to OUS for granting borrower
                                                                                                                                                                                                                                     Deliberative Process      defense relief for CCI JPR borrower defense
                                                                                                                                                                                                                                                               applicants with substantive comments and edits
                                                                                                                                                                                                                                                               from Enforcement Unit attorneys
527
      DOE_00003816 DOE_00003816                                                       Fwd: Recommendation memo for Kaye, Robert              Kim, Laura                           10/21/2016 14:08 Borrower defense approvals        AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                      non-findings claims          (Enforcement Unit,        (Enforcement                                                                            Privilege; WP - Work      deliberative discussion between Enforcement
                                                                                                                   FSA)                      Unit, FSA)                                                                              Product; DP -             Unit attorneys of substantive edits and
                                                                                                                                                                                                                                     Deliberative Process      recommendations for attached pre-decisional
                                                                                                                                                                                                                                                               deliberative draft borrower defense
                                                                                                                                                                                                                                                               recommendation letters for granting borrower
                                                                                                                                                                                                                                                               defense relief for borrower defense applicants
528
      DOE_00003817 DOE_00003817   Borrower Defense                Smith, Joseph (BD                                                                                                                Borrower defense approvals        AC - Attorney Client      Pre-decisional deliberative draft borrower
                                  Recommendation Letter for Oct   Special Master)                                                                                                                                                    Privilege; WP - Work      defense recommendation letter from FSA
                                  2016 report 10.19.16.docx                                                                                                                                                                          Product; DP -             Enforcement Unit to OUS for granting borrower
                                                                                                                                                                                                                                     Deliberative Process      defense relief for CCI JPR borrower defense
                                                                                                                                                                                                                                                               applicants with substantive comments and edits
                                                                                                                                                                                                                                                               from Enforcement Unit attorneys
529
      DOE_00003818 DOE_00003818                                                       RE: BD--DRAFT notice letter re:   Fingland, Jodie      Green, Rashage   McGinnis, Colleen     11/6/2015 7:50 Borrower defense approvals        DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                      eligibilty for discharge          (OLCA) ;Gunja,       (OLCA)           (FSA) ;DiPaolo,                                                                                  deliberative discussion edits to approval letters
                                                                                                                        Mushtaq                               John (OGC)                                                                                       for CCI borrower defense claimants and attaching
                                                                                                                        (OUS);Curran, Frank                   ;Masiuk, Libby                                                                                   draft document regarding same
                                                                                                                        (FSA) ;Lehrich, Matt                  (OPEPD) ;Bireda,
                                                                                                                        (OCO)                                 Saba
                                                                                                                                                              (OGC);Ament,
530
                                                                                                                                                              A      (OGC)
      DOE_00003819 DOE_00003819   BD_Approval_draft_v6 jf rg.docx FSA Team                                                                                                                         Borrower defense approvals        AC - Attorney Client      Pre-decisional deliberative draft of form approval
                                                                                                                                                                                                                                     Privilege; DP -           letter to CCI borrower defense applicants with
                                                                                                                                                                                                                                     Deliberative Process      substantive edits from staff and request for legal
531                                                                                                                                                                                                                                                            advice from OGC
      DOE_00003820 DOE_00003820                                                       RE: BD--DRAFT notice letter re:   Green, Rashage        Curran, Frank   McGinnis, Colleen     11/6/2015 9:00 Borrower defense approvals        DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                      eligibilty for discharge          (OLCA); Fingland,     (FSA)           (FSA) ;DiPaolo,                                                                                  deliberative discussion regarding tax treatment of
                                                                                                                        Jodie (OLCA);Rao,                     John (OGC)                                                                                       discharges of CCI borrower defense applicants'
                                                                                                                        Sujeet (OS) ;Lehrich,                 ;Masiuk, Libby                                                                                   federal student loans and corresponding edits to
                                                                                                                        Matt (OCO) ;Leith,                    (OPEPD) ;Bireda,                                                                                 approval letters for CCI borrower defense
                                                                                                                        William (FSA)                         Saba                                                                                             claimants
                                                                                                                                                              (OGC);Ament,
532
                                                                                                                                                              Aaron (OGC)
      DOE_00003821 DOE_00003821                                                       RE: BD--DRAFT notice letter re:   Green, Rashage        Curran, Frank   McGinnis, Colleen     11/6/2015 8:00 Borrower defense approvals        DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                      eligibilty for discharge          (OLCA);Fingland,      (FSA)           (FSA);DiPaolo,                                                                                   deliberative discussion edits to approval letters
                                                                                                                        Jodie (OLCA) ;Gunja,                  John (OGC)                                                                                       for CCI borrower defense claimants and attaching
                                                                                                                        Mushtaq; Rao, Sujeet                  ;Masiuk, Libby                                                                                   draft document regarding same
                                                                                                                        (OS) ;Lehrich, Matt                   (OPEPD) ;Bireda,
                                                                                                                        (OCO) ;Leith, William                 Saba;Ament,
                                                                                                                        (FSA)                                 Aaron (OGC)
533
      DOE_00003822 DOE_00003822   BD_Approval_draft_v6 jf         FSA Team                                                                                                                         Borrower defense approvals        AC - Attorney Client      Pre-decisional deliberative draft of approval
                                  rg.fc.docx                                                                                                                                                                                         Privilege; WP - Work      letters for CCI borrower defense claimants with
                                                                                                                                                                                                                                     Product; DP -             substantive edits from agency staff with request
                                                                                                                                                                                                                                     Deliberative Process      for legal advice from OGC
534
      DOE_00003823 DOE_00003823   BD_Approval_draft_v6 jf.docx    FSA Team                                                                                                                                                           AC - Attorney Client      Predecisional deliberative draft of form approval
                                                                                                                                                                                                                                     Privilege; DP -           notices for CCI JPR borrower defense claimants
                                                                                                                                                                                                                                     Deliberative Process      with substantive staff comments and request for
535                                                                                                                                                                                                                                                            OGC legal advice
      DOE_00003824 DOE_00003824   151204_BD Materiality threshold BDU                                                                                                                              Borrower defense relief for CCI   AC - Attorney Client      Pre-decisional deliberative draft memo from
                                  memo EJ thoughts.docx                                                                                                                                            Everest/WyoTech borrowers         Privilege; WP - Work      borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                     Product; DP -             with legal analysis and recommendations for
                                                                                                                                                                                                                                     Deliberative Process      thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                               Everest/WyoTech borrowers with substantive
                                                                                                                                                                                                                                                               comments with legal advice from OGC and
                                                                                                                                                                                                                                                               borrower defense attorneys
536




                                                                                                                                          Page 47 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                     C                           D                           E                           F                    G                   H                   J                       K                               L                                          M
      DOE_00003825 DOE_00003825   151204_BD Materiality threshold BDU                                                                                                                                     Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo from
                                  memo sbcomments.docx                                                                                                                                                    Everest/WyoTech borrowers         Privilege; WP - Work          borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                            Product; DP -                 with legal analysis and recommendations for
                                                                                                                                                                                                                                            Deliberative Process          thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                          Everest/WyoTech borrowers with substantive
                                                                                                                                                                                                                                                                          comments with legal analysis from OGC attorney
537
      DOE_00003826 DOE_00003826   151204_BD Materiality threshold BDU                                                                                                                                     Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo from
                                  memo.docx                                                                                                                                                               Everest/WyoTech borrowers         Privilege; WP - Work          borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                            Product; DP -                 with legal analysis and recommendations for
                                                                                                                                                                                                                                            Deliberative Process          thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                          Everest/WyoTech borrowers
538
      DOE_00003827 DOE_00003827   First Borrower Defense         Smith, Joseph (BD                                                                                                                        Borrower defense approvals        AC - Attorney Client          Pre-decisional deliberative draft of
                                  Recommendations.docx           Special Master)                                                                                                                                                            Privilege; WP - Work          recommendations for granting borrower defense
                                                                                                                                                                                                                                            Product; DP -                 relief for CCI JPR claimants, with substantive edits
539                                                                                                                                                                                                                                         Deliberative Process          from Special Master
      DOE_00003828 DOE_00003828                                                        RE: Loan List of 1,312 - Suggested Smith, Joseph (BD     Joyce, Erin (BDU,                        11/9/2015 12:32 Borrower defense approvals         AC - Attorney Client          Internal agency email reflecting pre-decisional
                                                                                       for Approval (10/22/15)            Special Master)       FSA)                                                                                        Privilege; DP -               deliberative discussion regarding
                                                                                                                                                                                                                                            Deliberative Process          recommendations for approval of certain CCI JPR
540                                                                                                                                                                                                                                                                       claims
      DOE_00003829 DOE_00003829   Borrower Defense               Smith, Joseph (BD                                                                                                                        Borrower defense approvals        AC - Attorney Client          Pre-decisional deliberative draft borrower
                                  Recommendation Letter (FINAL - Special Master)                                                                                                                                                            Privilege; DP -               defense recommendation letter from FSA
                                  11-4-15).docx                                                                                                                                                                                             Deliberative Process          Enforcement Unit to OUS for granting borrower
                                                                                                                                                                                                                                                                          defense relief for CCI JPR borrower defense
541                                                                                                                                                                                                                                                                       applicants
      DOE_00003830 DOE_00003830   BD Decision Memojas.docx       BDU                                                                                                                                      Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo, reflecting
                                                                                                                                                                                                          Everest/WyoTech borrowers         Privilege; DP -               Special Master's edits, from borrower defense
                                                                                                                                                                                                                                            Deliberative Process          attorneys to ED leadership with legal analysis and
                                                                                                                                                                                                                                                                          recommendations for thresholds for borrower
                                                                                                                                                                                                                                                                          defense relief for CCI Everest/WyoTech
                                                                                                                                                                                                                                                                          borrowers
542
      DOE_00003831 DOE_00003831                                                        Decision Memo                     Smith, Joseph (BD      Joyce, Erin (BDU,                       11/23/2015 11:44 Borrower defense relief for CCI    AC - Attorney Client          Internal agency email from borrower defense
                                                                                                                         Special Master)        FSA)                                                     Everest/WyoTech borrowers          Privilege; WP - Work          attorney with pre-decisional deliberative
                                                                                                                                                                                                                                            Product; DP -                 discussion of attached pre-decisional deliberative
                                                                                                                                                                                                                                            Deliberative Process          draft memo with recommendations for
                                                                                                                                                                                                                                                                          thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                          Everest/WyoTech borrowers
543
      DOE_00003832 DOE_00003832   BD Decision Memo.docx          BDU                                                                                                                                      Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo from
                                                                                                                                                                                                          Everest/WyoTech borrowers         Privilege; WP - Work          borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                            Product; DP -                 with legal analysis and recommendations for
                                                                                                                                                                                                                                            Deliberative Process          thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                          Everest/WyoTech borrowers
544
      DOE_00003833 DOE_00003833                                                        RE: Decision Memo Re: Everest & Joyce, Erin (BDU,   Rao, Sujeet (OS)         Smith, Joseph (BD    12/1/2015 15:01 Borrower defense relief for CCI    AC - Attorney Client          Internal agency email reflecting pre-decisional
                                                                                       WyoTech Findings                FSA);Gunja, Mushtaq                          Special                              Everest/WyoTech borrowers          Privilege; WP - Work          deliberative discussion regarding substantive
                                                                                                                       (OUS)                                        Master);Porter,                                                         Product; DP -                 recommendations and edits for attached pre-
                                                                                                                                                                    Christopher (FSA)                                                       Deliberative Process          decisional deliberative draft memo from
                                                                                                                                                                                                                                                                          borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                                                          with legal analysis and recommendations for
                                                                                                                                                                                                                                                                          thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                          Everest/WyoTech borrowers
545
      DOE_00003834 DOE_00003834   BD Decision Memo_sr.docx       BDU                                                                                                                                      Borrower defense relief for CCI   AC - Attorney Client          Pre-decisional deliberative draft memo from
                                                                                                                                                                                                          Everest/WyoTech borrowers         Privilege; WP - Work          borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                            Product; DP -                 with legal analysis and recommendations for
                                                                                                                                                                                                                                            Deliberative Process          thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                          Everest/WyoTech borrowers with substantive
                                                                                                                                                                                                                                                                          staff edits and recommendations
546
      DOE_00003835 DOE_00003835   Attachment A (BD Approved      Porter, Christopher                                                                                                                      Borrower defense approvals        AC - Attorney Client          Pre-decisional deliberative draft of spreadsheet
                                  Claimant List).docx            (FSA)                                                                                                                                                                      Privilege; WP - Work          with personally identifiable information for
                                                                                                                                                                                                                                            Product; DP -                 Everest/WyoTech students to be approved for
                                                                                                                                                                                                                                            Deliberative Process; PII -   borrower defense discharge
547                                                                                                                                                                                                                                         Personal Privacy




                                                                                                                                              Page 48 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                       C                          D                        E                            F                  G                  H                 J                       K                          L                                        M
      DOE_00003836 DOE_00003836   Borrower Defense               Smith, Joseph (BD                                                                                                                  Borrower defense approvals   AC - Attorney Client        Pre-decisional deliberative draft of borrower
                                  Recommendation Letter for June Special Master)                                                                                                                                                 Privilege; WP - Work        defense recommendation memo for review and
                                  2016 report.FINAL.docx                                                                                                                                                                         Product; DP -               approval by ED leadership from Special Master
548                                                                                                                                                                                                                              Deliberative Process
      DOE_00003837 DOE_00003837                                                      RE: [Edits requested by 10/29]--BD Rao, Sujeet (OS)      West, Thomas      DiPaolo, John      10/28/2015 12:02 Borrower defense approvals   DP - Deliberative Process   Email between U.S. Treasury staff and ED
                                                                                     notice letter to eligible borrowers                      (Treasury)        (OGC) ;Gunja,                                                                                reflecting pre-decisional, deliberative discussion
                                                                                                                                                                Mushtaq                                                                                      edits to approval letters for CCI borrower defense
                                                                                                                                                                (OUS);Curran,                                                                                claimants and attaching draft document
                                                                                                                                                                Frank (FSA);                                                                                 regarding same
                                                                                                                                                                Goldin, Jacob
549
                                                                                                                                                                (Treasury)
      DOE_00003838 DOE_00003838   BD_Approval_draft_v4_clean     FSA Team                                                                                                                           Borrower defense approvals   DP - Deliberative Process Pre-decisional, deliberative draft of form
                                  (UST edits).docx                                                                                                                                                                                                         approval letter for CCI borrower defense
                                                                                                                                                                                                                                                           claimants with substantive edits from from
550                                                                                                                                                                                                                                                        Treasury staff
      DOE_00003839 DOE_00003839                                                      RE: [Edits requested by 10/29]--BD Rao, Sujeet (OS)      West, Thomas      DiPaolo, John      10/28/2015 12:02 Borrower defense approvals   DP - Deliberative Process Email between U.S. Treasury staff and ED
                                                                                     notice letter to eligible borrowers                      (Treasury)        (OGC);Gunja,                                                                               reflecting pre-decisional, deliberative discussion
                                                                                                                                                                Mushtaq                                                                                    edits to approval letters for CCI borrower defense
                                                                                                                                                                (OUS);Curran,                                                                              claimants and attaching draft document
                                                                                                                                                                Frank (FSA);                                                                               regarding sameborrowers.
                                                                                                                                                                Goldin, Jacob
551
                                                                                                                                                                (Treasury)
      DOE_00003840 DOE_00003840   BD_Approval_draft_v4_clean     FSA Team                                                                                                                           Borrower defense approvals   DP - Deliberative Process Pre-decisional, deliberative draft form approval
                                  (UST edits).docx                                                                                                                                                                                                         letter for CCI borrower defense claimants with
                                                                                                                                                                                                                                                           substantive edits from Treasury staff
552
      DOE_00003841 DOE_00003841                                                      RE: [Edits requested by 10/29]--BD Rao, Sujeet (OS)      West, Thomas      DiPaolo, John      10/28/2015 12:02 Borrower defense approvals   DP - Deliberative Process Email between U.S. Treasury staff and ED
                                                                                     notice letter to eligible borrowers                      (Treasury)        (OGC) ;Gunja,                                                                              reflecting pre-decisional, deliberative discussion
                                                                                                                                                                Mushtaq;Curran,                                                                            edits to approval letters for CCI borrower defense
                                                                                                                                                                Frank                                                                                      claimants and attaching draft document
                                                                                                                                                                (FSA);Goldin,                                                                              regarding same
553
                                                                                                                                                                Jacob (Treasury)
      DOE_00003842 DOE_00003842   BD_Approval_draft_v4_clean     FSA Team                                                                                                                           Borrower defense approvals   DP - Deliberative Process Pre-decisional, deliberative draft of approval
                                  (UST edits).docx                                                                                                                                                                                                         letters for CCI borrower defense claimants with
                                                                                                                                                                                                                                                           substantive comments from Treasury staff
554
      DOE_00003843 DOE_00003843   First Borrower Defense         Smith, Joseph (BD                                                                                                                  Borrower defense approvals   AC - Attorney Client        Pre-decisional deliberative draft of borrower
                                  Recommendations.docx           Special Master)                                                                                                                                                 Privilege; WP - Work        defense recommendation memo for review and
                                                                                                                                                                                                                                 Product; DP -               approval by ED leadership from Special Master
                                                                                                                                                                                                                                 Deliberative Process        with substantive comments from Special Master
555
      DOE_00003844 DOE_00003844                                                      First Borrower Defense             Elson, Alexander      Smith, Joseph (BD Rao, Sujeet        10/27/2015 15:06 Borrower defense approvals   AC - Attorney Client        Internal agency email circulating pre-decisional
                                                                                     Recommendations                    (BDU, FSA);Joyce,     Special Master)   (OS);Gunja,                                                      Privilege; DP -             deliberative draft of borrower defense
                                                                                                                        Erin (BDU,                              Mushtaq                                                          Deliberative Process        recommendation letter for review and approval
                                                                                                                        FSA);Porter,                            (OUS);DiPaolo,                                                                               by ED leadership from Special Master; represents
                                                                                                                        Christopher                             John (OGC)                                                                                   legal advice from attorney to ED clients
                                                                                                                        (FSA);Tausanovitch,                     ;Ament, Aaron
556
                                                                                                                        Alex (BDU FSA)                          (OGC)
      DOE_00003845 DOE_00003845   First Borrower Defense         Smith, Joseph (BD                                                                                                                  Borrower defense approvals   AC - Attorney Client        Pre-decisional deliberative draft of borrower
                                  Recommendations.docx           Special Master)                                                                                                                                                 Privilege; DP -             defense recommendation letter for review and
                                                                                                                                                                                                                                 Deliberative Process        approval by ED leadership from Special Master;
                                                                                                                                                                                                                                                             represents legal advice from attorney to ED
557                                                                                                                                                                                                                                                          clients
      DOE_00003846 DOE_00003846                                                      RE: BD tax treatment update        Rao, Sujeet          Curran, Frank                         10/29/2015 16:57 Borrower defense approvals   AC - Attorney Client        Internal agency email reflecting pre-decisional,
                                                                                                                        (OS);McGinnis,       (FSA)                                                                               Privilege; DP -             deliberative discussion regarding tax treatment of
                                                                                                                        Colleen (FSA)                                                                                            Deliberative Process        discharges of CCI borrower defense applicants'
                                                                                                                        ;Bireda, Saba;Gunja,                                                                                                                 federal student loans and corresponding edits to
                                                                                                                        Mushtaq                                                                                                                              approval letters for CCI borrower defense
                                                                                                                        (OUS);DiPaolo, John                                                                                                                  claimants and to timelines, with request for
                                                                                                                        (OGC);Ament, Aaron                                                                                                                   comments from recipients, including OGC
                                                                                                                        (OGC) ;Masiuk, Libby                                                                                                                 attorney
                                                                                                                        (OPEPD) ;Fingland,
                                                                                                                        Jodie (OLCA) ;Green,
                                                                                                                        Rashage (OLCA)
                                                                                                                        ;Lehrich, Matt (OCO)
                                                                                                                        ;Smith, Joseph (BD
                                                                                                                        Special
                                                                                                                        Master);Leith,
                                                                                                                        William (FSA)
                                                                                                                        ;Horwich, Lloyd
558




                                                                                                                                           Page 49 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                       F                  G         H          J                       K                          L                                      M
      DOE_00003847 DOE_00003847                                       RE: BD tax treatment update   Gunja, Mushtaq        Fingland, Jodie       10/30/2015 11:37 Borrower defense approvals   DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                                    (OUS);Curran, Frank (OLCA)                                                                                          deliberative discussion regarding tax treatment of
                                                                                                    (FSA) ;DiPaolo, John                                                                                                discharges of CCI borrower defense applicants'
                                                                                                    (OGC);Rao, Sujeet                                                                                                   federal student loans and corresponding edits to
                                                                                                    (OS);McGinnis,                                                                                                      approval letters for CCI borrower defense
                                                                                                    Colleen (FSA);Bireda,                                                                                               claimants and to timelines, also reflecting OGC
                                                                                                    Saba (OGC);Ament,                                                                                                   attorney advice
                                                                                                    Aaron (OGC);Masiuk,
                                                                                                    Libby
                                                                                                    (OPEPD);Green,
                                                                                                    Rashage (OLCA)
                                                                                                    ;Lehrich, Matt
                                                                                                    (OCO);Smith, Joseph
                                                                                                    (BD Special
                                                                                                    Master);Leith,
                                                                                                    William
                                                                                                    (FSA);Horwich, Lloyd


559
      DOE_00003848 DOE_00003848                                       RE: BD tax treatment update   Gunja, Mushtaq       Curran, Frank          10/30/2015 10:48 Borrower defense approvals   AC - Attorney Client      Internal agency email reflecting pre-decisional,
                                                                                                    (OUS);DiPaolo, John (FSA)                                                                 Privilege; DP -           deliberative discussion regarding tax treatment of
                                                                                                    (OGC);Rao, Sujeet                                                                         Deliberative Process      discharges of CCI borrower defense applicants'
                                                                                                    (OS) ;McGinnis,                                                                                                     federal student loans and corresponding edits to
                                                                                                    Colleen (FSA)                                                                                                       approval letters for CCI borrower defense
                                                                                                    ;Bireda, Saba;Ament,                                                                                                claimants and to timelines, also reflecting OGC
                                                                                                    Aaron (OGC)                                                                                                         attorney advice
                                                                                                    ;Masiuk, Libby
                                                                                                    (OPEPD);Fingland,
                                                                                                    Jodie (OLCA);Green,
                                                                                                    Rashage
                                                                                                    (OLCA);Lehrich, Matt
                                                                                                    (OCO);Smith, Joseph
                                                                                                    (BD Special
                                                                                                    Master);Leith,
                                                                                                    William
                                                                                                    (FSA);Horwich, Lloyd
560
      DOE_00003849 DOE_00003849                                       RE: BD tax treatment update   Curran, Frank (FSA) Gunja, Mushtaq          10/30/2015 11:00 Borrower defense approvals   DP - Deliberative Process Internal agency email reflecting pre-decisional,
                                                                                                    ;DiPaolo, John       (OUS)                                                                                          deliberative discussion regarding tax treatment of
                                                                                                    (OGC);Rao, Sujeet                                                                                                   discharges of CCI borrower defense applicants'
                                                                                                    (OS) ;McGinnis,                                                                                                     federal student loans and corresponding edits to
                                                                                                    Colleen (FSA)                                                                                                       approval letters for CCI borrower defense
                                                                                                    ;Bireda, Saba                                                                                                       claimants and to timelines, also reflecting OGC
                                                                                                    (OGC);Ament, Aaron                                                                                                  attorney advice
                                                                                                    (OGC) ;Masiuk, Libby
                                                                                                    (OPEPD) ;Fingland,
                                                                                                    Jodie (OLCA) ;Green,
                                                                                                    Rashage
                                                                                                    (OLCA);Lehrich, Matt
                                                                                                    (OCO) ;Smith, Joseph
                                                                                                    (BD Special
                                                                                                    Master);Leith,
                                                                                                    William
                                                                                                    (FSA);Horwich, Lloyd
561




                                                                                                                      Page 50 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                          D                          E                           F                G              H          J                       K                           L                                    M
      DOE_00003850 DOE_00003850                                                      RE: BD tax treatment update       DiPaolo, John (OGC) Curran, Frank               10/30/2015 8:09 Borrower defense approvals   AC - Attorney Client     Internal agency email reflecting pre-decisional,
                                                                                                                       ;Gunja, Mushtaq      (FSA)                                                                   Privilege; DP -          deliberative discussion regarding tax treatment of
                                                                                                                       (OUS);Rao, Sujeet                                                                            Deliberative Process     discharges of CCI borrower defense applicants'
                                                                                                                       (OS); McGinnis,                                                                                                       federal student loans and corresponding edits to
                                                                                                                       Colleen (FSA)                                                                                                         approval letters for CCI borrower defense
                                                                                                                       ;Bireda, Saba                                                                                                         claimants and to timelines, also reflecting OGC
                                                                                                                       (OGC);Ament, Aaron                                                                                                    attorney advice
                                                                                                                       (OGC) ;Masiuk, Libby
                                                                                                                       (OPEPD) ;Fingland,
                                                                                                                       Jodie (OLCA) ;Green,
                                                                                                                       Rashage (OLCA)
                                                                                                                       ;Lehrich, Matt (OCO)
                                                                                                                       ;Smith, Joseph (BD
                                                                                                                       Special
                                                                                                                       Master);Leith,
                                                                                                                       William
                                                                                                                       (FSA);Horwich, Lloyd

562
      DOE_00003851 DOE_00003851                                                      RE: BD tax treatment update       Curran, Frank (FSA) Gunja, Mushtaq             10/30/2015 10:38 Borrower defense approvals   AC - Attorney Client     Internal agency email reflecting pre-decisional,
                                                                                                                       ;DiPaolo, John (OGC) (OUS)                                                                   Privilege; DP -          deliberative discussion regarding tax treatment of
                                                                                                                       ;Rao, Sujeet (OS)                                                                            Deliberative Process     discharges of CCI borrower defense applicants'
                                                                                                                       ;McGinnis, Colleen                                                                                                    federal student loans and corresponding edits to
                                                                                                                       (FSA);Bireda, Saba                                                                                                    approval letters for CCI borrower defense
                                                                                                                       (OGC);Ament, Aaron                                                                                                    claimants and to timelines, also reflecting OGC
                                                                                                                       (OGC) ;Masiuk, Libby                                                                                                  attorney advice
                                                                                                                       (OPEPD) ;Fingland,
                                                                                                                       Jodie (OLCA);Green,
                                                                                                                       Rashage (OLCA)
                                                                                                                       ;Lehrich, Matt (OCO)
                                                                                                                       ;Smith, Joseph (BD
                                                                                                                       Special
                                                                                                                       Master);Leith,
                                                                                                                       William (FSA)
                                                                                                                       ;Horwich, Lloyd
563
      DOE_00003852 DOE_00003852                                                      RE: Loan List of 1,312 - Suggested Smith, Joseph (BD     Joyce, Erin (BDU,        11/9/2015 12:32 Borrower defense approvals   DP - Deliberative Process Internal agency email reflecting agency
                                                                                     for Approval (10/22/15)            Special Master)       FSA)                                                                                            deliberations regarding documents to be
                                                                                                                                                                                                                                              included with Special Master recommendation
                                                                                                                                                                                                                                              for borrower defense relief for CCI borrowers and
                                                                                                                                                                                                                                              timing of approval and attaching pre-decisional
                                                                                                                                                                                                                                              deliberative draft of borrower defense
                                                                                                                                                                                                                                              recommendation letter for review and approval
                                                                                                                                                                                                                                              by ED leadership from Special Master
564
      DOE_00003853 DOE_00003853   Borrower Defense               Smith, Joseph (BD                                                                                                     Borrower defense approvals   DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Recommendation Letter (FINAL - Special Master)                                                                                                                                                              defense recommendation letter for review and
                                  11-4-15).docx                                                                                                                                                                                               approval by ED leadership from Special Master
565
      DOE_00003854 DOE_00003854                                                      RE: BD tax treatment update       Gunja, Mushtaq       DiPaolo, John             10/29/2015 23:26 Borrower defense approvals   AC - Attorney Client     Internal agency email reflecting pre-decisional,
                                                                                                                       (OUS);Curran, Frank (OGC)                                                                    Privilege; DP -          deliberative discussion regarding tax treatment of
                                                                                                                       (FSA);Rao, Sujeet                                                                            Deliberative Process     discharges of CCI borrower defense applicants'
                                                                                                                       (OS) ;McGinnis,                                                                                                       federal student loans and corresponding edits to
                                                                                                                       Colleen (FSA) ;                                                                                                       approval letters for CCI borrower defense
                                                                                                                       Bireda, Saba;Ament,                                                                                                   claimants and to timelines, also reflecting OGC
                                                                                                                       Aaron (OGC)                                                                                                           attorney advice
                                                                                                                       ;Masiuk, Libby
                                                                                                                       (OPEPD);Fingland,
                                                                                                                       Jodie (OLCA) ;Green,
                                                                                                                       Rashage (OLCA)
                                                                                                                       ;Lehrich, Matt (OCO)
                                                                                                                       ;Smith, Joseph (BD
                                                                                                                       Special
                                                                                                                       Master);Leith,
                                                                                                                       William
                                                                                                                       (FSA);Horwich, Lloyd
566




                                                                                                                                            Page 51 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                          D                          E                           F                    G                  H                  J                       K                                L                                      M
      DOE_00003855 DOE_00003855                                                      FW: Loan List of 1,312 - Suggested Smith, Joseph (BD     Smith, Joseph (BD                        11/9/2015 12:34 Borrower defense approvals         DP - Deliberative Process Internal agency email reflecting agency
                                                                                     for Approval (10/22/15)            Special Master)       Special Master)                                                                                                       deliberations regarding documents to be
                                                                                                                                                                                                                                                                    included with Special Master recommendation
                                                                                                                                                                                                                                                                    for borrower defense relief for CCI borrowers and
                                                                                                                                                                                                                                                                    timing of approval and attaching pre-decisional
                                                                                                                                                                                                                                                                    deliberative draft of borrower defense
                                                                                                                                                                                                                                                                    recommendation letter for review and approval
                                                                                                                                                                                                                                                                    by ED leadership from Special Master
567
      DOE_00003856 DOE_00003856   Borrower Defense               Smith, Joseph (BD                                                                                                                      Borrower defense approvals        DP - Deliberative Process Pre-decisional deliberative draft of borrower
                                  Recommendation Letter (FINAL - Special Master)                                                                                                                                                                                    defense recommendation letter for review and
                                  11-4-15).docx                                                                                                                                                                                                                     approval by ED leadership from Special Master
568
      DOE_00003857 DOE_00003857   151204_BD Materiality threshold BDU                                                                                                                                   Borrower defense relief for CCI   AC - Attorney Client     Pre-decisional deliberative draft memo from
                                  memo EJ thoughts.docx                                                                                                                                                 Everest/WyoTech borrowers         Privilege; WP - Work     borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                          Product; DP -            with legal analysis and recommendations for
                                                                                                                                                                                                                                          Deliberative Process     thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                   Everest/WyoTech borrowers, with substantive
                                                                                                                                                                                                                                                                   edits and commments reflecting legal advice from
                                                                                                                                                                                                                                                                   OGC and borrower defense attorneys
569
      DOE_00003858 DOE_00003858                                                      Decision Memo                     Smith, Joseph (BD      Joyce, Erin (BDU,                       11/23/2015 11:44 Borrower defense relief for CCI    AC - Attorney Client     Internal agency email from borrower defense
                                                                                                                       Special Master)        FSA)                                                     Everest/WyoTech borrowers          Privilege; WP - Work     attorney attaching pre-decisional deliberative
                                                                                                                                                                                                                                          Product; DP -            draft memo to ED leadership with legal analysis
                                                                                                                                                                                                                                          Deliberative Process     and recommendations for thresholds for
                                                                                                                                                                                                                                                                   borrower defense relief for CCI Everest/WyoTech
                                                                                                                                                                                                                                                                   borrowers for review
570
      DOE_00003859 DOE_00003859   BD Decision Memo.docx          BDU                                                                                                                                    Borrower defense relief for CCI   AC - Attorney Client     Pre-decisional deliberative draft memo from
                                                                                                                                                                                                        Everest/WyoTech borrowers         Privilege; WP - Work     borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                          Product; DP -            with legal analysis and recommendations for
                                                                                                                                                                                                                                          Deliberative Process     thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                   Everest/WyoTech borrowers
571
      DOE_00003860 DOE_00003860   BD Decision Memojas.docx       BDU                                                                                                                                    Borrower defense relief for CCI   AC - Attorney Client     Pre-decisional deliberative draft memo from
                                                                                                                                                                                                        Everest/WyoTech borrowers         Privilege; WP - Work     borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                          Product; DP -            with legal analysis and recommendations for
                                                                                                                                                                                                                                          Deliberative Process     thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                   Everest/WyoTech borrowers, with substantive
                                                                                                                                                                                                                                                                   edits from Special Master
572
      DOE_00003861 DOE_00003861   151204_BD Materiality threshold BDU                                                                                                                                   Borrower defense relief for CCI   AC - Attorney Client     Pre-decisional deliberative draft memo from
                                  memo sbcomments.docx                                                                                                                                                  Everest/WyoTech borrowers         Privilege; WP - Work     borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                          Product; DP -            with legal analysis and recommendations for
                                                                                                                                                                                                                                          Deliberative Process     thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                   Everest/WyoTech borrowers, with substantive
                                                                                                                                                                                                                                                                   edits and comments from OGC attorney with
                                                                                                                                                                                                                                                                   legal advice
573
      DOE_00003862 DOE_00003862   151204_BD Materiality threshold BDU                                                                                                                                   Borrower defense relief for CCI   AC - Attorney Client     Pre-decisional deliberative draft memo from
                                  memo_v2.docx                                                                                                                                                          Everest/WyoTech borrowers         Privilege; WP - Work     borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                          Product; DP -            with legal analysis and recommendations for
                                                                                                                                                                                                                                          Deliberative Process     thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                   Everest/WyoTech borrowers
574
      DOE_00003863 DOE_00003863                                                      RE: Decision Memo Re: Everest & Porter, Christopher      Joyce, Erin (BDU,   Smith, Joseph (BD     12/2/2015 7:09 Borrower defense relief for CCI    AC - Attorney Client     Internal agency email reflecting pre-decisional
                                                                                     WyoTech Findings                (FSA);Rao, Sujeet        FSA)                Special                              Everest/WyoTech borrowers          Privilege; WP - Work     deliberative discussion between staff and
                                                                                                                     (OS) ;Gunja,                                 Master);Elson,                                                          Product; DP -            borrower defense attorney about substantive
                                                                                                                     Mushtaq (OUS)                                Alexander (BDU,                                                         Deliberative Process     edits and recommendations for attached pre-
                                                                                                                                                                  FSA)                                                                                             decisional deliberative draft memo from
                                                                                                                                                                  ;Tausanovitch,                                                                                   borrower defense attorneys to ED leadership
                                                                                                                                                                  Alex (BDU, FSA)                                                                                  with legal analysis and recommendations for
                                                                                                                                                                                                                                                                   thresholds for borrower defense relief for CCI
575                                                                                                                                                                                                                                                                Everest/WyoTech borrowers
      DOE_00003864 DOE_00003864   BD Decision Memo.docx          BDU                                                                                                                                    Borrower defense relief for CCI   AC - Attorney Client     Pre-decisional deliberative draft memo from
                                                                                                                                                                                                        Everest/WyoTech borrowers         Privilege; WP - Work     borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                          Product; DP -            with legal analysis and recommendations for
                                                                                                                                                                                                                                          Deliberative Process     thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                   Everest/WyoTech borrower
576




                                                                                                                                            Page 52 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                       D                  E                           F                G                             H                 J                       K                                L                                       M
      DOE_00003865 DOE_00003865                                             RE: Decision Memo Re: Everest & Joyce, Erin (BDU,   Rao, Sujeet (OS)             Smith, Joseph (BD    12/1/2015 15:01 Borrower defense relief for CCI    AC - Attorney Client       Internal agency email from staff to OGC attorney
                                                                            WyoTech Findings                FSA);Gunja, Mushtaq                              Special                              Everest/WyoTech borrowers          Privilege; WP - Work       attaching edits to pre-decisional deliberative
                                                                                                            (OUS)                                            Master);Porter,                                                         Product; DP -              draft memo from borrower defense attorneys to
                                                                                                                                                             Christopher (FSA)                                                       Deliberative Process       ED leadership with legal analysis and
                                                                                                                                                                                                                                                                recommendations for thresholds for borrower
                                                                                                                                                                                                                                                                defense relief for CCI Everest/WyoTech
577
                                                                                                                                                                                                                                                                borrowers
      DOE_00003866 DOE_00003866   BD Decision Memo_sr.docx       BDU                                                                                                                               Borrower defense relief for CCI   AC - Attorney Client       Pre-decisional deliberative draft memo from
                                                                                                                                                                                                   Everest/WyoTech borrowers         Privilege; WP - Work       borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                     Product; DP -              with legal analysis and recommendations for
                                                                                                                                                                                                                                     Deliberative Process       thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                Everest/WyoTech borrowers, with substantive
                                                                                                                                                                                                                                                                edits from agency staff
578
      DOE_00003867 DOE_00003867   151204_BD Materiality threshold BDU                                                                                                                              Borrower defense relief for CCI   AC - Attorney Client       Pre-decisional deliberative draft memo from
                                  memo.docx                                                                                                                                                        Everest/WyoTech borrowers         Privilege; WP - Work       borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                     Product; DP -              with legal analysis and recommendations for
                                                                                                                                                                                                                                     Deliberative Process       thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                Everest/WyoTech borrowers
579
      DOE_00003868 DOE_00003868                                             FW: BD--materiality discussion       Rao, Sujeet (OS)        Joyce, Erin (BDU,   Elson, Alexander     12/8/2015 11:11 Borrower defense relief for CCI    AC - Attorney Client       Internal agency email reflecting pre-decisional
                                                                            memo                                 ;Smith, Joseph (BD      FSA)                (BDU,                                Everest/WyoTech borrowers          Privilege; WP - Work       deliberative discussion of edits and
                                                                                                                 Special Master)                             FSA);Tausanovitch,                                                      Product; DP -              recommendations reflecting legal advice from
                                                                                                                                                             Alex (BDU, FSA)                                                         Deliberative Process       borrower defense attorney for attached draft
                                                                                                                                                             ;Porter,                                                                                           memo from borrower defense attorneys to ED
                                                                                                                                                             Christopher (FSA)                                                                                  leadership with legal analysis and
                                                                                                                                                                                                                                                                recommendations for thresholds for borrower
                                                                                                                                                                                                                                                                defense relief for CCI Everest/WyoTech
580
                                                                                                                                                                                                                                                                b
      DOE_00003869 DOE_00003869   BD Decision Memo.docx          BDU                                                                                                                               Borrower defense relief for CCI   AC - Attorney Client       Pre-decisional deliberative draft memo from
                                                                                                                                                                                                   Everest/WyoTech borrowers         Privilege; WP - Work       borrower defense attorneys to ED leadership
                                                                                                                                                                                                                                     Product; DP -              with legal analysis and recommendations for
                                                                                                                                                                                                                                     Deliberative Process       thresholds for borrower defense relief for CCI
                                                                                                                                                                                                                                                                Everest/WyoTech borrowers, with comments
                                                                                                                                                                                                                                                                from borrower defense attorney reflecting legal
                                                                                                                                                                                                                                                                advice
581
      DOE_00003870 DOE_00003870                                             RE: BD--materiality discussion       Smith, Joseph (BD       Rao, Sujeet (OS)    Elson, Alexander     12/8/2015 16:28 Borrower defense relief for CCI    AC - Attorney Client       Internal agency email reflecting pre-decisional
                                                                            memo                                 Special                                     (BDU,                                Everest/WyoTech borrowers          Privilege; WP - Work       deliberative discussion of edits and
                                                                                                                 Master);Joyce, Erin                         FSA);Tausanovitch,                                                      Product; DP -              recommendations reflecting legal advice from
                                                                                                                 (BDU, FSA)                                  Alex (BDU, FSA)                                                         Deliberative Process       borrower defense attorney and Special Master
                                                                                                                                                             ;Porter,                                                                                           for draft memo from borrower defense attorneys
                                                                                                                                                             Christopher (FSA)                                                                                  to ED leadership with legal analysis and
                                                                                                                                                                                                                                                                recommendations for thresholds for borrower
                                                                                                                                                                                                                                                                defense relief for CCI Everest/WyoTech
582                                                                                                                                                                                                                                                             borrowers
      DOE_00003871 DOE_00003871                                             RE: BD--materiality discussion       Joyce, Erin;Rao,        Smith, Joseph (BD Elson, Alexander       12/8/2015 16:25 Borrower defense relief for CCI    AC - Attorney Client       Internal agency email reflecting pre-decisional
                                                                            memo                                 Sujeet (OS)             Special Master)   (BDU, FSA)                             Everest/WyoTech borrowers          Privilege; WP - Work       deliberative discussion of edits and
                                                                                                                                                           ;Tausanovitch,                                                            Product; DP -              recommendations reflecting legal advice from
                                                                                                                                                           Alex (BDU, FSA)                                                           Deliberative Process       borrower defense attorney and Special Master
                                                                                                                                                           ;Porter,                                                                                             for draft memo from borrower defense attorneys
                                                                                                                                                           Christopher (FSA)                                                                                    to ED leadership with legal analysis and
                                                                                                                                                                                                                                                                recommendations for thresholds for borrower
                                                                                                                                                                                                                                                                defense relief for CCI Everest/WyoTech
583                                                                                                                                                                                                                                                             borrowers
      DOE_00003872 DOE_00003872                                             RE: On a concall will cal you back   Riemer, Jeffrey         Steward, Jamal      Frola, Michael       6/30/2017 14:15 Borrower defense relief            DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                                 (Justin) (OGC)          (FSA)               (FSA)                                methodology                                                  deliberative discussion regarding program data
                                                                                                                                                                                                                                                               for borrower defense methodology and next
                                                                                                                                                                                                                                                               steps, and attaching information regarding CCI
                                                                                                                                                                                                                                                               programs' Title IV eligibility for discussion of same

584
      DOE_00003873 DOE_00003873                                             RE: Follow Up Data Discussion on Riemer, Jeffrey             Curran, Frank                             7/7/2017 18:27 Program data for borrower          DP - Deliberative Process Predecisional deliberative discussion regarding
                                                                            BD                               (Justin) (OGC)              (FSA)                                                    defense relief methodology                                   mapping of program data to CIP codes for
                                                                                                                                                                                                                                                               borrower defense relief methodology
585
      DOE_00003874 DOE_00003874                                             Mapping --                           Nevin, Colleen (BDU, Riemer, Jeffrey        Curran, Frank        7/10/2017 10:53 Program data for partial relief    DP - Deliberative Process Predecisional deliberative discussion regarding
                                                                            Confidential/Deliberative--          FSA)                 (Justin) (OGC)         (FSA) ; Juengst,                     methodology                                                  program data for partial relief methodology
586                                                                                                                                                          Phillip (OCFO)




                                                                                                                                       Page 53 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                       E                            F                    G                   H                   J                        K                              L                                     M
      DOE_00003875 DOE_00003875                                       RE: Borrower Defense Relief       Nevin, Colleen (BDU, Riemer, Jeffrey                             7/19/2017 13:26 Program data for partial relief   DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                        FSA)                 (Justin) (OGC)                                              methodology                                                 and deliberative discussion about mapping CIP
                                                                                                                                                                                                                                                     codes to CCI program data
587
      DOE_00003876 DOE_00003876                                       Holder Rule and Borrower          Menashi, Steven         Riemer, Jeffrey                          7/26/2017 18:57 Legal basis for CCI borrower      AC - Attorney Client      Internal agency email between OGC attorneys
                                                                      Defense Relief                    (OGC)                   (Justin) (OGC)                                           defense claims                    Privilege; WP - Work      reflecting pre-decisional deliberative discussion
                                                                                                                                                                                                                           Product; DP -             of attached privileged OGC legal memo regarding
                                                                                                                                                                                                                           Deliberative Process      OGC concurrence with BDU transferability of
                                                                                                                                                                                                                                                     credit recommendations for Heald, Everest and
                                                                                                                                                                                                                                                     Wyotech
588
      DOE_00003877 DOE_00003877                                       RE: Zenith data access            Nevin, Colleen (BDU, Riemer, Jeffrey      Monitz, Jay (FSA) ;    7/31/2017 12:17 Program data for partial relief   DP - Deliberative Process Internal agency email containing pre-decisional
                                                                                                        FSA) ; Curran, Frank (Justin) (OGC)       Juengst, Phillip                       methodology                                                 and deliberative discussion about mapping CIP
                                                                                                        (FSA)                                     (OCFO)                                                                                             codes to CCI program data
589
      DOE_00003878 DOE_00003878                                       Matching possibilities for CCI    Nevin, Colleen (BDU, Juengst, Phillip     Monitz, Jay (FSA)       8/1/2017 15:49 Program data for partial relief   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      shools                            FSA) ; Curran, Frank (OCFO)                                                      methodology                                                 and deliberative discussion and substantive
                                                                                                        (FSA); Riemer, Jeffrey                                                                                                                       recommendations regarding matching CIP codes
                                                                                                        (Justin) (OGC)                                                                                                                               to CCI data.

590
      DOE_00003879 DOE_00003879                                       RE: Borrower defense claim        Nevin, Colleen (BDU, Juengst, Phillip     Monitz, Jay (FSA) ;    8/23/2017 16:21 Borrower defense claims data      DP - Deliberative Process Internal agency email circulating pre-decisional
                                                                      mapping                           FSA) ; Elson,        (OCFO)               Riemer, Jeffrey                                                                                    deliberative draft document with program data
                                                                                                        Alexander (BDU,                           (Justin) (OGC)                                                                                     for borrower defense claims.
                                                                                                        FSA); Page, Michael
                                                                                                        (BDU, FSA) ;
                                                                                                        Bronstein, Andrew
                                                                                                        (BDU, FSA) (FSA)
591
      DOE_00003880 DOE_00003880                                       RE: BD Relief - Mapping Project   Nevin, Colleen (BDU, Juengst, Phillip                             8/28/2017 9:39 Data for borrower defense relief DP - Deliberative Process Internal agency email with agenda for pre-
                                                                                                        FSA) ; Schmoke,       (OCFO)                                                     methodology                                                decisional deliberative meeting regarding
                                                                                                        Julian (FSA); Riemer,                                                                                                                       borrower defense relief methodology with
                                                                                                        Jeffrey (Justin)                                                                                                                            attached pre-decisional deliberative draft
                                                                                                        (OGC); Dean,                                                                                                                                document with program data for borrower
                                                                                                        Michael (FSA)                                                                                                                               defense relief methodology
592
      DOE_00003881 DOE_00003881                                       RE: GE Data for SSA submission    Melis, Erik (FSA) ;   Porter,           Riemer, Jeffrey      9/22/2017 11:19      SSA data match for borrower      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                        Schmoke, Julian;      Christopher (FSA) (Justin) (OGC);                           defense relief methodology                                 deliberative discussion regarding
                                                                                                        Juengst, Phillip                        Nevin, Colleen                                                                                       recommendations and edits to attached draft
                                                                                                        (OCFO)                                  (BDU, FSA);                                                                                          borrower data submission to the SSA
                                                                                                                                                Monitz, Jay (FSA) ;
                                                                                                                                                Bronstein, Andrew
                                                                                                                                                (BDU, FSA);
                                                                                                                                                Hwang, Alieen
                                                                                                                                                (FSA); Eliadis, Pam
                                                                                                                                                (FSA); Sherrer,
                                                                                                                                                Valerie (FSA);
                                                                                                                                                Leith, William
                                                                                                                                                (FSA); Oliphint,
593                                                                                                                                             Aubrey (FSA)
      DOE_00003882 DOE_00003882                                       RE: Question                      Curran, Frank (FSA) ; Juengst, Phillip  Riemer, Jeffrey     10/26/2017 12:51      Relief analysis for borrower     DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                        Nevin, Colleen (BDU, (OCFO)             (Justin) (OGC)                            defense relief methodology                                 deliberative discussion regarding borrower data
                                                                                                        FSA); Schmoke,                                                                                                                               for relief analysis for borrower defense relief
                                                                                                        Julian (FSA)                                                                                                                                 methodology
594
      DOE_00003883 DOE_00003883                                       RE: Question                      Curran, Frank (FSA) ; Juengst, Phillip    Riemer, Jeffrey       10/26/2017 13:20 Relief analysis for borrower      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                        Nevin, Colleen (BDU, (OCFO)               (Justin) (OGC)                         defense relief methodology                                  deliberative discussion regarding borrower data
                                                                                                        FSA); Schmoke,                                                                                                                               for relief analysis for borrower defense relief
                                                                                                        Julian (FSA)                                                                                                                                 methodology
595
      DOE_00003884 DOE_00003884                                       RE: Question                      Curran, Frank (FSA); Schmoke, Julian      Riemer, Jeffrey       10/26/2017 13:53 Relief analysis for borrower      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                        Juengst, Phillip     (FSA)                (Justin) (OGC)                         defense relief methodology                                  deliberative discussion regarding borrower data
                                                                                                        (OCFO) ; Nevin,                                                                                                                              for relief analysis for borrower defense relief
                                                                                                        Colleen (BDU, FSA)                                                                                                                           methodology
596
      DOE_00003885 DOE_00003885                                       RE: Question                      Curran, Frank (FSA) ; Schmoke, Julian     Riemer, Jeffrey       10/26/2017 14:28 Relief analysis for borrower      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                        Juengst, Phillip      (FSA)               (Justin) (OGC)                         defense relief methodology                                  deliberative discussion regarding borrower data
                                                                                                        (OCFO); Nevin,                                                                                                                               for relief analysis for borrower defense relief
597                                                                                                     Colleen (BDU FSA)                                                                                                                            methodology




                                                                                                                              Page 54 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                        E                          F                    G                    H                 J                          K                         L                                       M
      DOE_00003886 DOE_00003886                                       RE: Question                     Schmoke, Julian       Juengst, Phillip    Riemer, Jeffrey      10/26/2017 15:34 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                       (FSA); Nevin, Colleen (OCFO)              (Justin) (OGC);                       defense relief methodology                               deliberative discussion regarding borrower data
                                                                                                       (BDU, FSA)                                Curran, Frank                                                                                  for relief analysis for borrower defense relief
598                                                                                                                                              (FSA)                                                                                          methodology
      DOE_00003887 DOE_00003887                                       RE: Updated RE: Relief options   Juengst, Phillip       Riemer, Jeffrey                          11/2/2017 12:41 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                       (OCFO) ; Schmoke,      (Justin) (OGC)                                           defense relief methodology                               deliberative discussion regarding program data
                                                                                                       Julian (FSA); Nevin,                                                                                                                     and relief analysis for partial relief methodology
599                                                                                                    Colleen (BDU FSA)
      DOE_00003888 DOE_00003888                                       Re: Updated RE: Relief options   Riemer, Jeffrey        Juengst, Phillip   Schmoke, Julian       11/2/2017 13:21 Relief analysis for borrower   DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                       (Justin) (OGC)         (OCFO)             (FSA); Nevin,                         defense relief methodology                               decisional discussion regarding options for relief
                                                                                                                                                 Colleen (BDU, FSA)                                                                             for borrower defense relief methodology
600
      DOE_00003889 DOE_00003889                                       RE: Updated RE: Relief options   Riemer, Jeffrey        Nevin, Colleen     Juengst, Phillip      11/2/2017 13:38 Relief analysis for borrower   DP - Deliberative Process Internal agency email containing deliberative pre-
                                                                                                       (Justin) (OGC)         (BDU, FSA)         (OCFO) ; Schmoke,                     defense relief methodology                               decisional discussion regarding options for relief
                                                                                                                                                 Julian (FSA)                                                                                   for borrower defense relief methodology and
                                                                                                                                                                                                                                                attaching draft spreadsheet for discussion
                                                                                                                                                                                                                                                regarding same
601
      DOE_00003890 DOE_00003890                                       Re: Updated relief options       Riemer, Jeffrey        Juengst, Phillip   Schmoke, Julian       11/8/2017 19:39 Relief analysis for borrower   DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (Justin) (OGC)         (OCFO)             (FSA); Nevin,                         relief methodology                                       deliberative discussion regarding relief
                                                                                                                                                 Colleen (BDU, FSA)                                                                             recommendations for borrower defense
                                                                                                                                                 ; Minor, Robin                                                                                 methodology
602                                                                                                                                              (FSA)
      DOE_00003891 DOE_00003891                                       RE: Updated relief options       Juengst, Phillip       Riemer, Jeffrey    Minor, Robin (FSA)    11/8/2017 18:21 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                       (OCFO) ; Schmoke,      (Justin) (OGC)                                           relief methodology                                       and deliberative discussion of program data and
                                                                                                       Julian (FSA); Nevin,                                                                                                                     options and recommendations for development
                                                                                                       Colleen (BDU, FSA)                                                                                                                       of partial relief methodology
603
      DOE_00003892 DOE_00003892                                       RE: Updated relief options       Riemer, Jeffrey       Juengst, Phillip                           11/9/2017 9:14 Relief analysis for borrower   DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (Justin) (OGC);       (OCFO)                                                    relief methodology                                       deliberative discussion regarding relief
                                                                                                       Schmoke, Julian                                                                                                                          recommendations for borrower defense
                                                                                                       (FSA); Nevin, Colleen                                                                                                                    methodology
                                                                                                       (BDU, FSA) ; Minor,
                                                                                                       Robin (FSA)
604
      DOE_00003893 DOE_00003893                                       RE: Updated relief options       Schmoke, Julian         Riemer, Jeffrey                         11/9/2017 11:55 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                       (FSA); Juengst, Phillip (Justin) (OGC)                                          relief methodology                                       and deliberative discussion of program data and
                                                                                                       (OCFO) ; Nevin,                                                                                                                          options and recommendations for development
                                                                                                       Colleen (BDU, FSA) ;                                                                                                                     of partial relief methodology; attaching edits and
                                                                                                       Minor, Robin (FSA)                                                                                                                       comments on draft borrower defense
                                                                                                                                                                                                                                                methodology document
605
      DOE_00003894 DOE_00003894                                       RE: Updated relief options       Riemer, Jeffrey       Juengst, Phillip                          11/9/2017 15:23 Relief analysis for borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                       (Justin) (OGC);       (OCFO)                                                    relief methodology                                       deliberative discussion regarding
                                                                                                       Schmoke, Julian                                                                                                                          recommendations for relief options for borrower
                                                                                                       (FSA); Nevin, Colleen                                                                                                                    defense relief methodology and attaching
                                                                                                       (BDU, FSA) ; Minor,                                                                                                                      document regarding same to facilitate agency
                                                                                                       Robin (FSA)                                                                                                                              deliberations
606
      DOE_00003895 DOE_00003895                                       FW: Remedy for Fraudulent        Hong, Caroline (OGC) Riemer, Jeffrey                           11/20/2017 12:00 Borrower defense relief        AC - Attorney Client      Internal email containing pre-decisional and
                                                                      Misrepresentation                                     (Justin) (OGC)                                             methodology                    Privilege; WP - Work      deliberative discussions of borrower defense
                                                                                                                                                                                                                      Product; DP -             relief available to Corinthian claimants; seeking
                                                                                                                                                                                                                      Deliberative Process      and receiving legal advice from OGC attorneys
607
      DOE_00003896 DOE_00003896                                       Draft Borrower Defense Approval Hong, Caroline (OGC) Riemer, Jeffrey       Siegel, Brian (OGC) 11/21/2017 22:51 Legal basis for CCI borrower    AC - Attorney Client      Internal agency email seeking comment on draft
                                                                      Memo                            ; Nevin, Colleen     (Justin) (OGC)                                             defense claims                  Privilege; WP - Work      legal memo regarding legal basis for relief for
                                                                                                      (BDU, FSA)                                                                                                      Product; DP -             approval of borrower defense claims for further
                                                                                                                                                                                                                      Deliberative Process      review by ED attorneys in OGC and the BDU
608
      DOE_00003897 DOE_00003897                                       RE: Relief methodology summary   Juengst, Phillip       Schmoke, Julian                         11/27/2017 23:18 Borrower defense relief        DP - Deliberative Process Internal agency email with pre-decisional
                                                                                                       (OCFO) ; Nevin,        (FSA)                                                    methodology                                              deliberative draft of borrower defense
                                                                                                       Colleen (BDU, FSA) ;                                                                                                                     methodology memo with substantive comments
                                                                                                       Riemer, Jeffrey                                                                                                                          from agency staff
609                                                                                                    (Justin) (OGC)




                                                                                                                          Page 55 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                         E                         F                    G         H          J                       K                          L                                      M
      DOE_00003898 DOE_00003898                                       RE: Punch List and Topics for   Juengst, Phillip        Nevin, Colleen         12/1/2017 13:19 Borrower defense relief      AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                      (OCFO) ; Riemer,        (BDU, FSA)                             methodology                  Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                      Jeffrey (Justin)                                                                            Product; DP -             course of action and current progress, including
                                                                                                      (OGC); Schmoke,                                                                             Deliberative Process      advice from OGC attorney and soliciting
                                                                                                      Julian (FSA)                                                                                                          comments/review of suggested edits to attached
                                                                                                                                                                                                                            draft borrower defense relief methodology memo
                                                                                                                                                                                                                            and draft document with reccomendations for
                                                                                                                                                                                                                            relief
610
      DOE_00003899 DOE_00003899                                       FW: Punch List and Topics for   Manning, James          Riemer, Jeffrey        12/1/2017 13:52 Borrower defense relief      AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                      (OUS)                   (Justin) (OGC)                         methodology                  Privilege; WP - Work      deliberative discussion regarding proposed
                                                                                                                                                                                                  Product; DP -             course of action and current progress, including
                                                                                                                                                                                                  Deliberative Process      advice from OGC attorney and soliciting
                                                                                                                                                                                                                            comments/review of suggested edits to attached
                                                                                                                                                                                                                            draft borrower defense relief methodology memo
                                                                                                                                                                                                                            and draft document with reccomendations for
                                                                                                                                                                                                                            relief
611
      DOE_00003900 DOE_00003900                                       FW: BD - Claims processing      Schmoke, Julian;        Nevin, Colleen         12/7/2017 18:04 Implementation of borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                                      Riemer, Jeffrey         (BDU, FSA)                             defense relief methodology                             deliberative discussion regarding operational
                                                                                                      (Justin) (OGC)                                                                                                        issues for implementing a potential borrower
                                                                                                                                                                                                                            defense relief methodology, seeking comment on
                                                                                                                                                                                                                            draft responses to staff questions, and attaching
                                                                                                                                                                                                                            pre-decisional deliberative draft of template
                                                                                                                                                                                                                            borrower defense decision letter to facilitate
                                                                                                                                                                                                                            discussion of same
612
      DOE_00003901 DOE_00003901                                       FW: Findings Sheets with        Riemer, Jeffrey         Nevin, Colleen         12/7/2017 18:15 Implementation of borrower   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      percentages added               (Justin) (OGC)          (BDU, FSA)                             defense relief methodology                             deliberative discussion with recommendations on
                                                                                                                                                                                                                            guidance as to how to apply borrower defense
                                                                                                                                                                                                                            methodology, and attaching draft guidance
                                                                                                                                                                                                                            document to facilitate discussion of the same
613
      DOE_00003902 DOE_00003902                                       RE: Punch List and Topics for   Juengst, Phillip        Riemer, Jeffrey         12/8/2017 8:36 Borrower defense relief      AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                      (OCFO) ; Nevin,         (Justin) (OGC)                         methodology                  Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                      Colleen (BDU, FSA) ;                                                                        Product; DP -             recommendations and course of action including
                                                                                                      Schmoke, Julian                                                                             Deliberative Process      advice from OGC attorney; seeking comments
                                                                                                      (FSA)                                                                                                                 and edits on draft borrower defense relief
                                                                                                                                                                                                                            methodology; and attaching pre-decisional
                                                                                                                                                                                                                            deliberative draft of borrower defense
                                                                                                                                                                                                                            methodology memo for comment and review
614
      DOE_00003903 DOE_00003903                                       FW: Punch List and Topics for   Riemer, Jeffrey        Juengst, Phillip        12/8/2017 11:40 Borrower defense relief      AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                      (Justin) (OGC); Nevin, (OCFO)                                  methodology                  Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                      Colleen (BDU, FSA) ;                                                                        Product; DP -             recommendations and course of action including
                                                                                                      Schmoke, Julian                                                                             Deliberative Process      advice from OGC attorney; seeking comments
                                                                                                      (FSA)                                                                                                                 and edits on draft borrower defense relief
                                                                                                                                                                                                                            methodology; and attaching pre-decisional
                                                                                                                                                                                                                            deliberative draft of borrower defense
                                                                                                                                                                                                                            methodology memo for comment and review
615
      DOE_00003904 DOE_00003904                                       FW: Approval Recommendation     Riemer, Jeffrey         Nevin, Colleen         12/8/2017 15:57 Borrower defense approvals   DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      Memo (DRAFT) 12.8.17            (Justin) (OGC)          (BDU, FSA)                                                                                    deliberations regarding edits to recommendation
                                                                                                                                                                                                                            for approval of certain CCI JPR borrower defense
                                                                                                                                                                                                                            claims and attaching draft documents to facilitate
                                                                                                                                                                                                                            discussion of the same
616
      DOE_00003905 DOE_00003905                                       Relief Methodology              Menashi, Steven         Riemer, Jeffrey        12/12/2017 8:53 Borrower defense relief      AC - Attorney Client      Internal agency email between OGC attorneys
                                                                                                      (OGC) ; Hong,           (Justin) (OGC)                         methodology                  Privilege; WP - Work      with pre-decisional deliberative draft of borrower
                                                                                                      Caroline (OGC) ;                                                                            Product; DP -             defense methodology memo seeking comment
                                                                                                      Siegel, Brian (OGC)                                                                         Deliberative Process      and advice from OGC attorneys
617
      DOE_00003906 DOE_00003906                                       FW: Relief Methodology          Manning, James          Riemer, Jeffrey       12/12/2017 10:48 Borrower defense relief      AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                      (OUS)                   (Justin) (OGC)                         methodology                  Privilege; WP - Work      deliberative draft of borrower defense
                                                                                                                                                                                                  Product; DP -             methodology memo with substantive comments
                                                                                                                                                                                                  Deliberative Process      from agency staff and reflecting comments, edits,
                                                                                                                                                                                                                            and legal advice from ED attorneys
618




                                                                                                                            Page 56 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B              C                    D                       E                            F                    G          H          J                       K                            L                                       M
      DOE_00003907 DOE_00003907                                       RE: Some thoughts on the GE      Schmoke, Julian        Juengst, Phillip        12/12/2017 12:49 Borrower defense relief        DP - Deliberative Process Internal agency email with pre-decisional
                                                                      mapping                          (FSA); Nevin, Colleen (OCFO)                                    methodology                                              deliberative discussion regarding program data
                                                                                                       (BDU, FSA) ; Riemer,                                                                                                     and relief analysis for borrower defense relief
                                                                                                       Jeffrey (Justin) (OGC)                                                                                                   methodology
619
      DOE_00003908 DOE_00003908                                       RE: Some thoughts on the GE      Juengst, Phillip         Schmoke, Julian       12/12/2017 14:25 Borrower defense relief        DP - Deliberative Process Internal agency email with pre-decisional
                                                                      mapping                          (OCFO) ; Nevin,          (FSA)                                  methodology                                              deliberative discussion regarding program data
                                                                                                       Colleen (BDU, FSA) ;                                                                                                     and relief analysis for borrower defense relief
                                                                                                       Riemer, Jeffrey                                                                                                          methodology
620                                                                                                    (Justin) (OGC)
      DOE_00003909 DOE_00003909                                       RE: Punch List and Topics for    Juengst, Phillip         Riemer, Jeffrey       12/12/2017 15:46 Borrower defense relief        AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                       (OCFO) ; Nevin,          (Justin) (OGC)                         methodology                    Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                       Colleen (BDU, FSA) ;                                                                           Product; DP -             recommendations and course of action including
                                                                                                       Schmoke, Julian                                                                                Deliberative Process      advice from OGC attorney; substantive
                                                                                                       (FSA)                                                                                                                    recommendations for borrower defense relief
                                                                                                                                                                                                                                methodology; and attaching draft borrower
                                                                                                                                                                                                                                defense relief methodology memo with OGC edits
                                                                                                                                                                                                                                to facilitate discussion of same
621
      DOE_00003910 DOE_00003910                                       RE:                              Menashi, Steven          Riemer, Jeffrey       12/12/2017 15:55 Legal basis for CCI borrower   AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                                       (OGC)                    (Justin) (OGC)                         defense claims                 Privilege; WP - Work      deliberative discussion between OGC attorneys
                                                                                                                                                                                                      Product; DP -             regarding substantive edits to draft OGC legal
                                                                                                                                                                                                      Deliberative Process      memo regarding legal basis for borrower defense
                                                                                                                                                                                                                                relief for certain borrower defense claims
622
      DOE_00003911 DOE_00003911                                       FW: Punch List and Topics for    Riemer, Jeffrey        Juengst, Phillip         12/13/2017 9:18 Borrower defense relief        AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                       (Justin) (OGC); Nevin, (OCFO)                                   methodology                    Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                       Colleen (BDU, FSA) ;                                                                           Product; DP -             recommendations and course of action including
                                                                                                       Schmoke, Julian                                                                                Deliberative Process      advice from OGC attorney; substantive
                                                                                                       (FSA)                                                                                                                    recommendations for borrower defense relief
                                                                                                                                                                                                                                methodology; and attaching draft borrower
                                                                                                                                                                                                                                defense relief methodology memo with OGC edits
                                                                                                                                                                                                                                to facilitate discussion of same
623
      DOE_00003912 DOE_00003912                                       RE: Punch List and Topics for    Juengst, Phillip         Riemer, Jeffrey        12/13/2017 9:25 Borrower defense relief        AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                      Discussion                       (OCFO) ; Nevin,          (Justin) (OGC)                         methodology                    Privilege; WP - Work      deliberative discussion regarding program data
                                                                                                       Colleen (BDU, FSA) ;                                                                           Product; DP -             recommendations and course of action including
                                                                                                       Schmoke, Julian                                                                                Deliberative Process      advice from OGC attorney; substantive
                                                                                                       (FSA)                                                                                                                    recommendations for borrower defense relief
                                                                                                                                                                                                                                methodology; and attaching pre-decisional
                                                                                                                                                                                                                                deliberative draft OGC legal memo regarding legal
                                                                                                                                                                                                                                bases for borrower defense relief for certain CCI
                                                                                                                                                                                                                                claims for review and comment
624
      DOE_00003913 DOE_00003913                                       RE: BD Legal Memo                Siegel, Brian (OGC) ;    Hong, Caroline        12/13/2017 11:00 Legal basis for CCI borrower   AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                       Riemer, Jeffrey          (OGC)                                  defense claims                 Privilege; WP - Work      deliberative discussion between OGC attorneys
                                                                                                       (Justin) (OGC)                                                                                 Product; DP -             regarding legal basis for relief for borrower
                                                                                                                                                                                                      Deliberative Process      defense claims and circulating edits on draft
625                                                                                                                                                                                                                             memo regarding same
      DOE_00003914 DOE_00003914                                       Fwd: BD Legal Memo               Menashi, Steven          Riemer, Jeffrey       12/13/2017 11:02 Legal basis for CCI borrower   AC - Attorney Client      Internal agency email with pre-decisional
                                                                                                       (OGC)                    (Justin) (OGC)                         defense claims                 Privilege; WP - Work      deliberative discussion between OGC attorneys
                                                                                                                                                                                                      Product; DP -             regarding legal basis for relief for borrower
                                                                                                                                                                                                      Deliberative Process      defense claims and circulating edits on draft
626                                                                                                                                                                                                                             memo regarding same
      DOE_00003915 DOE_00003915                                       Borrower Defense Relief          Riemer, Jeffrey          Nevin, Colleen        12/13/2017 15:27 Borrower defense relief        DP - Deliberative Process Internal agency email consisting of deliberative
                                                                      Methodology for CCI Claims       (Justin) (OGC);          (BDU, FSA)                             methodology                                              and pre-decisional discussion of issues
                                                                      DRAFT 12.12.17 Edits.cmn notes   Juengst, Phillip                                                                                                         implementing borrower defense relief
                                                                      (2)                              (OCFO) ; Schmoke,                                                                                                        methodology
627                                                                                                    Julian (FSA)
      DOE_00003916 DOE_00003916                                       Borrower Defense Relief          Schmoke, Julian          Nevin, Colleen        12/14/2017 13:25 Borrower defense relief        DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                      Methodology for CCI Claims       (FSA); Riemer, Jeffrey   (BDU, FSA)                             methodology                                              deliberation regarding attached substantive
                                                                      DRAFT 12.13.17 Edits.cmn.12.14   (Justin) (OGC);                                                                                                          comments and edits to pre-decisional
                                                                                                       Juengst, Phillip                                                                                                         deliberative draft borrower defense relief
                                                                                                       (OCFO)                                                                                                                   methodology and operational next steps
628




                                                                                                                           Page 57 of 59
California v. DeVos, No. 3:17-cv-7106-SK (N.D. Cal.) - Privilege Log for Administrative Record



            A            B                      C                          D                          E                              F                     G                 H                   J                       K                          L                                      M
      DOE_00003917 DOE_00003917                                                        FW: Borrower Defense Relief        Nevin, Colleen (BDU,    Juengst, Phillip                        12/14/2017 13:51 Borrower defense relief      DP - Deliberative Process Internal agency email reflecting pre-decisional
                                                                                       Methodology for CCI Claims         FSA); Riemer, Jeffrey   (OCFO)                                                   methodology                                            deliberative discussion regarding substantive
                                                                                       DRAFT 12.12.17 Edits.cmn notes     (Justin) (OGC);                                                                                                                         edits and comments to pre-decisional
                                                                                       (2)                                Schmoke, Julian                                                                                                                         deliberative draft of borrower defense
629                                                                                                                       (FSA)                                                                                                                                   methodology memo
      DOE_00003918 DOE_00003918                                                        Borrower Defense Relief            Juengst, Phillip        Nevin, Colleen     Schmoke, Julian      12/15/2017 11:33 Borrower defense relief      DP - Deliberative Process Internal agency email reflecting discussion of pre-
                                                                                       Methodology for CCI Claims         (OCFO)                  (BDU, FSA)         (FSA); Riemer,                        methodology                                            decisional deliberative recommendations and
                                                                                       DRAFT.cp bb edits - 12.15                                                     Jeffrey (Justin)                                                                             edits to pre-decisional and deliberative draft of
                                                                                                                                                                     (OGC)                                                                                        borrower defense relief methodology memo
630
      DOE_00003919 DOE_00003919                                                        RE: Pre-Discharge 100 percent      Varnovitsky, Natasha Hong, Caroline        Siegel, Brian (OGC) 12/20/2017 16:54 Borrower defense approvals    AC - Attorney Client      Internal agency email reflecting pre-decisional
                                                                                       Relief Letter 12.8.17              (OGC) ; Riemer,        (OGC)                                                                                  Privilege; WP - Work      deliberative discussion between OGC attorneys
                                                                                                                          Jeffrey (Justin) (OGC)                                                                                        Product; DP -             regarding substantive edits and providing legal
                                                                                                                                                                                                                                        Deliberative Process      advice as to approval letters to borrower defense
631                                                                                                                                                                                                                                                               applicants
      DOE_00003920 DOE_00003920                                                        30% approval package               Schmoke, Julian         Nevin, Colleen     Riemer, Jeffrey       2/12/2018 14:36 Borrower defense claims      DP - Deliberative Process Pre-decisional and deliberative email transmitting
                                                                                                                          (FSA)                   (BDU, FSA)         (Justin) (OGC)                        adjudication                                           memo prepared by BDU attorneys and making
                                                                                                                                                                                                                                                                  recommendations for ED decisionmakers
                                                                                                                                                                                                                                                                  regarding the approval and relief awards for
                                                                                                                                                                                                                                                                  borrower defense claims
632
      DOE_00003921 DOE_00003921                                                        50% BD Approvals (1,406 claims)    Schmoke, Julian         Nevin, Colleen     Riemer, Jeffrey        3/8/2018 13:55 Borrower defense approvals   AC - Attorney Client          Internal agency email from BDU attorney
                                                                                                                          (FSA)                   (BDU, FSA)         (Justin) (OGC)                                                     Privilege; WP - Work          transmitting draft memo recommending approval
                                                                                                                                                                                                                                        Product; DP -                 of borrower defense claims and attachments for
                                                                                                                                                                                                                                        Deliberative Process          pre-decisional review and comment
633
      DOE_00003922 DOE_00003922                                                        10% approval package               Schmoke, Julian         Nevin, Colleen     Riemer, Jeffrey        3/8/2018 17:07 Borrower defense claims      AC - Attorney Client          Internal agency email from BDU attorney
                                                                                                                          (FSA)                   (BDU, FSA)         (Justin) (OGC)                        adjudication                 Privilege; WP - Work          transmitting draft memo recommending approval
                                                                                                                                                                                                                                        Product; DP -                 of borrower defense claims and attachments for
                                                                                                                                                                                                                                        Deliberative Process          pre-decisional review and comment
634
      DOE_00003923 DOE_00003923                                                        FW: 30% approvals                  Riemer, Jeffrey       Nevin, Colleen                             3/29/2018 10:51 Borrower defense approvals   AC - Attorney Client          Internal agency email transmitting pre-decisional
                                                                                                                          (Justin) (OGC); Hong, (BDU, FSA)                                                                              Privilege; WP - Work          deliberative drafts of recommendations for
                                                                                                                          Caroline (OGC)                                                                                                Product; DP -                 borrower defense relief memo and attachment
                                                                                                                                                                                                                                        Deliberative Process          for review and comment by OGC
635
      DOE_00003924 DOE_00003924                                                        Group 3 - Combined Spreadsheet Curran, Frank (FSA)         Porter,           Smith, Joseph (BD      2/17/2016 10:13 Borrower defense approvals   AC - Attorney Client          Internal agency email reflecting pre-decisional
                                                                                       (FINAL version)                                            Christopher (FSA) Special                                                             Privilege; WP - Work          deliberation by borrower defense attorney
                                                                                                                                                                    Master);Joyce, Erin                                                 Product; DP -                 seeking edits to attached spreadsheet of CCI
                                                                                                                                                                    (BDU,                                                               Deliberative Process; PII -   borrowers to be approved for borrower defense
                                                                                                                                                                    FSA);Tausanovitch,                                                  Personal Privacy              relief
                                                                                                                                                                    Alex (BDU,
                                                                                                                                                                    FSA);Elson,
                                                                                                                                                                    Alexander (BDU,
636
                                                                                                                                                                    FSA)
      DOE_00003925 DOE_00003925   Group 3 - Combined Spreadsheet Curran, Frank (FSA)                                                                                                                       Borrower defense approvals   AC - Attorney Client          Pre-decisional deliberative draft spreadsheet with
                                  (FINAL version).xlsx                                                                                                                                                                                  Privilege; WP - Work          personally identifiable data for CCI borrowers to
                                                                                                                                                                                                                                        Product; DP -                 be approved for borrower defense relief
                                                                                                                                                                                                                                        Deliberative Process; PII -
637                                                                                                                                                                                                                                     Personal Privacy
      DOE_00003926 DOE_00003926                                                        RE: [Edits requested by 10/29]--BD Rao, Sujeet (OS)        West, Thomas       DiPaolo, John        10/28/2015 12:02 Borrower defense approvals   DP - Deliberative Process     Email between staff at ED and Treasury reflecting
                                                                                       notice letter to eligible borrowers                        (Treasury)         (OGC) ; Gunja,                                                                                   pre-decisional deliberations regarding
                                                                                                                                                                     Mushtaq (OUS);                                                                                   recommended edits to attached draft form
                                                                                                                                                                     Curran, Frank                                                                                    approval letter to borrower defense claimants
                                                                                                                                                                     (FSA); Goldin,
638
                                                                                                                                                                     Jacob (Treasury)
      DOE_00003927 DOE_00003927                                                        RE: [Edits requested by 10/29]--BD Rao, Sujeet (OS)        West, Thomas       DiPaolo, John        10/28/2015 12:02 Borrower defense approvals   DP - Deliberative Process Email between staff at ED and Treasury reflecting
                                                                                       notice letter to eligible borrowers                        (Treasury)         (OGC) ; Gunja,                                                                               pre-decisional deliberations regarding
                                                                                                                                                                     Mushtaq (OUS);                                                                               recommended edits to attached draft form
                                                                                                                                                                     Curran, Frank                                                                                approval letter to borrower defense claimants
                                                                                                                                                                     (FSA); Goldin,
639
                                                                                                                                                                     Jacob (Treasury)
      DOE_00003928 DOE_00003928                                                        RE: [Edits requested by 10/29]--BD Rao, Sujeet (OS)        West, Thomas       DiPaolo, John        10/28/2015 12:02 Borrower defense approvals   DP - Deliberative Process Email between staff at ED and Treasury reflecting
                                                                                       notice letter to eligible borrowers                        (Treasury)         (OGC) ; Gunja,                                                                               pre-decisional deliberations regarding
                                                                                                                                                                     Mushtaq (OUS);                                                                               recommended edits to attached draft form
                                                                                                                                                                     Curran, Frank                                                                                approval letter to borrower defense claimants
                                                                                                                                                                     (FSA); Goldin,
640
                                                                                                                                                                     Jacob (Treasury)




                                                                                                                                             Page 58 of 59
                                                                 Key & Notes



Referenced Individuals     Position as of the Date of Document in Question
Ament, Aaron               Chief of Staff and Special Counsel, Office of General Counsel (OGC)
Bailey, Nathan             Acting Assistant Secretary for Communications and Outreach
Basford, Laura             Borrower Defense Attorney, Borrower Defense Unit (BDU) (also called Borrower Defense Group), Federal Student Aid (FSA)
Bayne, Brian               Borrower Defense Attorney, BDU, FSA
Bireda, Saba               Senior Counsel, OGC
Bronstein, Andrew          Borrower Defense Attorney, BDU, FSA
Conaty, Joseph             Senior Advisor, Office of the Deputy Secretary (ODS)
Curran, Frank              Senior Advisor, FSA
Dean, Michael              Chief Enterprise Risk Officer, FSA
DiPaolo, John              Deputy General Counsel, OGC
Eliadis, Pam               Director, Systems Operations and Aid Delivery Management Services, FSA
Elson, Alexander           Borrower Defense Attorney under the Special Master/Borrower Defense Attorney, BDU, FSA
Ferguson, Gillum           Confidential Assistant to the Secretary, Office of the Secretary (OS)
Fingland, Jodie            Principal Advisor for Legislative Affairs, Office of Legislative and Congressional Affairs (OLCA)
Finley, Steve              Attorney, OGC
Frola, Michael             Director, FSA
Garry, Michael             Borrower Defense Attorney, BDU, FSA
Gelobter, Lisa             Chief Digital Service Officer
Green, Rashage             Director of Higher Education and Oversight Strategy, OLCA
Gunja, Mushtaq             Chief of Staff to the Under Secretary of Education
Hammond, Cynthia           Assistant Director of Policy Liaison and Implementation, FSA
Holland, Linda             Executive Assistant, FSA
Hong, Caroline             Attorney, OGC
Hwang, Alieen              Program Compliance, FSA
Johnson, Wayne             Chief Executive Officer, Federal Student Aid
Joyce, Erin                Borrower Defense Attorney under the Special Master/Borrower Defense Attorney, BDU, FSA
Juengst, Phillip           Director of Financial Improvement Operations, Office of of the Chief Financial Officer (OCFO)
Kaye, Robert               Chief Enforcement Officer, FSA
Kim, Laura                 Deputy Chief Enforcement Officer, FSA
LaVia, Mark                Executive Director, Servicing, FSA
Lehrich, Matt              Communications Director, Office of Communications and Outreach (OCO)
Leith, William             Chief Business Operations Officer, FSA
Madoo, Brent               Manager and Program Analyst, FSA
Manning, James             Delegated the Authority to Perform the Functions and Duties of the Under Secretary, Office of the Under Secretary (OUS)
Masiuk, Libby              Senior Advisor, Office of Planning, Evaluation and Policy Development (OPEPD)
McGinnis, Colleen          Chief of Staff, FSA
Melis, Erik                Data Management Analyst, FSA
Menashi, Steven            Acting General Counsel, OGC
Minor, Robin               Chief Compliance Officer, FSA
Monitz, Jay                Financial Management Analyst, FSA
Nevin, Colleen             Director of BDU, FSA
O'Hara, Diana              Senior Manager, FSA
Oliphint, Aubrey           Project Manager, FSA
Page, Michael              Borrower Defense Attorney, BSU, FSA
Patterson, Charles         Senior Advisor, FSA
Piskator, Gene             Statistician, FSA
Porter, Christopher        Borrower Defense Attorney under the Special Master/Borrower Defense Attorney, BDU, FSA
Rao, Sujeet                Senior Advisor to the Chief of Staff, OS
Riemer, Jeffrey (Justin)   Special Counsel, OGC
Ryan, Samuel               Youth Liasion, OCO
Schmoke, Julian            Chief Enforcement Officer, FSA
Seidel, Brenda             Project Manager, FSA
Sherrer, Valerie           Director, Systems Integration Division, FSA
Siegel, Brian              Attorney, OGC; Deputy Assistant General Counsel, OGC
Smith, Joseph              Borrower Defense Special Master
Stauffer, Evelyn           Deputy Press Secretary
Steward, Jamal             Manager and Program Analyst, FSA
Tausanovitch, Alex         Borrower Defense Attorney under the Special Master/Borrower Defense Attorney, BDU, FSA
Urwtiz, Jay                Deputy General Counsel, OGC
Varnovitsky, Natasha       Attorney, OGC
Venable, Joshua            Chief of Staff, OS
Walker, Kathryn            Confidential Assistant, OCO
Zibel, Daniel              Attorney, OGC; Deputy Assistant General Counsel, OGC




                                                                 Page 59 of 59
